--------------------------------------------------------------------------------

Exhibit 10.1



Execution Version


FINANCING AGREEMENT
 
dated as of October 31, 2019
 
among
 
USA TECHNOLOGIES, INC.
as Borrower,
 
THE OTHER SUBSIDIARIES OF USA TECHNOLOGIES, INC. FROM TIME TO TIME PARTY HERETO
as Guarantors,
 
VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,
 
and
 
CORTLAND CAPITAL MARKET SERVICES LLC,
as Administrative Agent and Collateral Agent
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

     
Page
   
ARTICLE I DEFINITIONS AND INTERPRETATION
 1  
Section 1.1.
Definitions
1
 
Section 1.2.
Accounting and Other Terms
30
 
Section 1.3.
Interpretation, etc.
30
 
Section 1.4.
Time References
31
       
ARTICLE II LOANS
 31  
Section 2.1.
Term Loans
31  
Section 2.2.
Protective Advances
33
 
Section 2.3.
Pro Rata Shares; Availability of Funds
33
 
Section 2.4.
Use of Proceeds
33
 
Section 2.5.
Evidence of Debt; Register; Lenders' Books and Records; Notes
34
 
Section 2.6.
Interest
34
 
Section 2.7.
Default Interest
35
 
Section 2.8.
Voluntary Prepayments
35
 
Section 2.9.
Mandatory Prepayments
37
 
Section 2.10.
Application of Prepayments
38
 
Section 2.11.
General Provisions Regarding Payments
39
 
Section 2.12.
Ratable Sharing
41
 
Section 2.13.
Fees
42
 
Section 2.14.
Increased Costs; Capital Adequacy
42
 
Section 2.15.
Taxes; Withholding, etc.
43
 
Section 2.16.
Obligation to Mitigate
46
       
ARTICLE III CONDITIONS PRECEDENT
 46  
Section 3.1.
Closing Date
46
 
Section 3.2.
Conditions to Each Credit Extension
49
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
50
 
Section 4.1.
Organization; Requisite Power and Authority; Qualification
50

 
Section 4.2.
Capital Stock and Ownership
50

 
Section 4.3.
Due Authorization
50

 
Section 4.4.
No Conflict
51

 
Section 4.5.
Governmental Consents
51

 
Section 4.6.
Binding Obligation
51
 
Section 4.7.
Historical Financial Statements
51
 
Section 4.8.
[Reserved]
51
 
Section 4.9.
No Material Adverse Effect
51
 
Section 4.10.
Adverse Proceedings, etc.
52
 
Section 4.11.
Payment of Taxes
52
 
Section 4.12.
Properties
52
 
Section 4.13.
Environmental Matters
53
 
Section 4.14.
No Defaults
53




--------------------------------------------------------------------------------

 
Section 4.15.
Material Contracts
53
 
Section 4.16.
Governmental Regulation
54
 
Section 4.17.
Margin Stock
54
 
Section 4.18.
Employee Matters
54
 
Section 4.19.
Employee Benefit Plans
54
 
Section 4.20.
Certain Fees
55
 
Section 4.21.
Compliance with Organizational Documents and Statutes.
55
 
Section 4.22.
Intellectual Property
55
 
Section 4.23.
Equipment
55
 
Section 4.24.
Customers and Suppliers
55
 
Section 4.25.
Insurance
56
 
Section 4.26.
Common Enterprise
56
 
Section 4.27.
Permits, Etc.
56
 
Section 4.28.
Bank Accounts and Securities Accounts
56
 
Section 4.29.
Security Interests
56
 
Section 4.30.
PATRIOT ACT and FCPA
57
 
Section 4.31.
Disclosure
57
 
Section 4.32.
Indebtedness
57
 
Section 4.33.
Use of Proceeds
58
 
Section 4.34.
Solvency.
58
       
ARTICLE V AFFIRMATIVE COVENANTS
 58  
Section 5.1.
Financial Statements and Other Reports
58
 
Section 5.2.
Existence
63
 
Section 5.3.
Payment of Taxes and Claims
63
 
Section 5.4.
Maintenance of Properties
64  
Section 5.5.
Insurance
64
 
Section 5.6.
Inspections
65
 
Section 5.7.
Lenders Meetings and Conference Calls
65
 
Section 5.8.
Compliance with Laws
65
 
Section 5.9.
Environmental
66
 
Section 5.10.
Subsidiaries
66
 
Section 5.11.
Material Real Estate Assets
66
 
Section 5.12.
Location of Equipment
67
 
Section 5.13.
Further Assurances
67
 
Section 5.14.
Miscellaneous Business Covenants
67
 
Section 5.15.
Post-Closing Matters
68
 
Section 5.16.
Books and Records
68
     
ARTICLE VI NEGATIVE COVENANTS
 68  
Section 6.1.
Indebtedness
68
 
Section 6.2.
Liens
68
 
Section 6.3.
Equitable Lien
68
 
Section 6.4.
No Further Negative Pledges
68
 
Section 6.5.
Restricted Junior Payments
69
 
Section 6.6.
Restrictions on Subsidiary Distributions
69
 
Section 6.7.
Investments
69



- ii -

--------------------------------------------------------------------------------

 
Section 6.8.
Financial Covenants
69
 
Section 6.9.
Fundamental Changes; Disposition of Assets; Acquisitions
70

 
Section 6.10.
Disposal of Subsidiary Interests
71

 
Section 6.11.
Sales and Lease Backs
71

 
Section 6.12.
Transactions with Shareholders and Affiliates
72

 
Section 6.13.
Conduct of Business
72
 
Section 6.14.
Changes to Certain Agreements and Organizational Documents
72
 
Section 6.15.
Accounting Methods
72
 
Section 6.16.
Deposit Accounts and Securities Accounts
73
 
Section 6.17.
Prepayments of Certain Indebtedness; Timely Payment in the Ordinary Course of
Business
73
 
Section 6.18.
Anti-Terrorism Laws
73
       
ARTICLE VII GUARANTY
 73  
Section 7.1.
Guaranty of the Obligations
73
 
Section 7.2.
Contribution by Guarantors
73
 
Section 7.3.
Payment by Guarantors
74
 
Section 7.4.
Liability of Guarantors Absolute
74
 
Section 7.5.
Waivers by Guarantors
76
 
Section 7.6.
Guarantors' Rights of Subrogation, Contribution, etc.
76
 
Section 7.7.
Subordination of Other Obligations
77
 
Section 7.8.
Continuing Guaranty
77
 
Section 7.9.
Authority of Guarantors or Borrowers
77
 
Section 7.10.
Financial Condition of Borrowers
77
 
Section 7.11.
Bankruptcy, etc.
78
 
Section 7.12.
Discharge of Guaranty upon Sale of Guarantor
78
 
Section 7.13.
Limitation.
78
       
ARTICLE VIII EVENTS OF DEFAULT
 79  
Section 8.1.
Events of Default
79
       
ARTICLE IX AGENTS
 83  
Section 9.1.
Appointment
83
 
Section 9.2.
Nature of Duties; Delegation
83
 
Section 9.3.
Successor Agent
84
 
Section 9.4.
Non-Reliance on Agents; Lender Consent
85
 
Section 9.5.
Collateral Matters
86
 
Section 9.6.
Administrative Agent May File Proofs of Claim
86
 
Section 9.7.
No Third Party Beneficiaries
87
 
Section 9.8.
Right to Indemnity
87
 
Section 9.9.
Agency for Perfection
88
       
ARTICLE X MISCELLANEOUS
 88  
Section 10.1.
Notices
88
 
Section 10.2.
Expenses
89
 
Section 10.3.
Indemnity
89
 
Section 10.4.
Set-Off
90




- iii -

--------------------------------------------------------------------------------

 
Section 10.5.
Amendments and Waivers
90

 
Section 10.6.
Successors and Assigns; Participations
92

 
Section 10.7.
Independence of Covenants
94
 
Section 10.8.
Survival of Representations, Warranties and Agreements
95
 
Section 10.9.
No Waiver; Remedies Cumulative
95
 
Section 10.10.
Marshalling; Payments Set Aside
95
 
Section 10.11.
Severability
95
 
Section 10.12.
Obligations Several
95
 
Section 10.13.
Headings
95
 
Section 10.14.
APPLICABLE LAW
96
 
Section 10.15.
CONSENT TO JURISDICTION
96
 
Section 10.16.
WAIVER OF JURY TRIAL
96
 
Section 10.17.
Confidentiality
97
 
Section 10.18.
Usury Savings Clause
98
 
Section 10.19.
Counterparts
98
 
Section 10.20.
Effectiveness
98
 
Section 10.21.
PATRIOT Act Notice
98
 
Section 10.22.
Company
99
 
Section 10.23.
Joint and Several Liability of Borrowers.
99
 
Section 10.24.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
101





- iv -

--------------------------------------------------------------------------------

APPENDICES:
A
Commitments
 
B
Notice Addresses
     
SCHEDULES:
4.1
Jurisdictions of Organization and Qualification
 
4.2(a)
Capital Stock and Ownership
 
4.11
Taxes
 
4.12
Real Estate Assets
 
4.13
Environmental Matters
 
4.14
Defaults
 
4.15
Material Contracts
 
4.22
Intellectual Property
 
4.23
Equipment
 
4.25
Insurance
 
4.28
Bank Accounts and Securities Accounts
 
4.32
Indebtedness
 
5.15
Certain Post-Closing Matters
 
6.1
Certain Indebtedness
 
6.2
Certain Liens
 
6.7
Certain Investments
 
6.11
Sales and Lease Backs
 
6.12
Certain Affiliate Transactions
 
8.1(h)
Certain Litigation Matters
     
EXHIBITS:
A
Form of Funding Notice
 
B
Form of Compliance Certificate
 
C
Form of Assignment Agreement
 
D
Form of Certificate Regarding Non-Bank Status
 
E
Form of Closing Date Certificate
 
F
Form of Counterpart Agreement
 
G
Form of Pledge and Security Agreement
 
H
Form of Subordination Agreement
 
I
Form of Note
 
J
Form of Solvency Certificate
 
K
Form of Intercompany Subordination Agreement



- v -

--------------------------------------------------------------------------------

FINANCING AGREEMENT
 
This FINANCING AGREEMENT dated as of October 31, 2019, is entered into by and
among USA TECHNOLOGIES, INC., INC., a Pennsylvania corporation ("Company" and
together with each other Person that executes a joinder agreement and becomes a
"Borrower" hereunder, each, a "Borrower" and, collectively, "Borrowers"), and
the Subsidiaries of Company from time to time party hereto, as Guarantors, the
Lenders from time to time party hereto, and CORTLAND CAPITAL MARKET SERVICES LLC
and its successors to serve as administrative agent and collateral agent under
the Loan Documents (in such capacities, the “Administrative Agent” and the
“Collateral Agent,” as applicable, and from time to time referred to herein
without differentiation as an “Agent” and, collectively as the “Agents”).
 
W I T N E S S E T H:
 
   WHEREAS, capitalized terms used in the preamble or these recitals shall have
the respective meanings set forth for such terms in Section 1.1 hereof;
 
WHEREAS, Lenders have agreed to extend a credit facility to Borrowers consisting
of a term loan in an aggregate principal amount not exceeding $30,000,000, the
proceeds of which will be used as described in Section 2.4 and which will be
disbursed in multiple draws consisting of (x) $15,000,000 on the Closing Date
and (y) one Subsequent Draw of $15,000,000 during the Subsequent Draw Period;
 
WHEREAS, Borrowers have agreed to secure all of their respective Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, a Lien on all
of their respective assets, including a pledge of all of the Capital Stock of
each of their respective Subsidiaries; and
 
WHEREAS, Guarantors have agreed to guarantee the obligations of Borrowers
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties a Lien on all of their respective
assets, including a pledge of all of the Capital Stock of each of their
respective Subsidiaries.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
 
ARTICLE I

DEFINITIONS AND INTERPRETATION
 
Section 1.1.          Definitions.  The following terms used herein, including
in the preamble, recitals, exhibits and schedules hereto, shall have the
following meanings:
 
"Additional Cleansing Materials" has the meaning specified in Section 5.1(f).
 
"Administrative Agent" has the meaning specified in the preamble hereto.
 
"Administrative Agent's Account" means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.
 

--------------------------------------------------------------------------------

"Adverse Proceeding" means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims) or other regulatory body or any mediator or
arbitrator, whether pending or, to the knowledge of Company or any of its
Subsidiaries, threatened against or affecting Company or any of its Subsidiaries
or any property of Company or any of its Subsidiaries.
 
"Affiliate" means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person.  For the
purposes of this definition, "control" (including, with correlative meanings,
the terms "controlling," "controlled by" and "under common control with"), as
applied to any Person, means the possession, directly or indirectly, of the
power (a) to vote 10% or more of the Securities having ordinary voting power for
the election of members of the Board of Directors (or similar governing body or
Persons performing similar governing functions) of such Person, or (b) to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting Securities or by contract or otherwise. 
Notwithstanding anything herein to the contrary, in no event shall any Agent or
any Lender or any of their Affiliates or Related Funds be considered an
"Affiliate" of any Loan Party.
 
"Agent" and “Agents” have the meaning specified in the preamble hereto.
 
"Aggregate Amounts Due" has the meaning specified in Section 2.12.
 
"Aggregate Payments" has the meaning specified in Section 7.2.
 
"Agreement" means this Financing Agreement and any annexes, exhibits and
schedules attached hereto as it may be amended, amended and restated,
supplemented or otherwise modified from time to time.
 
"Antara Capital" means Antara Capital Master Fund LP, a Cayman Islands exempted
limited partnership.
 
"Anti-Terrorism Laws" means any Requirement of Law relating to terrorism or
money laundering, including, without limitation, (a) the Money Laundering
Control Act of 1986 (i.e., 18 U.S.C. §§ 1956 and 1957), (b) the Currency and
Foreign Transactions Reporting Act (31 U.S.C. §§ 5311-5330 and 12 U.S.C. §§
1818(s), 1820(b) and 1951-1959) (the "Bank Secrecy Act"), (c) the USA Patriot
Act, (d) the laws, regulations and Executive Orders administered by the United
States Department of the Treasury's Office of Foreign Assets Control ("OFAC"),
(e) the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
and implementing regulations by the United States Department of the Treasury,
(f) any applicable law prohibiting or directed against terrorist activities or
the financing of terrorist activities (e.g., 18 U.S.C. §§ 2339A and 2339B), or
(g) any similar laws enacted in the United States or any other jurisdictions in
which the parties to this Agreement operate, as any of the foregoing laws may
from time to time be amended, renewed, extended, or replaced and all other
present and future applicable legal requirements of any Governmental Authority
governing, addressing, relating to, or attempting to eliminate, terrorist acts
and acts of war and any regulations promulgated pursuant thereto.
 
"Arm’s Length Terms" means, as of any applicable time of determination, terms no
less favorable to Borrowers and/or any applicable Subsidiary thereof than those
terms that would be obtainable in an arm’s length transaction between
unaffiliated and disinterested Persons in a transaction in which neither Person
is under undue pressure to complete such transaction.
 
- 2 -

--------------------------------------------------------------------------------

"Asset Sale" means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer, license or other disposition to
(other than to or with a Loan Party), or any exchange of property with, any
Person, in one transaction or a series of transactions, of all or any part of
any Loan Party's businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired, including, without limitation, the Capital Stock of any Loan
Party, other than inventory sold, inventory or equipment licensed in the
ordinary course of business, inventory or equipment leased in the ordinary
course of business or leases, related equipment and/or receivables sold pursuant
to a Permitted Receivables Finance Program or a Permitted Equipment/Lease Sale
Program.  For purposes of clarification, "Asset Sale" shall include (a) the sale
or other disposition for value of any contracts and (b) the early termination or
modification of any contract resulting in the receipt by any Loan Party of a
Cash payment or other consideration in exchange for such event (other than
payments in the ordinary course for accrued and unpaid amounts due through the
date of termination or modification).
 
"Assignment Agreement" means an Assignment and Assumption Agreement
substantially in the form of Exhibit C, with such amendments or modifications as
may be approved by Administrative Agent.
 
"Authorized Officer" means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), and such
Person's chief financial officer or treasurer.
 
"Bail-In Action" shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
"Bail-In Legislation" shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
 
"Bank Secrecy Act" has the meaning specified in the definition of
"Anti-Terrorism Laws".
 
"Bankruptcy Code" means Title 11 of the United States Code entitled
"Bankruptcy," as now and hereafter in effect, or any successor statute.
 
"Beneficial Ownership Certification" means, to the extent any Borrower qualifies
as a “legal entity customer” under the Beneficial Ownership Regulation, a
certification regarding beneficial ownership in relation to such Borrower as
required by the Beneficial Ownership Regulation.
 
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
 
"Beneficiary" means each Agent and Lender.
 
"Blocked Person" means any Person:
 
(a)          that (i) is publicly identified on the most current list of
"Specially Designated Nationals and Blocked Persons" published by OFAC or any
other list of sanctioned persons maintained by OFAC or the U.S. Department of
State, (ii) resides, or is organized or chartered in a country or territory that
is the subject of a comprehensive OFAC Sanctions Programs or OFAC embargo
program or (iii) is prohibited from doing business with the United States under
the International Emergency Economic Powers Act, the Trading With the Enemy Act,
or any other Anti-Terrorism Law;
 
- 3 -

--------------------------------------------------------------------------------

(b)          that is owned or controlled by, or that is acting for or on behalf
of, any Person described in clause (a) above; or
 
(c)          which any Lender is prohibited from dealing or otherwise engaging
in any transaction by any Anti-Terrorism Law or OFAC Sanctions Program.
 
"Board of Directors" means (a) with respect to any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the board of directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
or board of directors of such company or the sole member or the managing member
thereof, and (d) with respect to any other Person, the board or committee of
such Person serving a similar function.
 
"Borrower" and "Borrowers" have the respective meanings specified in the
preamble hereto.
 
"Business Day" means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other Governmental Act to close.
 
“Cantaloupe Acquisition” means the merger of USAT, Inc. with and into Cantaloupe
Systems, Inc. pursuant to which Cantaloupe Systems, Inc. became a wholly-owned
Subsidiary of the Company as evidenced by that certain Agreement and Plan of
Merger, dated as of November 9, 2017, among the Company, USAT, Inc., Cantaloupe
Systems, Inc. and Shareholder Representative Services, LLC.
 
"Capital Asset" means, with respect to Company and its Subsidiaries, any asset
that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a consolidated balance sheet of Company and its Subsidiaries.
 
"Capital Expenditures" means, with respect to Company and its Subsidiaries for
any period, the aggregate cost of all Capital Assets acquired by Company and its
Subsidiaries during such period, as determined in accordance with GAAP.
 
"Capital Lease" means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person (a) as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person or (b) as lessee which is a transaction of a type
commonly known as a "synthetic lease" (i.e., a transaction that is treated as an
operating lease for accounting purposes but with respect to which payments of
rent are intended to be treated as payments of principal and interest on a loan
for Federal income tax purposes).
 
"Capital Stock" means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing.
 
"Cash" means money, currency or a credit balance in any demand or Deposit
Account.
 
- 4 -

--------------------------------------------------------------------------------

"Cash Equivalents" means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government, or (ii) marketable securities
issued by any agency of the United States the obligations of which are backed by
the full faith and credit of the United States, in each case maturing within one
year after such date, (b) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof, in each case maturing within one year after
such date and having, at the time of the acquisition thereof, a rating of at
least A-1 from S&P or at least P-1 from Moody's, (c) commercial paper maturing
no more than one year from the date of creation thereof and having, at the time
of the acquisition thereof, a rating of at least A-1 from S&P or at least P-1
from Moody's, (d) certificates of deposit or bankers' acceptances maturing
within one year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States of America or any
state thereof or the District of Columbia that (i) is at least "adequately
capitalized" (as defined in the regulations of its primary Federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000, and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody's.
 
"Certificate Regarding Non-Bank Status" means a certificate substantially in the
form of Exhibit D.
 
"Change of Control" means, at any time, any of the following occurrences:
 
(a)          the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act (but excluding (i) any
employee benefit plan and/or Person acting as the trustee, agent or other
fiduciary or administrator therefor and (ii) Antara Capital), in a single
transaction or in a related series of transactions, including by way of merger,
amalgamation, consolidation or other business combination or purchase, of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of Capital Stock representing more than 30% of the total voting power of all of
the outstanding voting stock of Company;
 
(b)          a majority of the members of the Board of Directors of Company
cease to be composed of individuals (i) who were members of that Board of
Directors on the date of this Agreement, (ii) whose election or nomination to
the Board of Directors was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that Board of Directors or (iii) whose election or nomination to
that Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
that Board of Directors;
 
(c)          Company shall cease to beneficially own and control, directly or
indirectly, 100% on a fully diluted basis of the economic and voting interest in
the Capital Stock of each other Loan Party (other than as a result of any sale
or other disposition of all Capital Stock of a Loan Party permitted under this
Agreement); or
 
(d)          the sale, lease or transfer, in a single transaction or in a
related series of transactions, of all or substantially all of the assets of
Company and its Subsidiaries, taken as a whole, to any Person.
 
"Cleansing Materials" has the meaning specified in Section 5.1(f).
 
- 5 -

--------------------------------------------------------------------------------

"Closing Date" means the date on which the initial $15,000,000 Term Loan is made
hereunder.
 
"Closing Date Certificate" means a Closing Date Certificate substantially in the
form of Exhibit E.
 
"Collateral" means, collectively, all of the real, personal and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.
 
"Collateral Agent" has the meaning specified in the preamble hereto.
 
"Collateral Access Agreement" means a collateral access agreement in form and
substance satisfactory to the Required Lenders.
 
"Collateral Documents" means the Pledge and Security Agreement, any Mortgages,
any Collateral Access Agreements, any Control Agreements, and all other
instruments, documents and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Loan Party as security for the Obligations,
in each case, as such Collateral Documents may be amended, amended and restated
or otherwise modified from time to time.
 
"Commitment" means, collectively, any Term Loan Commitment and any Subsequent
Draw Commitment.
 
"Commitment Termination Fee" has the meaning set forth in Section 2.13.
 
"Company" has the meaning specified in the preamble hereto.
 
"Company Materials" has the meaning specified in Section 5.1.
 
"Compliance Certificate" means a Compliance Certificate substantially in the
form of Exhibit B.
 
"Consolidated EBITDA" means, for any period of determination, an amount
determined for Company and its Subsidiaries on a consolidated basis for the most
recently reported four fiscal quarter period equal to:
 
(a)          the sum, without duplication, of the amounts for such most recently
reported four fiscal quarter period of
 
(i)          Consolidated Net Income, plus
 
(ii)         Consolidated Interest Expense, plus
 
(iii)        provisions for taxes based on income, plus
 
(iv)         total depreciation expense, plus
 
(v)          total amortization expense, plus
 
- 6 -

--------------------------------------------------------------------------------

(vi)       one time Cash charges which reduce Consolidated Net Income and which
are non-recurring costs, fees and expenses (including professional and advisory
fees and expenses), including, without limitation, (i) acquisition and
integration Cash charges incurred in connection with the Cantaloupe Acquisition,
(ii) Cash charges related to investigations, litigation and settlements and
associated professional and advisory fees, (iii) the Transaction Costs and (iv)
any other one time out-of-pocket transaction costs, fees and expenses incurred
in connection with any Asset Sales, Permitted Acquisition and the equity
issuance transaction contemplated by that Stock Purchase Agreement dated as of
October 9, 2019, between the Company and Antara; provided that any amount added
back pursuant to this clause (vi) shall not exceed $5,000,000 in any four fiscal
quarter period, plus
 
(vii)       other non-Cash items reducing Consolidated Net Income for the most
recently reported twelve consecutive month period (excluding herefrom any such
non-Cash item to the extent that it represents an accrual or reserve for
potential Cash items in any future period or amortization of a prepaid Cash item
that was paid in a prior period), minus
 
(b)          the sum, without duplication of the amounts for such most recently
reported four fiscal quarter period of (i) other non-Cash items increasing
Consolidated Net Income for such period (excluding any such non-Cash item to the
extent it represents the reversal of an accrual or reserve for potential Cash
item in any prior period), plus (ii) interest income, plus (iii) gains arising
out of discontinued operations;
 
"Consolidated Fixed Charge Coverage Ratio" means, on any date, the ratio of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date to Consolidated Fixed Charges for such
period.
 
"Consolidated Fixed Charges" means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expenses paid in cash for such period,
(b) scheduled amortization payments made during such period on account of
principal of Funded Indebtedness of Company or any of its Subsidiaries
(excluding, for the avoidance of doubt, the payoff of Existing Indebtedness),
(c) income taxes paid in cash during such period and (d) Capital Expenditures
paid in cash during such period (excluding the principal amount of Indebtedness
incurred during such period to finance such expenditures, but including any
repayments of any Indebtedness incurred during such period or an prior period to
finance such expenditures).
 
"Consolidated Interest Expense" means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Company and its Subsidiaries on a consolidated
basis with respect to all outstanding Consolidated Total Funded Debt, including
all commissions, discounts and other fees and charges owed with respect to
letters of credit and net costs under Interest Rate Agreements.
 
"Consolidated Net Income" means, for any period, the net income (or loss) of
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.
 
"Consolidated Total Funded Debt" means, as at any date of determination for any
Person, the sum of (a) aggregate principal amount (or stated balance sheet
amount, if larger) of all Funded Indebtedness of the of such Person and its
Subsidiaries determined on a consolidated basis in accordance with GAAP plus (b)
all original issue discount in respect of such Indebtedness, to the extent that
an amount equal to such original issue discount was eliminated from Indebtedness
in accordance with GAAP.
 
- 7 -

--------------------------------------------------------------------------------

"Consolidated Total Leverage Ratio" means, on any date, the ratio of
Consolidated Total Funded Indebtedness as of such day to Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended on or prior
to such date.
 
"Consolidated Working Capital" means, at any time, (a) the consolidated current
assets of Company and its Subsidiaries at such time (other than Cash and Cash
Equivalents and amounts related to current or deferred taxes on income or
profits) that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Company and its Subsidiaries as current assets at such time
minus (b) the consolidated current liabilities of Company and its Subsidiaries
at such time, but excluding the current portion of any Indebtedness under this
Agreement, the current portion of any other long-term Indebtedness which would
otherwise be included therein, accruals of Consolidated Interest Expense
(excluding Consolidated Interest Expense that is due and unpaid), any liability
that is not Indebtedness and will not be settled in Cash or Cash Equivalents
within the 12 months following the date of determination, the effects of
purchase accounting and accruals for current or deferred taxes based on income
or profits, that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Company and its Subsidiaries as current liabilities at such
time.
 
"Contractual Obligation" means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
 
"Control Agreement" means a control agreement, in form and substance
satisfactory to Collateral Agent, executed and delivered by a Loan Party,
Collateral Agent, and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account).
 
"Counterpart Agreement" means a Counterpart Agreement substantially in the form
of Exhibit F delivered by a Loan Party pursuant to Section 5.10.
 
"Credit Date" means the date of a Credit Extension.
 
"Credit Extension" means the making of a Loan.
 
"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.
 
"Default" means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
 
"Default Rate" means any interest payable pursuant to Section 2.7.
 
"Deposit Account" means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.
 
"Disqualified Capital Stock" means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in Cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Capital Stock that would constitute Disqualified Capital Stock.
 
- 8 -

--------------------------------------------------------------------------------

"Dollars" and the sign "$" mean the lawful money of the United States of
America.
 
"Early Prepayment" has the meaning set forth in Section 2.8(b)(i).
 
"ECF Percentage" means, for any fiscal year, (a) seventy-five percent (75%) if
the Consolidated Total Leverage Ratio as of the end of such fiscal year is
greater than or equal to 7.00:1.00, (b) fifty percent (50%) if the Consolidated
Total Leverage Ratio as of the end of such fiscal year is greater than or equal
to 6.00:1.00 but less than 7.00:1.00, (c) twenty-five percent (25%) if the
Consolidated Total Leverage Ratio as of the end of such fiscal year is greater
than or equal to 5.00:1.00 but less than 6.00:1.00 and (d) zero percent (0%) if
the Consolidated Total Leverage Ratio as of the end of such fiscal year is less
than 5.00:1.00.
 
"EEA Financial Institution" shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clause (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
 
"EEA Member Country" shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
"EEA Resolution Authority" shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
"Eligible Assignee" means (a) any Lender, any Affiliate of any Lender and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an "accredited investor" (as
defined in Regulation D under the Securities Act) and which extends credit or
buys loans as one of its businesses, and (c) any other Person (other than a
natural Person) approved by Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Company (such consent of the Company
not to be unreasonably withheld, delayed or conditioned); provided (i) neither
Company nor any Affiliate of Company shall, in any event, be an Eligible
Assignee and (ii) no Person owning or controlling any trade debt or Indebtedness
of any Loan Party other than the Obligations or any Capital Stock of any Loan
Party (in each case, unless approved by Administrative Agent) shall, in any
event, be an Eligible Assignee and each assignee will so represent in the
applicable Assignment and Assumption.
 
"Employee Benefit Plan" means any "employee benefit plan" as defined in Section
3(3) of ERISA (other than any Multiemployer Plan) which is sponsored, maintained
or contributed to by, or required to be contributed by, any Loan Party or any of
its ERISA Affiliates.
 
- 9 -

--------------------------------------------------------------------------------

"Environmental Claim" means any complaint, summons, citation, investigation,
notice, directive, notice of violation, order, claim, demand, action,
litigation, judicial or administrative proceeding, judgment, letter or other
communication from any Governmental Authority or any other Person, involving (a)
any actual or alleged violation of any Environmental Law, (b) any Hazardous
Material or any actual or alleged Hazardous Materials Activity, (c) injury to
the environment, natural resource, any Person (including wrongful death) or
property (real or personal) in connection with Hazardous Materials or actual or
alleged violations of Environmental Laws, or (d) actual or alleged Releases or
threatened Releases of Hazardous Materials either (i) on, at or migrating from
any assets, properties or businesses currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries or any predecessor in interest, (ii)
from adjoining properties or businesses, or (iii) onto any facilities which
received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries or any predecessor in interest.
 
"Environmental Laws" means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, decrees, permits, licenses or binding
determinations of any Governmental Authorizations, or any other requirements of
Governmental Authorities relating to (a) the manufacture, generation, use,
storage, transportation, treatment, disposal or Release of Hazardous Materials;
or (b) occupational safety and health, the protection of the environment, human,
plant or animal health or welfare.
 
"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, losses (including monies paid in settlement), damages, punitive
damages, natural resources damages, consequential damages, treble damages, costs
and expenses (including all reasonable fees, disbursements and expenses of
counsel, experts and consultants and costs of investigations and feasibility
studies), fines, penalties, sanctions and interest incurred in connection with
any Remedial Action, any Environmental Claim, or any other claim or demand by
any Governmental Authority or any Person that relates to any actual or alleged
violation of Environmental Laws, actual or alleged exposure or threatened
exposure to Hazardous Materials, or any actual or alleged Release or threatened
Release of Hazardous Materials.
 
"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.
 
"ERISA Affiliate" means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (b) any
trade or business (whether or not incorporated) which is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (c) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (a) above or any trade or business described in clause (b) above is a
member.  Any former ERISA Affiliate of a Person shall continue to be considered
an ERISA Affiliate of such Person within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of Person and with
respect to liabilities arising during such period (but, for the avoidance of
doubt, not after such period) for which such Person would be liable under the
Internal Revenue Code or ERISA.
 
- 10 -

--------------------------------------------------------------------------------

"ERISA Event" means (a) a "reportable event" within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for notice to the PBGC has been waived
by regulation); (b) the failure by any Loan Party or any ERISA Affiliate to meet
the minimum funding standard of Section 412 of the Internal Revenue Code with
respect to any Pension Plan (whether or not waived in accordance with Section
412(d) of the Internal Revenue Code) or the failure by any Loan Party or any
ERISA Affiliate to make by its due date a required installment under Section
412(m) of the Internal Revenue Code with respect to any Pension Plan or the
failure by any Loan Party or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan under Section 431 or 432 of the Internal
Revenue Code; (c) the receipt by any Loan Party or any ERISA Affiliate from the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal by a Loan Party or any of its ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to any Loan Party or
any of its ERISA Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability on any
Loan Party or any of its ERISA Affiliates pursuant to Section 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
withdrawal of any Loan Party or any of its ERISA Affiliates in a complete or
partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any liability therefor, or the receipt by any
Loan Party or any of its ERISA Affiliates of notice from any Multiemployer Plan
that it is in insolvency pursuant to Section 4245 of ERISA, or that it intends
to terminate or has terminated under Section 4041A or 4042 of ERISA; (h) the
assertion of a material claim (other than routine claims for benefits) against
any Employee Benefit Plan or the assets thereof, or against any Loan Party or
any of its  ERISA Affiliates in connection with any Employee Benefit Plan; or
(i) the imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.
 
"EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
 
"Event of Default" means each of the conditions or events set forth in Section
8.1.
 
"Excess Cash Flow" means for any fiscal year of Company, the excess (calculated
using audited financial statements for the relevant period to the extent such
financial statements have been delivered to the Administrative Agent as required
to be delivered pursuant to Section 5.1(c)), if any, of (a) Consolidated EBITDA
minus (b) the sum, without duplication, of (i) the amount of cash taxes paid by
Company and its Subsidiaries during such fiscal year, (ii) Consolidated Interest
Expense during such fiscal year, (iii) the aggregate amount of Capital
Expenditures made in cash during such fiscal year, except to the extent that
such Capital Expenditures were financed with the proceeds of Asset Sales, sales
or issuances of Capital Stock, capital contributions, insurance or Indebtedness,
(iv) any increase in Consolidated Working Capital for such fiscal year (other
than any increase arising from any Permitted Acquisition or disposition), (v)
any regularly scheduled principal payments of Indebtedness (in the case of any
revolving Indebtedness, so long as any such payment is accompanied by a
permanent reduction in commitment) so long as any such payments are made with
funds internally generated by Company and its Subsidiaries and (vi) upfront
payments of Cash received in connection with any Permitted Lease Receivables
Finance Program, Permitted Equipment/Lease Sales Program and/or Qualified
Collection/Processing Arrangement, plus (c) the sum, without duplication, of (i)
the aggregate amount of cash tax refunds received by Company and its
Subsidiaries during such fiscal year, (ii) the aggregate amount of cash interest
income of Company and its Subsidiaries and (iii) any decrease in Consolidated
Working Capital for such fiscal year (other than any decrease arising from any
Permitted Acquisition or disposition).
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.
 
- 11 -

--------------------------------------------------------------------------------

"Excluded Accounts" means (a) payroll, payroll taxes or employee benefit
accounts, and (b) accounts containing funds of the types as deposits securing
Liens described in clauses (f) and (g) of the definition of "Permitted Liens"
and (c) Third Party Lease Payment Accounts.
 
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by the Recipient's net income
(however denominated) and franchise Taxes imposed on the Recipient, in both
cases, (i) by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or (ii) as the result of any other present or former connection between
such Recipient and the jurisdiction imposing such Tax (other than connections
arising from such Recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document), (b) in the case of a Lender, United States federal
income withholding Taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect on the date on which such Lender becomes
a party hereto or such Lender changes its lending office, except that this
clause (b) shall not apply to the extent that, the assignment or change in
lending office was requested by a Loan Party or, pursuant to Section 2.15
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 2.15(d) and (d) Taxes imposed under
FATCA.
 
"Existing Indebtedness" means Indebtedness and other obligations outstanding
under the JPMorgan Credit Agreement.
 
"Extraordinary Receipts" means any Cash received by Company or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.9(a) through (e) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements or other consideration
of any kind in connection with any cause of action, (d) indemnity payments to
the extent such payments do not constitute reimbursement for out-of-pocket
expenses and (e) any purchase price adjustment received in connection with any
purchase agreement.
 
"Fair Share" has the meaning specified in Section 7.2.
 
"Fair Share Contribution Amount" has the meaning specified in Section 7.2.
 
"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement and any current regulations or official
interpretations thereof (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
agreement entered into pursuant to Section 1471(b)(1) of the Code, and any law,
regulation, rule, promulgation or official agreement implementing an official
government agreement or intergovernmental agreement with respect to the
foregoing.
 
"FCPA" has the meaning specified in Section 7.2.
 
- 12 -

--------------------------------------------------------------------------------

"Federal Funds Effective Rate" means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided (a) if such day is not a Business Day, the Federal Funds Rate for such
day shall be such rate on such transactions on the next preceding Business Day
as so published on the next succeeding Business Day and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate quoted to the Administrative Agent for the
day for such transactions from two or more federal funds brokers of recognized
standing selected by it in good faith.
 
"Fee Letter" means the letter agreement dated as of October 31, 2019 between
Company and Agents, as amended, amended and restated, supplemented or otherwise
modified from time to time.
 
"Financial Officer Certification" means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Company that such financial statements fairly
present, in all material respects, the financial condition of Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments.
 
"Financial Plan" has the meaning specified in Section 5.1(i).
 
"First Priority" means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
 
"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
 
"Fiscal Year" means the fiscal year of Company and its Subsidiaries ending on
June 30 of each calendar year.
 
"Fixed Rate" means a rate per annum equal to 9.75%.
 
"Flood Hazard Property" means any Real Estate Asset subject to a mortgage in
favor of Agents, for the benefit of the Secured Parties, and located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards.
 
"Flow of Funds Agreement" means that certain Flow of Funds Agreement dated as of
the Closing Date, duly executed by each Loan Party, each Agent, each Lender and
any other person party thereto, in form and substance reasonably satisfactory to
the Required Lenders, in connection with the disbursement of Term Loan proceeds
in accordance with Section 2.4.
 
"Foreign Official" means any officer or employee of a non-U.S. government or any
department, agency, or instrumentality thereof, or of a public international
organization, or any person acting in an official capacity for or on behalf of
any such government or department, agency, or instrumentality, or for or on
behalf of any such public international organization.
 
"Funded Indebtedness" means, as applied to any Person, without duplication: (a)
all indebtedness for borrowed money; (b) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (c) all obligations of such Person
evidenced by notes, bonds (other than surety, performance, appeal  bonds or
similar instruments)  or similar instruments; (d) earn-outs, seller notes or
other deferred payment obligations in connection with an acquisition to the
extent such earn-outs, seller notes and deferred payment obligations are fixed
and non-contingent and are required to be reflected as a liability on such
Person’s balance sheet in accordance with GAAP; (e) all indebtedness secured by
any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is non-recourse to the credit of that Person; (f) the face amount of any
letter of credit or letter of guaranty issued and bankers' acceptances
facilities issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (g) the direct or indirect
guaranty of any of the foregoing.  Notwithstanding the foregoing, Funded
Indebtedness shall not include any obligations under any Permitted Receivables
Financing Program or any Permitted Equipment/Lease Sale Program.
 
- 13 -

--------------------------------------------------------------------------------

"Funding Notice" means a notice substantially in the form of Exhibit A.
 
"GAAP" means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.
 
"Governmental Act" means any act or omission, whether rightful or wrongful, of
any Governmental Authority.
 
"Governmental Authority" means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government, including any central bank, stock exchange, regulatory
body, arbitrator, public sector entity, supra-national entity (including the
European Union and the European Central Bank) and any self-regulatory
organization.
 
"Governmental Authorization" means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
 
"Grantor" has the meaning specified in the Pledge and Security Agreement.
 
"Guaranteed Obligations" has the meaning specified in Section 7.1.
 
"Guarantor" means (a) each Subsidiary of Company (that is not a Borrower under
this Agreement) and (b) each other Person which guarantees, pursuant to Article
VII or otherwise, all or any part of the Obligations.
 
"Guaranty" means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance satisfactory to the Required
Lenders, made by any other Guarantor for the benefit of the Secured Parties
guaranteeing all or part of the Obligations.
 
"Hazardous Materials" means, regardless of amount or quantity, (a) any element,
compound or chemical that is defined, listed or otherwise classified as a
contaminant, pollutant, toxic pollutant, toxic or hazardous substance, extremely
hazardous substance or chemical, hazardous waste, special waste, or solid waste
under Environmental Laws, including, without limitation, any pollutant,
contaminant, waste, hazardous waste, toxic substance or dangerous good which is
defined or identified in any Environmental Law and which is present in the
environment in such quantity or state that it contravenes any Environmental Law;
(b) petroleum and its refined products; (c) polychlorinated biphenyls; (d) any
substance exhibiting a hazardous waste characteristic, including, without
limitation, corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; (e) any raw materials, building components
(including, without limitation, asbestos-containing materials) and manufactured
products containing hazardous substances listed or classified as such under
Environmental Laws; and (f) any substance or materials that are otherwise
regulated under Environmental Law.
 
- 14 -

--------------------------------------------------------------------------------

"Hazardous Materials Activity" means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
 
"Highest Lawful Rate" means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.
 
"Historical Financial Statements" means as of the Closing Date, the audited
financial statements of Company and its Subsidiaries for the Fiscal Year ended
June 30, 2019, consisting of balance sheets and the related consolidated
statements of income, stockholders' equity and cash flows for such Fiscal Year,
certified by the chief financial officer of Company that they fairly present, in
all material respects, the financial condition of Company and its Subsidiaries,
taken as a whole, as at the date indicated and the results of their operations
and their cash flows for the period indicated.
 
"Indebtedness" means, as applied to any Person, without duplication: (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by notes,
bonds or similar instruments and all obligations in respect of notes payable and
drafts accepted representing extensions of credit whether or not representing
obligations for borrowed money; (d) any obligation owed for all or any part of
the deferred purchase price of property or services, including any earn-outs,
seller notes or other deferred payment obligations in connection with an
acquisition to the extent such earn-outs, seller notes and deferred payment
obligations are fixed and non-contingent to the extent required to be reflected
as a liability on such Person’s balance sheet (excluding any such obligations
incurred under ERISA and excluding trade payables incurred in the ordinary
course of business and that are not more than 90 days past due); (e) all
obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person; (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person; (g) the
face amount of any letter of credit or letter of guaranty issued, bankers'
acceptances facilities, surety bonds and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another; (i) any obligation of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (j) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (1) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (2) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under the foregoing clause (1) or (2), the primary purpose or intent
thereof is as described in clause (i) above; (k) all obligations of such Person
in respect of any exchange traded or over the counter derivative transaction,
including, without limitation, any Interest Rate Agreement, whether entered into
for hedging or speculative purposes; and (l) Disqualified Capital Stock.  The
Indebtedness of any Person shall include the Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer,
unless such Indebtedness is expressly non-recourse to such Person.
 
- 15 -

--------------------------------------------------------------------------------

"Indemnified Liabilities" means, collectively, any and all liabilities
(including Environmental Liabilities and Costs), obligations, losses, damages
(including natural resource damages), penalties, claims (including Environmental
Claims), costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials
Activity), expenses and disbursements of any kind or nature whatsoever
(including the reasonable documented out-of-pocket fees and disbursements of
counsel for Indemnitees in connection with any investigative, administrative or
judicial proceeding commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any reasonable documented out-of-pocket fees or expenses incurred by Indemnitees
in enforcing this indemnity), whether direct, indirect or consequential and
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (a) this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby (including the Lenders' agreement to make Credit Extensions or the use
or intended use of the proceeds thereof, or any enforcement of any of the Loan
Documents (including any sale of, collection from, or other realization upon any
of the Collateral or the enforcement of the Guaranty)) or (b) any Environmental
Claim or any Hazardous Materials Activity relating to or arising from, directly
or indirectly, any past or present activity, operation, land ownership, or
practice of Company or any of its Subsidiaries.
 
"Indemnified Taxes" mean (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
"Indemnitee" has the meaning specified in Section 10.3(a).
 
"Indemnitee Agent Party" has the meaning specified in Section 9.8.
 
"Intercompany Subordination Agreement" means that an intercompany subordination
agreement substantially in the form of Exhibit K, by the Loan Parties and their
Subsidiaries in favor of Agents for the benefit of the Secured Parties in form
and substance satisfactory to the Required Lenders.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.
 
"Interest Payment Date" means (a) the last Business Day of each calendar month,
commencing on the first such date to occur after the Closing Date and continuing
until the Obligations are paid in full in Cash and (b) the Term Loan Maturity
Date.
 
"Interest Rate Agreement" means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is (a) for the purpose
of hedging the interest rate exposure associated with Company’s and its
Subsidiaries' operations and (b) not for speculative purposes.
 
- 16 -

--------------------------------------------------------------------------------

"Internal Revenue Code" means the U.S. Internal Revenue Code of 1986, as amended
to the date hereof and from time to time hereafter, and any successor statute.
 
"Investment" means (a) any direct or indirect purchase or other acquisition by
Company or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities or a material part of the assets of any other Person (other than
a Guarantor) (or of any division or business line of such other Person), (b) any
direct or indirect redemption, retirement, purchase, buyback, tender offer or
other acquisition or similar transaction for value, by any Subsidiary of Company
from any Person (other than Company or any Guarantor), of any Capital Stock of
such Person, (c) any direct or indirect loan, advance or capital contributions
by Company or any of its Subsidiaries to any other Person (other than to Company
or any Guarantor), including all indebtedness and accounts receivable from that
other Person that are not current assets or did not arise from sales to that
other Person in the ordinary course of business and (d) any direct or indirect
guarantee of, provision of surety or credit enhancement in respect of or pledge
of collateral to secure any obligations of any other Person.  The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.
 
"Joint Venture" means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided in no event
shall any corporate Subsidiary of any Person be considered to be a Joint Venture
to which such Person is a party.
 
“JPMorgan Credit Agreement” means that certain Credit Agreement dated as of
November 9, 2017, among Company, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent, as the
same may have been amended, amended and restated, supplemented or otherwise
modified from time to time.
 
"Lender" means each lender listed on the signature pages hereto as a Lender, and
any other Person that becomes a party hereto pursuant to an Assignment Agreement
other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.
 
"Lien" means (a) any lien, mortgage, pledge, assignment, hypothec, deed of
trust, security interest, charge or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call or
similar right of a third party with respect to such Securities.
 
"Loan Account" means an account maintained hereunder by Administrative Agent on
its books of account and with respect to Borrowers, in which they will be
charged with all Term Loans made to, and all other Obligations incurred by the
Loan Parties.
 
"Loan Document" means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letter, the Flow of Funds Agreement, any Guaranty, the
Intercompany Subordination Agreement, and all other documents, instruments or
agreements executed and delivered by a Loan Party for the benefit of any Agent
or any Lender in connection herewith.
 
"Loan Party" means any Borrower or any Guarantor.
 
"Margin Stock" has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.
 
- 17 -

--------------------------------------------------------------------------------

"Material Adverse Effect" means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or liabilities of Company and its
Subsidiaries, taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to fully and timely perform their obligations under the Loan Documents,
(c) the legality, validity, binding effect, or enforceability against a Loan
Party of a Loan Document to which it is a party, (d) the Collateral or the
validity, perfection or priority of Agents Liens on the Collateral or (e) the
rights, remedies and benefits available to, or conferred upon, any Agent and any
Lender or any other Secured Party under any Loan Document.
 
"Material Contract" means (a) any contract or other arrangement to which Company
or any of its Subsidiaries is a party (other than the Loan Documents) for which
breach, non-performance, cancellation or failure to renew would reasonably be
expected to have a Material Adverse Effect, (b) any contract or agreement to
which Company or any of its Subsidiaries is a party (including, without
limitation, any agreement or instrument evidencing or governing Indebtedness)
involving the aggregate consideration payable to or by Company or such
Subsidiary is $5,000,000 or more in any Fiscal Year (other than (i) purchase
orders in the ordinary course of the business of Company or any of its
Subsidiaries and (ii) contracts that by their terms may be terminated by Company
or any of its Subsidiaries in the ordinary course of its business upon less than
60 days' notice without penalty or premium) and (c) those contracts and
arrangements listed on Schedule 4.15.
 
"Material Real Estate Asset" means (a) any fee owned Real Estate Asset having a
fair market value in excess of $1,000,000 as of the date of the acquisition
thereof, or (b) any Real Estate Asset that the Required Lenders have determined
is material to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any Subsidiary thereof.
 
"Moody's" means Moody's Investor Services, Inc.
 
"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance satisfactory to Collateral Agent, made by a Loan Party in favor of
Collateral Agent for the benefit of the Secured Parties, securing the
Obligations and delivered to Collateral Agent.
 
"Multiemployer Plan" means any "multiemployer plan" as defined in Section 3(37)
of ERISA.
 
"Net Proceeds" means (a) with respect to any Asset Sale, an amount equal to: 
(i) Cash payments received by Company or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct fees, costs and expenses incurred in
connection with such Asset Sale to the extent paid or payable to non-Affiliates,
including (A) income or gains taxes payable by the seller as a result of any
gain recognized in connection with such Asset Sale during the tax period in
which the sale occurs, (B) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Term Loans) that is secured by a Lien on the stock or assets in question and
that is required to be repaid under the terms thereof as a result of such Asset
Sale, and (C) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller's indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Company or
any of its Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net
Proceeds; and (b) with respect to any insurance, condemnation, taking or other
casualty proceeds, an amount equal to:  (i) any Cash payments or proceeds
received by Company or any of its Subsidiaries (A) under any casualty, business
interruption or "key man" insurance policies in respect of any covered loss
thereunder, or (B) as a result of the condemnation or taking of any assets of
Company or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus (ii)
(A) any actual and reasonable costs incurred by Company or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Company or such Subsidiary in respect thereof, and (B) any bona fide direct
costs incurred in connection with any condemnation or taking of such assets as
referred to in clause (b)(i)(B) above to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith.
 
- 18 -

--------------------------------------------------------------------------------

"Non-US Lender" has the meaning specified in Section 2.15(d)(i).
 
"Note" means a promissory note evidencing the Term Loans which shall be in the
form of Exhibit I, attached hereto.
 
"Obligations" means all obligations of every nature of each Loan Party from time
to time owed to the Agents (including former Agents), the Lenders or any of
them, under any Loan Document, whether for principal, interest (including paid
in kind interest and interest which, but for the filing of a petition in
bankruptcy with respect to such Loan Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Loan Party for such
interest in the related bankruptcy proceeding), fees, the Prepayment Premium,
expenses, indemnification or otherwise and whether primary, secondary, direct,
indirect, contingent, fixed or otherwise (including obligations of performance).
 
"OFAC" has the meaning specified in the definition of "Anti-Terrorism Laws".
 
"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.
 
"Organizational Documents" means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, as amended, and its operating agreement, as
amended.  In the event any term or condition of this Agreement or any other Loan
Document requires any Organizational Document to be certified by a secretary of
state or similar governmental official, the reference to any such
"Organizational Document" shall only be to a document of a type customarily
certified by such governmental official.
 
"Other Taxes" has the meaning specified in Section 2.15(b).
 
"Participant Register" has the meaning specified in Section 10.6(h)(ii).
 
"PATRIOT Act" has the meaning specified in Section 4.30.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.
 
"Pension Plan" means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.
 
"Perfection Certificate" means a certificate in form and substance satisfactory
to the Required Lenders that provides information with respect to the assets of
each Loan Party.
 
- 19 -

--------------------------------------------------------------------------------

"Permitted Acquisition" means any acquisition by any Loan Party or any of their
Subsidiaries, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Capital Stock of, or a business line or unit or
a division of, any Person; provided
 
(a)          immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(b)          all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable Governmental Authorizations;
 
(c)         (i) in the case of the acquisition of Capital Stock, all of the
Capital Stock acquired or otherwise issued by such Person or any newly formed
Guarantor in connection with such acquisition shall be owned 100% by a Loan
Party, and (ii) Company shall take, or cause to be taken, each of the actions
set forth in Section 5.10 and/or Section 5.11, as applicable;
 
(d)         Company and its Subsidiaries shall be in compliance with the
financial covenant set forth in Section 6.8(c) on a pro forma basis after giving
effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended for which financial statements were, or were required to be,
delivered hereunder;
 
(e)         Company shall have delivered to Agents at least 10 Business Days (or
such shorter period approved by the Administrative Agent) prior to such proposed
acquisition, (i) a Compliance Certificate evidencing compliance with Section 6.8
as required under clause (d) above, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition and any other information
required to demonstrate compliance with Section 6.8, (ii) upon the written
request of the Required Lenders, in the case of an acquisition for which the
purchase price is greater than $5,000,000, a quality of earnings report,
prepared by a third party acceptable to the Required Lenders, with respect to
the Persons to be acquired and the acquired assets, (iii) to the extent
available to Company or any of its Subsidiaries, upon the request of the
Required Lenders, the most recently available two (2) years of audited financial
statements of the Persons to be acquired and (iv) to the extent available to
Company or any of its Subsidiaries, upon the request of the Required Lenders,
financial statements of the Persons to be acquired for the period from the
beginning of the then current fiscal year to the end of the most recently
completed month, setting forth in comparative form the corresponding figures for
the corresponding periods of the previous fiscal year;
 
(f)         upon the request of the Required Lenders, Company shall have
delivered to Agents at least 10 Business Days (or such shorter period approved
by the Administrative Agent) prior to such proposed acquisition, an executed
term sheet and/or commitment letter (setting forth in reasonable detail the
terms and conditions of such acquisition), if any.  Company shall, at the
request of the Required Lenders, deliver such other information and documents
that such Required Lenders may request, including, without limitation, executed
counterparts of the respective agreements, instruments or other documents
pursuant to which such acquisition is to be consummated (including, without
limitation, any related management, non-compete, employment, option or other
material agreements), any schedules to such agreements, instruments or other
documents and all other material ancillary agreements, instruments or other
documents to be executed or delivered in connection therewith;
 
(g)         any Person or assets or division as acquired in accordance herewith
shall be in the business or lines of business that are the same as, similar,
incidental or complementary to the business or line of business in which
Borrowers and/or their Subsidiaries are engaged as of the Closing Date;
 
- 20 -

--------------------------------------------------------------------------------

(h)          the acquisition shall have been approved by the Board of Directors
or other governing body or controlling Person of the Person acquired or the
Person from whom such assets or division is acquired; and
 
(i)          after giving effect to such acquisition either (1) the acquisition
does not result in an increase of the Consolidated Total Leverage Ratio on a pro
forma basis, or (2) the Consolidated Total Leverage Ratio is lower on a pro
forma basis than the Consolidated Total Leverage Ratio as of the Closing Date,
giving effect to all transactions on such date.
 
"Permitted Indebtedness" means:
 
(a)          the Obligations;
 
(b)          Indebtedness of any Guarantor to a Borrower or to any other
Guarantor, or of a Borrower to any Guarantor; provided that (i) if any such
Indebtedness is evidenced by a promissory note, such promissory note shall be
Collateral subject to a First Priority Lien pursuant to the Pledge and Security
Agreement and (ii) all such Indebtedness shall be unsecured and subordinated in
right of payment to the payment in full of the Obligations pursuant to the terms
of the Intercompany Subordination Agreement;
 
(c)          Indebtedness incurred by Company or any of its Subsidiaries arising
from agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of a Borrower
or any such Subsidiary pursuant to such agreements, in each case, solely in
connection with Permitted Acquisitions or permitted dispositions of any
business, assets or Subsidiary of Company or any of its Subsidiaries;
 
(d)          Indebtedness (not constituting borrowed money) incurred by Company
or any of its Subsidiaries arising in the ordinary course of business and from
agreements providing for indemnification or from guaranties or letters of
credit, surety bonds or performance bonds securing the performance of a Borrower
or any such Subsidiary pursuant to such agreements, including without limitation
real estate leases;
 
(e)          Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business and Indebtedness constituting
guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of Company and its Subsidiaries;
 
(f)          Indebtedness incurred in the ordinary course of business in respect
of netting services, overdraft protections and otherwise in connection with
deposit accounts;
 
(g)          Indebtedness described in Schedule 6.1, but not any extensions,
renewals or replacements of such Indebtedness except renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement, provided that on the Closing
Date, the maturity date of all such scheduled Indebtedness shall not be earlier
than ninety-one days after the Term Loan Maturity Date;
 
(h)          Indebtedness with respect to (i) Capital Leases and (ii) purchase
money Indebtedness (including any Indebtedness acquired in connection with a
Permitted Acquisition or acquisition of equipment); provided that any such
Indebtedness shall, as applicable, be secured only by the asset subject to such
Capital Lease or by the asset acquired in connection with the incurrence of such
Indebtedness;
 
- 21 -

--------------------------------------------------------------------------------

(i)          Indebtedness pursuant to guaranties of other Indebtedness permitted
hereunder;
 
(j)          Indebtedness of a Person that becomes a Guarantor hereunder after
the Closing Date in connection with a Permitted Acquisition, provided that such
Indebtedness existed at the time such Person became a Guarantor and was not
created or incurred in anticipation or contemplation of such Permitted
Acquisition;
 
(k)         customary cash management products, Interest Rate Agreements and
foreign currency hedges that are entered into by Company and its Subsidiaries in
the ordinary course of business and not for speculative or investment purposes;
 
(l)          Indebtedness consisting of the financing of insurance premiums
arising in the ordinary course of business;
 
(m)        Indebtedness incurred in connection with any Permitted Receivables
Sales Program or any Permitted Equipment/Lease Sales Program, in each case, in
an aggregate amount not to exceed $20,000,000 at any one time outstanding; and
 
(n)         unsecured Indebtedness in an aggregate amount not to exceed $500,000
at any one time outstanding.
 
"Permitted Investments" means:
 
(a)          Investments in Cash and Cash Equivalents;
 
(b)          equity Investments owned as of the Closing Date in any Subsidiary
and Investments made after the Closing Date in any wholly owned Guarantors;
 
(c)          Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and (ii)
deposits, prepayments and other credits to suppliers made in the ordinary course
of business consistent with the past practices of Company and its Subsidiaries;
 
(d)          intercompany loans to the extent permitted under clause (b) of the
definition of “Permitted Indebtedness”;
 
(e)          loans and advances to employees of Company and its Subsidiaries
made in the ordinary course of business in an aggregate amount for all such
loans outstanding not to exceed $250,000;
 
(f)          Permitted Acquisitions permitted pursuant to Section 6.9;
 
(g)          Investments described in Schedule 6.7; and
 
(h)          any guarantees permitted under the Loan Documents.
 
"Permitted Liens" means:
 
(a)          Liens in favor of Agents for the benefit of Secured Parties granted
pursuant to any Loan Document;
 
(b)          Liens for Taxes (other than Liens for United States Taxes that have
priority over Agents’ Liens) if obligations with respect to such Taxes are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $100,000;
 
- 22 -

--------------------------------------------------------------------------------

(c)          statutory Liens of landlords, banks (and rights of set off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each case
incurred in the ordinary course of business for amounts not yet overdue;
 
(d)          Liens incurred in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
 
(e)          easements, rights of way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company and its Subsidiaries, taken as a whole;
 
(f)          any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder and any deposit securing obligations relating to
any lease of real estate permitted hereunder;
 
(g)          Liens solely on any Cash earnest money deposits made by Company or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
 
(h)          purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
 
(i)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
 
(j)          any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
 
(k)          licenses or sublicense of patents, trademarks and other
intellectual property rights granted by Company or any of its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of a Borrower or such Subsidiary;
 
(l)           Liens described in Schedule 6.2 that secure Indebtedness described
in Schedule 6.1, but not any extensions, renewals or replacements of such Liens
except renewals and extensions expressly provided for in the agreements
evidencing any such Liens as the same are in effect on the date of this
Agreement, provided that on the Closing Date, the maturity date of all
Indebtedness secured by such Liens shall not be earlier than ninety-one days
after the Term Loan Maturity Date;
 
(m)        Liens securing purchase money Indebtedness and Capital Leases
permitted pursuant to clause (h) of the definition of “Permitted Indebtedness”;
provided any such Lien shall encumber only, as applicable, the asset subject to
such Capital Lease or the asset acquired with the proceeds of such Indebtedness;
 
- 23 -

--------------------------------------------------------------------------------

(n)          Liens securing judgments (and pledges or Cash deposits made in lieu
of, or to secure the performance of appeal or other surety bonds relating to
such judgments) not constituting an Event of Default under Section 8.1(h);
 
(o)          Liens arising solely by virtue of any statutory or common law
provisions relating to banker's liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries;
 
(p)          Liens on insurance policies and the proceeds thereof (excluding any
benefits or any rights to receive payment under any insurance policies) incurred
in connection with the financing in the ordinary course of business of insurance
premiums, provided that such Liens shall be limited only to the unused portion
of the premiums payable under such insurance policies and the proceeds of such
insurance premiums;
 
(q)          Liens arising solely by virtue of any statutory or common law
provisions relating to banker's liens, liens in favor of securities
intermediaries, rights of setoff or similar rights and remedies as to deposit
accounts or securities accounts or other funds maintained with depository
institutions or securities intermediaries; and
 
(r)          Liens in favor of (i) Qualified Factors on Qualified Factor
Accounts arising pursuant to any Permitted Lease Receivables Financing Program
and (ii) Qualified Purchasers of Qualified Equipment/Leases; and
 
(s)          Deposit accounts maintained by a Loan Party into which proceeds of
customer leases are deposited for the benefit of (i) a Qualified Purchaser under
any Qualified Equipment/Lease Sales Program, (ii) a Qualified Account Factor
under any Permitted Lease Receivables Sales Program or (iii) any other third
party financing party that enters into a Qualified Collection/Processing
Arrangement (such accounts listed in clauses (i) through (iii) above, “Third
Party Lease Payment Accounts”).
 
“Permitted Lease Receivables Financing Program” means a purchase-sale
arrangement entered in the ordinary course of business by a Loan Party and fully
disclosed in writing to Administrative Agent and the Lenders, pursuant to which
such Loan Party agrees to sell and assign from time to time to a Qualified
Factor its right, title and interest in certain of such Loan Party’s “finance
receivables” (as such term is used in the Company’s books and records as of the
date hereof); provided that in connection therewith, all of the following
conditions are satisfied as determined by the Required Lenders in their
reasonable discretion: (a) such Loan Party does not grant (and the Qualified
Factor does not otherwise obtain) any Liens on any Collateral other than
Qualified Factor Accounts; (b) the applicable agreements and other documentation
entered into with respect to such arrangement are in form and substance
reasonably satisfactory to the Required Lenders; and (c) the purchase price with
respect to any Qualified Factor Account is concurrently paid in cash, without
offset or deduction, directly to a deposit account under the “control” (as such
term is used in Article 9 of the UCC) of the Administrative Agent.]
 
“Permitted Equipment/Lease Sale Program” means a purchase sale arrangement
entered into in the ordinary course of business by a Loan Party and fully
disclosed in writing to Administrative Agent and the Lenders, pursuant to which
such Loan Party agrees to (a) sell and assign from time to time to a Qualified
Purchaser its right, title and interest in certain of such Loan Party’s customer
equipment leases, the equipment subject to such leases and the related “finance
receivables” (as such term is used in the Company’s books and records as of the
date hereof) and (b) service the lease payments under such customer equipment
leases for such Qualified Purchaser; provided that in connection therewith, all
of the following conditions are satisfied as determined by the Required Lenders
in their reasonable discretion: (a) such Loan Party does not grant (and the
Qualified Purchaser does not otherwise obtain) any Liens on any Collateral other
than Qualified Equipment/Leases; (b) the applicable agreements and other
documentation entered into with respect to such arrangement are in form and
substance reasonably satisfactory to the Required Lenders and (c) the purchase
price with respect to any Qualified Factor Account is concurrently paid in cash,
without offset or deduction, directly to a deposit account under the “control”
(as such term is used in Article 9 of the UCC) of the Administrative Agent.
 
- 24 -

--------------------------------------------------------------------------------

"Person" means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
 
"Platform" has the meaning specified in Section 5.1.
 
"Pledge and Security Agreement" means the Pledge and Security Agreement executed
by Grantors in favor of Agents for the benefit of the Secured Parties,
substantially in the form of Exhibit G, as it may be amended, amended and
restated, supplemented or otherwise modified from time to time.
 
“Preferred Stock” has the meaning specified in Section 4.2.
 
"Prepayment Premium" means a premium equal to (a) 5.0% of each Early Prepayment
so made or coming due on or prior to December 31, 2020, (b) 3.0% of each Early
Prepayment so made or coming due on or after January 1, 2021 and on or prior to
December 31, 2021, (c) 1.0% of each Early Prepayment so made or coming due on or
after January 1, 2022 and on or prior to December 31, 2022 and (d) 0%
thereafter.
 
"Principal Office" means, for Administrative Agent, such Person's "Principal
Office" as set forth on Appendix B, or such other office as such Person may from
time to time designate in writing to Company, Administrative Agent and each
Lender; provided that for the purpose of making any payment on the Obligations
or any other amount due hereunder or any other Loan Document, the Principal
Office of Administrative Agent shall be 225 West Washington Street, 9th Floor,
Chicago, Illinois 60606 (or such other location as Administrative Agent may from
time to time designate in writing to Company and each Lender).
 
"Pro Rata Share" means with respect to any Lender the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender, by (ii) the aggregate Term
Loan Exposure of all Lenders.
 
"Public Lender" has the meaning specified in Section 5.1.
 
"Protective Advances" has the meaning specified in Section 2.2.
 
“Qualified Collection/Processing Arrangement” means an arrangement pursuant to
which any bank or other financing party provides financing to a Loan Party’s
customers to finance the purchase of such Loan Party’s equipment (with such bank
or financing party acquiring or holding title to such equipment) and such Loan
Party collects the lease payments due under such lease for the benefit of such
bank or financing party.
 
“Qualified Equipment/Leases” mean, in connection with any Permitted
Equipment/Lease Sale Program, the customer leases, the equipment subject to such
leases and the “finance receivables” (as such term is used in the books and
records of Borrower as of the date of this Agreement) owing by the applicable
Account Debtor, and any holdback account utilized to satisfy such Loan Party’s
repurchase obligations under such Permitted Equipment/Lease Sale Program,
together with all proceeds thereof( including “proceeds” as defined in the UCC)
and all rights of the seller of such accounts receivable to enforce such leases
and/or accounts receivables, if applicable.
 
- 25 -

--------------------------------------------------------------------------------

“Qualified Factor” means any bank or other financial institution engaged in the
purchase of accounts receivable in the ordinary course business.
 
“Qualified Factor Accounts” means, in connection with any Permitted Receivables
Financing Program, “finance receivables” (as such term is used in the books and
records of Borrower as of the date of this Agreement) owing by the applicable
Account Debtor, together with all proceeds thereof (including “proceeds” as
defined in the UCC) and all rights of the seller of such accounts receivable to
enforce such accounts receivable.
 
“Qualified Purchaser” means any bank or other financial institution engaged in
the purchase of equipment leases and/or accounts receivable in the ordinary
course of business.
 
"Real Estate Asset" means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any Real Property.
 
"Real Property" means any real property (including all buildings, fixtures or
other improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Company or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
 
"Recipient" means (a) any Agent or (b) any Lender.
 
"Register" has the meaning specified in Section 2.5(b).
 
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
 
"Related Fund" means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
 
"Release" means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
 
"Remedial Action" means all actions taken to (a) correct or address any actual
or threatened non-compliance with Environmental Law, (b) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment, (c) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment, (d) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities or
(e) perform any other actions authorized or required by Environmental Law or
Governmental Authority.
 
"Required Lenders" means Lenders collectively holding more than 50.0% of the
outstanding Term Loans and unused Commitments in effect at any time of
determination.
 
- 26 -

--------------------------------------------------------------------------------

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.
 
"Restricted Junior Payment" means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Company
now or hereafter outstanding, except a dividend payable solely in shares of that
class of Capital Stock to the holders of that class, (b) any purchase or other
acquisition for value, directly or indirectly, of any shares of any class of
Capital Stock of Company or any of its Subsidiaries that is not a Loan Party now
or hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of Capital Stock of Company or any of its Subsidiaries that
is not a Loan Party now or hereafter outstanding, and (d) (i) prior to an Event
of Default hereunder, any redemption, retirement, sinking fund or similar
payment or any other payment, prepayment or other transfer on account of the
principal amount of any Subordinated Indebtedness, in each case whether or not
scheduled, except to the extent permitted pursuant to the terms of the
applicable Subordination Agreement entered into in connection with the
incurrence of such Subordinated Indebtedness, and (ii) following the occurrence
of and during the continuance of any Event of Default hereunder, any redemption,
retirement, sinking fund or similar payment or any other payment, prepayment or
other transfer on account of the principal amount of or interest owed under any
Subordinated Indebtedness in each case whether or not scheduled, except to the
extent permitted pursuant to the terms of the applicable Subordination Agreement
entered into in connection with the incurrence of such Subordinated
Indebtedness,.  For avoidance of doubt, cash management transfers or other
payments between Loan Parties shall not constitute Restricted Junior Payments.
 
"S&P" means Standard & Poor's Ratings Group, a division of The McGraw Hill
Corporation.
 
"Secured Parties" has the meaning assigned to that term in the Pledge and
Security Agreement.
 
"Securities" means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as "securities" or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
 
"Securities Account" means a securities account (as defined in the UCC).
 
"Securities Act" means the Securities Act of 1933, as amended from time to time,
and any successor statute.
 
"Subject Transaction" has the meaning specified in Section 6.8(d).
 
“Subordinated Indebtedness” shall mean Indebtedness (including unsecured
Indebtedness convertible into or exchangeable or exercisable for any Capital
Stock) or Disqualified Capital Stock, in either case of Company or any
Subsidiaries (a) that is subordinated in right of payment or lien priority to
the Term Loans pursuant to a Subordination Agreement or an intercreditor
agreement, (b) with respect to payment subordination, contains subordination
provisions that are customary in the good faith determination of Borrower for
senior subordinated notes or subordinated notes issued under Rule 144A of the
Securities Act (or other corporate issuers in private placements or public
offerings of securities) or (c) that contains subordination provisions
reasonably satisfactory to the Required Lenders.
 
- 27 -

--------------------------------------------------------------------------------

“Subordination Agreement” means a Subordination Agreement substantially in the
form of Exhibit H hereto entered into by any Loan Party, on the one hand, a
Person that is not an Affiliate of any Loan Party, on the other hand, with
respect to Indebtedness owed by such Loan Party to such Person, and the
Administrative Agent.
 
"Subsequent Draw" means a request by Company for and the funding of one Term
Loan advanced by the Lenders during the Subsequent Draw Period under their
respective Subsequent Draw Commitments in an aggregate amount equal to the
Subsequent Draw Amount.  For avoidance of doubt, upon satisfaction of the
requirements of Sections 2.1 and 3.2 to the satisfaction of the Required
Lenders, or waiver of such requirements in accordance with Section 10.5, the
Borrowers shall be entitled to receive the foregoing advance.
 
"Subsequent Draw Amount" means $15,000,000.
 
"Subsequent Draw Commencement Date" means the 9-month anniversary of the Closing
Date (or the immediately succeeding Business Day if such date is not a Business
Day).
 
"Subsequent Draw Commitment" means the commitment of a Lender to make or
otherwise fund the Subsequent Draw and "Subsequent Draw Commitments" means such
commitments of all Lenders in the aggregate.  The amount of each Lender's
Subsequent Draw Commitment, if any, is set forth on Appendix A or in the
applicable Assignment Agreement, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Subsequent Draw
Commitments as of the Closing Date is $15,000,000.
 
“Subsequent Draw Period” means the period commencing on the Subsequent Draw
Commencement Date and ending on the Subsequent Draw Termination Date.
 
"Subsequent Draw Termination Date" means the 18-month anniversary of the Closing
Date.
 
"Subsidiary" means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
organized under the laws of the United States of America, any State thereof or
the District of Columbia of which more than 50% of the total voting power of
shares of stock or other ownership interests entitled (without regard to the
occurrence of any contingency) to vote in the election of the Person or Persons
(whether directors, managers, trustees or other Persons performing similar
functions) having the power to direct or cause the direction of the management
and policies thereof is at the time owned or controlled, directly or indirectly,
by that Person or one or more of the other Subsidiaries of that Person or a
combination thereof; provided, in determining the percentage of ownership
interests of any Person controlled by another Person, no ownership interest in
the nature of a "qualifying share" of the former Person shall be deemed to be
outstanding.
 
"Tax" means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding of any nature and whatever called, by whomsoever,
on whomsoever and wherever imposed, levied, collected, withheld or assessed and
all interest, penalties, additions to tax or other liabilities with respect
thereto.
 
- 28 -

--------------------------------------------------------------------------------

"Term Loan" means a Loan made by a Lender to Borrowers pursuant to Section
2.1(a) or 2.23 and shall include the Subsequent Draw upon the borrowing under
the Subsequent Draw Commitment.
 
"Term Loan Commitment" means the commitment of a Lender to make or otherwise
fund a Term Loan on the Closing Date and "Term Loan Commitments" means such
commitments of all Lenders in the aggregate.  The amount of each Lender's Term
Loan Commitment, if any, is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof.  The aggregate amount of the Term Loan Commitments
as of the Closing Date is $15,000,000.
 
"Term Loan Exposure" means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such Lender
plus, until terminated, the unutilized portion of such Lender's Commitments.
 
"Term Loan Maturity Date" means the earlier of (a) October 31, 2024 and (b) the
date that the Term Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.
 
"Title Policy" means an ALTA mortgagee title insurance policies or unconditional
commitments therefor issued by one or more title companies reasonably
satisfactory to Required Lenders with respect to each Material Real Estate
Asset, in the amount which is reasonably satisfactory to Required Lenders,
together with a title report issued by a title company with respect thereto,
dated not more than 30 days prior to the date of the applicable Mortgage and,
upon the request of the Required Lenders, copies of all recorded documents
listed as exceptions to title or otherwise referred to therein, each in form and
substance reasonably satisfactory to the Required Lenders together with such
endorsements as are reasonably requested by the Required Lenders, and such
surveys, affidavits, certificates, instruments of indemnification, including a
so-called “gap” indemnification as shall be reasonably required to induce the
title insurance company to issue the Title Policy contemplated above;
 
"Trade Announcements" has the meaning specified in Section 10.17.
 
"Transaction Costs" means the fees, costs and expenses payable by Company or any
of its Subsidiaries on or before the Closing Date in connection with the
transactions contemplated by the Loan Documents.
 
"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
 
"Voluntary Prepayment" has the meaning specified in Section 2.8(a).
 
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
- 29 -

--------------------------------------------------------------------------------

Section 1.2.          Accounting and Other Terms.
 
(a)         Except as otherwise expressly provided herein, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation.  Subject to the foregoing, calculations in connection with the
definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  Notwithstanding contained in this Section 1.2
or the definition of “Capital Lease,” and change in accounting for leases
pursuant to GAAP resulting from the adoption of Financial Accounting Standards
Board Account Standards Update No. 2016-02, Leases (Topic 842) (“FAS 842”), to
the extent such adoption would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) would not have been required to be so treated under GAAP as
in effect on December 31, 2015, such lease shall not be considered a capital
lease, and all calculations and deliverables under this Agreement or any other
Loan Document shall be made or delivered, as applicable, in accordance
herewith.   Any calculation to be made on a “pro forma basis” shall be
calculated assuming that the specified transactions (and any increase or
decrease in Consolidated Total Funded Debt or Consolidated EBITDA and the
component financial definitions used therein attributable to any such
transaction) had occurred on the first day of the applicable period.
 
(b)         All terms used in this Agreement which are defined in Article 8 or
Article 9 of the UCC as in effect from time to time in the State of New York and
which are not otherwise defined herein shall have the same meanings herein as
set forth therein, provided that terms used herein which are defined in the UCC
as in effect in the State of New York on the date hereof shall continue to have
the same meaning notwithstanding any replacement or amendment of such statute
except as Agents may otherwise determine.
 
Section 1.3.          Interpretation, etc.  Any of the terms defined herein may,
unless the context otherwise requires, be used in the singular or the plural,
depending on the reference.  References herein to any Section, Appendix,
Schedule or Exhibit shall be to a Section, an Appendix, a Schedule or an
Exhibit, as the case may be, hereof unless otherwise specifically provided.  The
use herein of the word "include" or "including," when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not no limiting language (such
as "without limitation" or "but not limited to" or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.  The words "asset" and "property" shall be construed
to have the same meaning and effect and to refer to any right or interest in or
to assets and properties of any kind whatsoever, whether real, personal or mixed
and whether tangible or intangible.  Any reference herein or in any other Loan
Document to the satisfaction, repayment, or payment in full of the Obligations
or Guaranteed Obligations shall mean (a) the payment or repayment in full in
immediately available funds of (i) the principal amount of, and interest accrued
and unpaid with respect to, all outstanding Term Loans, together with the
payment of any premium applicable to the repayment of the Term Loans, including
the Prepayment Premium, (ii) all costs, expenses, or indemnities payable
pursuant to Sections 10.2 or 10.3 of this Agreement that have accrued and are
unpaid regardless of whether demand has been made therefor, (iii) all fees or
charges that have accrued hereunder or under any other Loan Document and are
unpaid, (b) the receipt by Agents of cash collateral in order to secure any
other contingent Obligations for which a claim or demand for payment has been
made on or prior to such time or in respect of matters, such cash collateral to
be in such amount as Agents reasonably determine is appropriate to secure such
contingent Obligations, (c) the payment or repayment in full in immediately
available funds of all other outstanding Obligations, and (d) the termination of
all of the Commitments of the Lenders.  Notwithstanding anything in this
Agreement to the contrary, (A) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (B) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be enacted, adopted, issued, phased in or effective
after the date of this Agreement regardless of the date enacted, adopted,
issued, phased in or effective.
 
- 30 -

--------------------------------------------------------------------------------

Section 1.4.         Time References.  Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day.  For purposes of the
computation of a period of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
means "to but excluding"; provided, however, that with respect to a computation
of fees or interest payable to any Agent or any Lender, such period shall in any
event consist of at least one full day.
 
ARTICLE II

LOANS
 
Section 2.1.          Term Loans.
 
(a)         Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date and thereafter as requested
prior to the Subsequent Draw Termination Date, Term Loans to Borrowers in an
aggregate amount that does not exceed such Lender's Commitment.  On the Closing
Date, Borrowers shall make one borrowing under the Term Loan Commitment in the
aggregate amount of $15,000,000.  Following the date upon which the requirements
of Section 2.1(b) are satisfied (or waived by the Required Lenders in accordance
with Section 10.5) in the determination of the Required Lenders, during the
Subsequent Draw Period and pursuant to clause (b) below, Borrowers may make one
borrowing under the Subsequent Draw Commitment in an aggregate amount equal to
the Subsequent Draw Amount.  The Subsequent Draw shall constitute a Term Loan
under this Agreement for all purposes.  Any amount borrowed under this Section
2.1(a) or Section 2.1(b) and subsequently repaid or prepaid may not be
reborrowed.  Subject to Section 2.8 and Section 2.9, all amounts owed hereunder
with respect to the Term Loans shall be paid in full no later than the Term Loan
Maturity Date.
 
(b)          Borrowing Mechanics for Subsequent Draw Term Loan.
 
(i)          Borrowers may not request disbursement of the Subsequent Draw on
any date after the Subsequent Draw Termination Date.  At 5:00 p.m. New York time
on the Subsequent Draw Termination Date, all Subsequent Draw Commitments that
have not previously been utilized by Borrowers shall expire and be of no force
or effect without need for any action by any Lender.
 
(ii)         To the extent Borrowers elect to request the Subsequent Draw, upon
satisfaction of the requirements of Section 3.2, or waiver of such requirements
by the Required Lenders in accordance with Section 10.5, Borrowers shall deliver
to Administrative Agent a fully executed Funding Notice no later than 1:00 p.m.
New York time three Business Days prior to the requested date of advance of the
Subsequent Draw (which date shall be no earlier than the Subsequent Draw
Commencement Date).  Such Funding Notice shall confirm that (A) to the extent
not otherwise waived by the Required Lenders in accordance with Section 10.5,
all conditions to funding set forth in Section 3.2 are satisfied in respect of
the Subsequent Draw and (B) after giving effect to the Subsequent Draw, the sum
of the Term Loans made on the Closing Date plus the Term Loans that comprise the
Subsequent Draw (whether or not thereafter repaid) is equal to the total amount
of  Commitments as of the Closing Date.  Promptly upon receipt by Administrative
Agent of such Funding Notice, Administrative Agent shall notify each Lender of
Borrowers’ request to borrow the Subsequent Draw and such Lender’s Pro Rata
Share of the same.  To the extent not otherwise waived by the Required Lenders
in accordance with Section 10.5, Lenders shall notify Administrative Agent and
Borrowers as to whether Lenders concur that all conditions to funding set forth
in Section 3.2 are satisfied in respect of the Subsequent Draw.  Administrative
Agent and Lenders (A) may act without liability upon the basis of written,
facsimile or electronic notice believed by Administrative Agent in good faith to
be from Borrowers (or from any Authorized Officer thereof designated in writing
purportedly from Borrowers to Administrative Agent), (B) shall be entitled to
rely conclusively on any Authorized Officer's authority to request the
Subsequent Draw on behalf of Borrowers until Administrative Agent receives
written notice to the contrary and (C) shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.
 
- 31 -

--------------------------------------------------------------------------------

(iii)        If Lenders have notified Administrative Agent and Borrowers that
Lenders concur that all conditions to funding set forth in Section 3.2 are
satisfied in respect of the requested Subsequent Draw to the extent not
otherwise waived by the Required Lenders in accordance with Section 10.5, no
later than 2:00 p.m. New York time on the requested funding date of the
Subsequent Draw, each Lender will make available its Pro Rata Share of the
Subsequent Draw Commitment to the Administrative Agent.  All such amounts will
be made available in Dollars and in immediately available funds at the Principal
Office, and, upon receipt of all requested funds, the Administrative Agent will
make available to Borrowers at the Principal Office the Subsequent Draw Amount
so made available by the Lenders.
 
(c)         Each Borrower hereby jointly and severally promises to pay to the
Administrative Agent or order for the ratable benefit of the Lenders all Term
Loans made to Company hereunder, all interest due thereon pursuant hereto and
all other Obligations owing to an Agent or any Lender.  Subject to Section 2.8
and Section 2.9, all amounts owed hereunder, including without limitation, all
principal and interest due in respect of the Term Loans, shall be paid by the
Borrowers in full no later than the Term Loan Maturity Date.
 
- 32 -

--------------------------------------------------------------------------------

Section 2.2.          Protective Advances.  Subject to the limitations set forth
below, and whether or not an Event of Default or a Default shall have occurred
and be continuing, the Lenders are authorized by Borrowers, from time to time at
the request of the Required Lenders in their sole discretion, to make
disbursements or advances to Borrowers, which the Required Lenders in their sole
discretion deem reasonably necessary or desirable (a) to preserve or protect the
Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Term Loans and other Obligations, or
(c) to pay any other amount chargeable to or required to be paid by Borrowers
pursuant to the terms of this Agreement and the other Loan Documents, including,
without limitation, payments of principal, interest, fees and reimbursable
expenses (any of such Loans are referred to as "Protective Advances").  The
interest rate on all Protective Advances shall be at the Fixed Rate.  Each
Protective Advance shall be secured by the Liens in favor of Agents for the
benefit of the Secured Parties in and to the Collateral and shall constitute
Obligations hereunder.  The Protective Advances shall constitute Obligations
hereunder which may be charged to the Loan Account in accordance with Section
2.11(e).  Borrowers shall pay the unpaid principal amount and all unpaid and
accrued interest of each Protective Advance on the earlier of the Term Loan
Maturity Date and the date on which demand for payment is made by the Lenders. 
The Lenders shall notify the Agents and Company in writing prior to making any
Protective Advance, which notice shall include a description of the purpose of
such Protective Advance.
 
Section 2.3.          Pro Rata Shares; Availability of Funds.
 
(a)          Pro Rata Shares.  All Term Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender's obligation to make a Loan requested hereunder nor
shall any Commitment of any Lender be increased or decreased as a result of a
default by any other Lender in such other Lender's obligation to make a Loan
requested hereunder.
 
(b)         Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender's
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Borrowers a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Fixed Rate.  If such Lender does not pay such corresponding
amount forthwith upon Administrative Agent's demand therefor, Administrative
Agent shall promptly notify Company and Borrowers shall immediately pay such
corresponding amount to Administrative Agent together with interest thereon, for
each day from such Credit Date until the date such amount is paid to
Administrative Agent, at the Fixed Rate.  Nothing in this Section 2.3(b) shall
be deemed to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Borrowers may have against any Lender
as a result of any default by such Lender hereunder.
 
Section 2.4.         Use of Proceeds.  The proceeds of the Term Loans made on
the Closing Date shall be applied by Borrowers (a) to repay in full the Existing
Indebtedness, (b) to pay Transaction Costs, (c) to satisfy any tax liabilities
set forth on Schedule 4.11 in an aggregate amount not to exceed $16,000,000 on
or before the 12-month anniversary of the Closing Date and (d) for working
capital and general corporate purposes of Company and its Subsidiaries,
including Permitted Acquisitions.  The proceeds of Term Loans funded as the
Subsequent Draw shall be applied by Borrowers for working capital and general
corporate purposes of Borrower and its Subsidiaries, including Permitted
Acquisitions.  No portion of the proceeds of any Credit Extension shall be used
in any manner that causes or might cause such Credit Extension or the
application of such proceeds to violate Regulation T, Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System or any other
regulation thereof or to violate the Exchange Act.
 
- 33 -

--------------------------------------------------------------------------------

Section 2.5.          Evidence of Debt; Register; Lenders' Books and Records;
Notes.
 
(a)          Lenders' Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrowers
to such Lender, including the amounts of the Term Loans made by it and each
repayment and prepayment in respect thereof.  Any such recordation shall be
conclusive and binding on Borrowers, absent manifest error; provided that the
failure to make any such recordation, or any error in such recordation, shall
not affect any Borrower's Obligations in respect of any Loans; and provided
further, in the event of any inconsistency between the Register and any Lender's
records, the recordations in the Register shall govern absent manifest error.
 
(b)          Register.  Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the principal amount of the Term Loans (and stated interest therein) of each
Lender from time to time (the "Register").  The Register shall be available for
inspection by Company or Agents at any reasonable time and from time to time
upon reasonable prior notice.  Administrative Agent shall record in the Register
the Term Loans, any assignment or transfer of Loans and each repayment or
prepayment in respect of the principal amount of the Term Loans, and any such
recordation shall be conclusive and binding on Borrowers and each Lender, absent
manifest error, and the Borrowers, Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender for all purposes of this Agreement; provided that failure to
make any such recordation, or any error in such recordation, shall not affect
any Borrower's Obligations in respect of any Loan.  Each Borrower hereby
designates the entity serving as Administrative Agent to serve as such
Borrower's non-fiduciary agent solely for purposes of maintaining the Register
as provided in this Section 2.5, and each Borrower hereby agrees that, to the
extent such entity serves in such capacity, the entity serving as Administrative
Agent and its officers, directors, employees, agents and affiliates shall
constitute "Indemnitees."
 
(c)          Notes.  If so requested by any Lender by written notice to Company
(with a copy to Administrative Agent) at least two Business Days prior to the
Closing Date, or at any time thereafter, Borrowers shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after Company's receipt of such notice) a Note or Notes.
 
Section 2.6.          Interest.
 
(a)          Except as otherwise set forth herein, each Term Loan shall bear
interest at the Fixed Rate on the unpaid principal amount thereof from the date
made through the date of repayment (whether by acceleration or otherwise)
thereof.
 
(b)          Interest payable pursuant to this Section 2.6 shall be computed on
the basis of a 360 day year, in each case for the actual number of days elapsed
in the period during which it accrues.  In computing interest on any Loan, the
date of the making of such Loan shall be included, and the date of payment of
such Loan shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day's interest shall be paid on that Loan.
 
- 34 -

--------------------------------------------------------------------------------

(c)          Except as otherwise set forth herein, interest on each Loan shall
be payable in Cash and in arrears (i) on and to each Interest Payment Date
applicable to that Loan, (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid, (iii)
at maturity, including final maturity and (iv) upon the occurrence and during
the continuance or an Event of Default, including the failure to repay
Obligations on the Term Loan Maturity Date, upon demand.
 
Section 2.7.         Default Interest.  Upon the occurrence and during the
continuance of an Event of Default, the principal amount of all Term Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Term Loans or any fees or other amounts owed hereunder
(including any Prepayment Premium), shall thereafter bear interest (including
post petition interest in any proceeding under the Bankruptcy Code or other
applicable bankruptcy laws) payable on demand at a rate that is two percentage
points per annum in excess of the interest rate otherwise payable hereunder with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is two percentage points per annum in excess of the
Fixed Rate).  Payment or acceptance of the increased rates of interest provided
for in this Section 2.7 is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of any Agent or any Lender.
 
Section 2.8.          Voluntary Prepayments.
 
(a)          Prepayment Mechanics.
 
(i)          Subject to clause (b) below, Borrowers may prepay Term Loans on any
Business Day in whole or in part, in an aggregate minimum amount of $100,000
(each such payment, a “Voluntary Prepayment”).
 
(ii)        All such prepayments shall be made, together with the Prepayment
Premium, and all interest then due on the principal amount being so prepaid,
upon not less than one Business Day's irrevocable prior written notice given to
Administrative Agent by 12:00 p.m. (New York City time) on the date required
(and Administrative Agent will promptly notify each Lender of each such
prepayment notice).  Upon the giving of any such notice, the principal amount of
the Term Loans specified in such notice shall become irrevocably due and payable
on the prepayment date specified therein.  Any such voluntary prepayment shall
be applied as specified in Section 2.10.
 
(b)         Call Protection.
 
(i)          Each Voluntary Prepayment, each mandatory prepayment that becomes
due pursuant to Section 2.9(a), (b), (c) or (d) and each payment that becomes
due as a result of acceleration of the Term Loan Maturity Date pursuant to
Section 8.1 or otherwise (including, for the avoidance of doubt and without
limitation, as a result of Section 8.1(f) or (g) or as a result of applicable
law) (each, an “Early Prepayment”) shall be accompanied by the Prepayment
Premium in respect of such Early Prepayment and, if applicable, the Commitment
Termination Fee.
 
(ii)        Borrowers hereby agree to pay the Prepayment Premium and any
Commitment Termination Fee to Administrative Agent for the ratable benefit of
the Lenders, as and when required in this Agreement, with respect to each Early
Prepayment of Term Loans made under Section 2.8, Section 2.9 and/or the
termination of the Subsequent Draw Commitment pursuant to Section 2.9(h) and
Section 2.13, respectively, or any other acceleration of the Term Loans or any
other Obligations or the termination of the Subsequent Draw Commitment in each
case pursuant to Section 8.1 or otherwise (including, for the avoidance of doubt
and without limitation, as a result of Section 8.1(f) or (g) or as a result of
applicable law), in each case, with respect to the amount of the Early
Prepayment of Term Loans repaid, prepaid, terminated, reduced, paid, redeemed,
satisfied, distributed, discharged or accelerated (whether or not paid),
concurrently with such repayment, prepayment, redemption, satisfaction,
discharge or acceleration (whether or not paid) or the termination of the
Subsequent Draw Commitment, as applicable.
 
- 35 -

--------------------------------------------------------------------------------

(iii)        Any Prepayment Premium payable pursuant to this Section 2.8(b) and
any Commitment Termination Fee payable pursuant to Section 2.13 shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early repayment, prepayment, distribution, termination, reduction, payment,
redemption, satisfaction, discharge or acceleration (whether or not paid) of its
Term Loan and/or termination of the Subsequent Draw Commitment, as applicable,
and Borrowers agree that it is reasonable under the circumstances in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof.  Any prepayment, repayment, payment,
satisfaction (whether in whole or in part), distribution, termination, reduction
or discharge of the Term Loans (including, without limitation, by foreclosure
(whether by power of sale or judicial proceeding) or by any other means) and/or
termination of the Subsequent Draw Commitment, irrespective of whether such
prepayment, repayment, payment, satisfaction, distribution, discharge,
termination or reduction and/or termination of the Subsequent Draw Commitment
occurs following any earlier maturity of the Term Loans, including, without
limitation, pursuant to any voluntary or involuntary acceleration of the Term
Loans or the termination of the Subsequent Draw Commitment in each case pursuant
to Section 8.1 or otherwise (including, for the avoidance of doubt and without
limitation, as a result of Section 8.1(f) or (g) or as a result of applicable
law), or the commencement of any Insolvency Proceeding or other proceeding
pursuant to any Debtor Relief Laws, or pursuant to a plan of reorganization, and
including, without limitation, any prepayment, repayment, payment, termination,
reduction, satisfaction, distribution or discharge of the Term Loans or the
termination of the Subsequent Draw Commitment (a) pursuant to this Section 2.8
or Section 2.9, (b) after acceleration or termination thereof, including,
without limitation, pursuant to Section 8.1 (including, for the avoidance of
doubt and without limitation, as a result of Section 8.1(f) or (g) or as a
result of applicable law) or such amount otherwise becoming or being declared
immediately due and payable or such commitment termination pursuant to the terms
hereof and (c) whether before or after any acceleration of the Term Loans or
termination of the Subsequent Draw Commitment pursuant to Section 8.1
(including, for the avoidance of doubt and without limitation, as a result of
Section 8.1(f) or (g) or as a result of applicable law) shall, in each case be
accompanied by, and there shall become due and payable automatically on the date
of any of the foregoing, the Prepayment Premium and any Commitment Termination
Fee, payable in Cash on the principal amount so prepaid or on the principal
amount that has become or is declared to be immediately due and payable or the
amount of the Subsequent Draw Commitment so terminated in each case pursuant to
Section 8.1 or otherwise (including, for the avoidance of doubt and without
limitation, as a result of Section 8.1(f) or (g) or as a result of applicable
law), or in respect of which such claim in any bankruptcy, insolvency,
reorganization, liquidation, judicial management or similar proceeding has
arisen, or otherwise constituting the principal amount of the Term Loans
prepaid, repaid, paid, satisfied, distributed, discharged, terminated, reduced
or accelerated, or the Subsequent Draw Commitment so terminated, as applicable.
 
(iv)        Each Borrower acknowledges that Lender would not have extended the
Term Loans without the inducement of the payment of the Prepayment Premium and
the Commitment Termination Fee.  BORROWERS EXPRESSLY WAIVE (TO THE FULLEST
EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR
LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE PREPAYMENT PREMIUM or
THE COMMITMENT TERMINATION FEE.  Each Borrower expressly agrees (to the fullest
extent it may lawfully do so) that: (A) the Prepayment Premium and the
Commitment Termination Fee is the product of a transaction on Arm’s Length Terms
between sophisticated business people, ably represented by counsel; (B) the
Prepayment Premium and the Commitment Termination Fee shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(C) there has been a course of conduct between Lenders and Borrowers giving
specific consideration in the transactions contemplated by the Loan Documents
for such agreement to pay the Prepayment Premium and the Commitment Termination
Fee; and (D) the Borrowers shall be estopped hereafter from claiming differently
than as agreed to herein, including in this Section 2.8(b).
 
- 36 -

--------------------------------------------------------------------------------

(v)        If the Obligations are accelerated or the Subsequent Draw Commitment
is terminated for any reason, including, without limitation, because of default,
sale, transfer or encumbrance (including that by operation of law or otherwise
(including, for the avoidance of doubt and without limitation, as a result of
Section 8.1(f) or (g) or as a result of applicable law), the Prepayment Premium
and the Commitment Termination Fee will also automatically and concurrently with
such acceleration or termination become due and payable as though said
indebtedness was voluntarily prepaid and the Subsequent Draw Commitments
voluntarily cancelled and shall constitute part of the Obligations, in view of
the impracticability and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of each
Lender's lost profits as a result thereof.  The Prepayment Premium and the
Commitment Termination Fee, as applicable, shall also be payable in the event
the Obligations (and/or this Agreement or the Notes (if any) evidencing the
Obligations) are satisfied or released by foreclosure (whether by power of
judicial proceeding), deed in lieu of foreclosure or by any other means and the
Subsequent Draw Commitments terminated.  THE BORROWER EXPRESSLY WAIVES THE
PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW WHICH PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM AND THE COMMITMENT
TERMINATION FEE ON THE TERM LOANS AND THE SUBSEQUENT DRAW COMMITMENT IN
CONNECTION WITH ANY SUCH ACCELERATION OR TERMINATION.
 
Section 2.9.          Mandatory Prepayments.
 
(a)          Asset Sales.  No later than the first Business Day following the
date of receipt by any Loan Party of any Net Proceeds from Asset Sales arising
under Sections 6.9(e) in an aggregate amount in excess of $500,000, Borrowers
shall prepay the Term Loans as set forth in Section 2.11(a) in an aggregate
amount equal to such Net Proceeds.  Each mandatory prepayment due hereunder
shall be accompanied by the applicable Prepayment Premium pursuant to Section
2.8(b).
 
(b)         Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by Company or any of its Subsidiaries, or
Agents as loss payee, of any Net Proceeds from insurance or any condemnation in
aggregate amount in excess of $500,000, taking or other casualty (provided that
insurance proceeds received in respect of damage to repairable equipment may be
used to effect the repair of such equipment in the ordinary course of business),
Borrowers shall prepay the Term Loans as set forth in Section 2.11(a) in an
aggregate amount equal to such Net Proceeds.  Each mandatory prepayment due
hereunder shall be accompanied by the applicable Prepayment Premium pursuant to
Section 2.8(b).
 
(c)          Issuance of Disqualified Capital Stock.  On the date of receipt by
Company or any of its Subsidiaries of any Cash proceeds from the issuance of any
Disqualified Capital Stock of Company or any of its Subsidiaries, Borrowers
shall prepay the Term Loans as set forth in Section 2.11(a) in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates of Company or any of its Subsidiaries, including reasonable legal
fees and expenses.  Each subsequent mandatory prepayment due hereunder shall be
accompanied by the applicable Prepayment Premium pursuant to Section 2.8(b).
 
- 37 -

--------------------------------------------------------------------------------

(d)         Issuance of Debt.  On the date of receipt by Company or any of its
Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Company or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.1), Borrowers shall prepay the
Term Loans as set forth in Section 2.11(a) in an aggregate amount equal to 100%
of such proceeds, net of underwriting discounts and reasonable costs and
expenses associated therewith, in each case, paid to non-Affiliates, including
reasonable legal fees and expenses.  Each mandatory prepayment due hereunder
shall be accompanied by the applicable Prepayment Premium pursuant to Section
2.8(b).
 
(e)         Excess Cash Flow.  Within five Business Days after delivery to the
Administrative Agent of audited annual financial statements pursuant to Section
2.9(e), commencing with the delivery to the Administrative Agent of the
financial statements for the fiscal year ending June 30, 2020, or, if such
financial statements are not delivered to the Administrative Agent on the date
such statements are required to be delivered pursuant to Section 5.1(c), within
five Business Days after the date such statements were required to be delivered
to the Administrative Agent pursuant to Section 5.1(c), the Borrower shall
prepay an aggregate principal amount of Term Loans equal to (i) the ECF
Percentage of Excess Cash Flow for such fiscal year minus (ii) the aggregate
amount of voluntary prepayments of Term Loans made during the relevant fiscal
year, so long as any such payments are made with funds internally generated by
Company and the Subsidiaries.  In the event that the financial statements
required under Section 5.1(c) are not so delivered, then a calculation based
upon estimated amounts shall be made by the Required Lenders upon which
calculation Borrowers shall make the prepayment required by this Section 2.9(e),
subject to adjustment (including any payment of additional funds due by the
Borrower on account of any underpayment or any refund due to the Borrower on
account of any overpayment) when the financial statements are delivered to the
Administrative Agent as required hereby.  The calculation made by the Required
Lenders shall not be deemed a waiver of any rights the Administrative Agent or
any Lender may have as a result of the failure by Borrowers to deliver such
financial statements.
 
(f)          Extraordinary Receipts.  On the date of receipt by Company or any
of its Subsidiaries of any Extraordinary Receipts in an aggregate amount in
excess of $5,000,000 in an fiscal year, Borrowers shall prepay the Term Loans as
set forth in Section 2.11(a) in the amount of such Extraordinary Receipts
pursuant to Section 2.8(b).
 
(g)         Prepayment Certificate.  At least one (1) Business Day prior to any
prepayment of the Term Loans pursuant to clauses (a) through (f) above, Company
shall deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the calculation of the amount of the applicable net proceeds and
compensation owing to Lenders hereunder, if any.  In the event that Borrowers
shall subsequently determine that the actual amount received exceeded the amount
set forth in such certificate, Borrowers shall promptly make an additional
prepayment of the Term Loans, and Company shall concurrently therewith deliver
to Agents a certificate of an Authorized Officer demonstrating the derivation of
such excess.
 
(h)        Termination of Subsequent Draw Commitment.   In the event that the
Term Loans are prepaid in an aggregate principal amount of $10,000,000 or more
or otherwise come due for any reason prior to the making of a borrowing by the
Borrowers under the Subsequent Draw Commitment, the Subsequent Draw Commitment
will automatically terminate and be of no further force or effect on the date of
such prepayment or coming due of all then outstanding Term Loans and Section
2.13 shall apply to such Subsequent Draw Commitment termination.
 
Section 2.10.       Application of Prepayments. So long as no Event of Default
has occurred and is continuing, any mandatory prepayment of the Term Loans
pursuant to Section 2.9 shall be applied to the principal of the Term Loans in
the inverse order of maturity, until paid in full.  At any time an Event of
Default has occurred and is continuing, all payments shall be applied pursuant
to Section 2.11(g).  Nothing contained herein shall modify the provisions of
Section 2.8(b) or Section 2.11(b) regarding the requirement that all prepayments
be accompanied by accrued interest and fees on the principal amount being
prepaid to the date of such prepayment and the Prepayment Premium, if any, or
any requirement otherwise contained herein to pay all other amounts as the same
become due and payable.
 
- 38 -

--------------------------------------------------------------------------------

Section 2.11.        General Provisions Regarding Payments.
 
(a)          All payments by Borrowers of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than 2:00 p.m. (New York City time) to Administrative Agent's Account;
funds received by Administrative Agent after that time on such due date may, in
Administrative Agent’s discretion, be deemed to have been paid by Borrowers on
the next Business Day.
 
(b)          All payments in respect of the principal amount of any Loan shall
be accompanied by payment of accrued interest on the principal amount being
repaid or prepaid, any Prepayment Premium, and all commitment fees and other
amounts payable with respect to the principal amount being repaid or prepaid.
 
(c)         Administrative Agent shall promptly distribute to each Lender at
such address as such Lender shall indicate in writing, such Lender's applicable
Pro Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due with respect thereto, including,
without limitation, any Prepayment Premium and all fees payable with respect
thereto, to the extent received by Administrative Agent.
 
(d)        Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder or of the commitment fees
hereunder.
 
(e)         Each Borrower hereby authorizes Administrative Agent to charge such
Borrower's accounts with Administrative Agent or any of its Affiliates in order
to cause timely payment to be made to Administrative Agent of all principal,
interest, fees and expenses due hereunder.  The Lenders and Borrowers also
hereby authorize Administrative Agent to, and Administrative Agent may, from
time to time, charge the Loan Account with any amount due and payable by
Borrowers under any Loan Document.  Each of the Lenders and Borrowers agrees
that Administrative Agent shall have the right to make such charges whether or
not any Default or Event of Default shall have occurred and be continuing.  Any
amount charged to the Loan Account shall be deemed an Obligation hereunder.  The
Lenders and Borrowers confirm that any charges which Administrative Agent may so
make to the Loan Account as herein provided will be made as an accommodation to
Borrowers and solely at Administrative Agent's discretion, provided that
Administrative Agent shall from time to time upon the request of Agents, charge
the Loan Account of Borrowers with any amount due and payable under any Loan
Document.
 
(f)          Administrative Agent may, in its discretion, deem any payment by or
on behalf of Borrowers hereunder that is not made in same day funds prior to
2:00 p.m. (New York City time) to be a non-conforming payment.  Any such payment
shall not be deemed to have been received by Administrative Agent until the
later of (i) the time such funds become available funds, and (ii) the next
Business Day.  Administrative Agent shall give prompt notice to Company and each
applicable Lender (confirmed in writing) if any payment is non-conforming.  Any
non-conforming payment may constitute or become a Default or Event of Default in
accordance with the terms of Section 8.1(a).  Interest shall continue to accrue
on any principal as to which a non‑conforming payment is made until such funds
become available funds (but in no event less than the period from the date of
such payment to the next succeeding Business Day) at the Default Rate determined
pursuant to Section 2.7 from the date such amount was due and payable until the
date such amount is paid in full.
 
- 39 -

--------------------------------------------------------------------------------

(g)          At any time an Event of Default has occurred and is continuing, or
the maturity of the Obligations shall have been accelerated pursuant to Section
8.1, all payments or proceeds received by any Agent hereunder or under any
Collateral Document in respect of any of the Obligations, including, but not
limited to all proceeds received by any Agent in respect of any sale, any
collection from, or other realization upon all or any part of the Collateral,
shall be applied in full or in part, subject to the provisions of this Agreement
and any Intercreditor Agreement, as follows:
 
first, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium), expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full;
 
second, ratably to pay interest then due and payable in respect of Protective
Advances until paid in full;
 
third, ratably to pay principal of Protective Advances then due and payable
until paid in full;
 
fourth, ratably to pay the Obligations in respect of any fees (other than any
Prepayment Premium) and indemnities then due and payable to the Lenders until
paid in full;
 
fifth, interest then due and payable in respect of the Term Loan until paid in
full;
 
sixth, ratably to pay principal of the Term Loan until paid in full;
 
seventh, ratably to pay the Obligations in respect of any Prepayment Premium
then due and payable to the Lenders until paid in full;
 
eighth, to the ratable payment of all other Obligations then due and payable
until paid in full; and
 
ninth, any remainder to be paid to Borrower.
 
(h)        For purposes of clause (g) above (other than clauses eighth and
ninth), "paid in full" means payment in Cash of all amounts owing under the Loan
Documents according to the terms thereof, including any Prepayment Premium, loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not same
would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding, except to the extent that default or overdue interest (but not any
other interest) and loan fees, each arising from or related to a default, are
disallowed in any Insolvency Proceeding; provided that for the purposes of
clause eighth of clause (g) above, "paid in full" means payment in Cash of all
amounts owing under the Loan Documents according to the terms thereof, including
loan fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.
 
- 40 -

--------------------------------------------------------------------------------

(i)          In the event of a direct conflict between the priority provisions
of clause (g) above and other provisions contained in any other Loan Document,
it is the intention of the parties hereto that both such priority provisions in
such documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of clause (g) above shall control and govern.
 
Section 2.12.        Ratable Sharing.  Lenders hereby agree among themselves
that, except as otherwise provided in the Collateral Documents with respect to
amounts realized from the exercise of rights with respect to Liens on the
Collateral, if any of them shall, whether by voluntary payment (other than a
voluntary prepayment of Loans made and applied in accordance with the terms
hereof), through the exercise of any right of set off or banker's lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Loan
Documents (collectively, the "Aggregate Amounts Due" to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided that if
all or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of a Borrower or otherwise, those purchases shall be rescinded
and the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest. 
Each Borrower expressly consents to the foregoing arrangement and agrees that
any holder of a participation so purchased may exercise any and all rights of
banker's lien, set off or counterclaim with respect to any and all monies owing
by such Borrower to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
 
- 41 -

--------------------------------------------------------------------------------

Section 2.13.       Fees.  The Borrowers shall pay to the Administrative Agent,
for the benefit of the Lenders, a commitment termination fee (a “Commitment
Termination Fee”) equal to three percent (3.0%) of the Subsequent Draw
Commitment if (a) the Borrowers elect in writing to terminate such commitment on
or prior to the Subsequent Draw Termination Date, (b) such commitment otherwise
is voluntarily or involuntarily terminated pursuant to this Agreement on or
prior to the Subsequent Draw Termination Date, (c) the Borrowers voluntarily
prepay the Term Loans made under the Term Loan Commitment on the Closing Date in
an aggregate principal amount of $10,000,000 or more (which, for the avoidance
of doubt pursuant to Section 2.9(h), shall result in the automatic termination
of the Subsequent Draw Commitment without any further action on the part of the
Borrowers) or (d) the Borrowers fail to make the Subsequent Draw prior to the
Subsequent Draw Termination Date; provided that the failure of the Borrowers to
make any such Subsequent Draw shall not be attributable to the non-satisfaction
of either Section 3.2(a)(v) or Section 3.2(a)(vi), and provided further that the
Required Lenders shall not have waived any such non-satisfaction pursuant to
Section 10.5.  The Commitment Termination Fee shall be immediately due and
payable on the date of termination of the Subsequent Draw Commitment (and fully
earned and nonrefundable as of such date) other than in connection with a
borrowing of the Subsequent Draw pursuant to the terms of this Agreement.  In
addition to the foregoing fees, the Borrowers agree to pay to the Agents agency
fees as agreed in the Fee Letter.
 
Section 2.14.        Increased Costs; Capital Adequacy.
 
(a)         Compensation for Increased Costs and Taxes.  Subject to the
provisions of Section 2.15 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-Governmental Authority (whether or not having the force of law):  (i)
subjects such Lender (or its applicable lending office) to any additional Tax
(other than Indemnified Taxes and Excluded Taxes) with respect to this Agreement
or any of the other Loan Documents or any of its obligations hereunder or
thereunder or any payments to such Lender (or its applicable lending office) of
principal, interest, fees or any other amount payable hereunder; (ii) imposes,
modifies or holds applicable any reserve (including any marginal, emergency,
supplemental, special or other reserve), special deposit, compulsory loan,
Federal Deposit Insurance Corporation insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of such Lender; or (iii) imposes any other condition (other
than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or its obligations hereunder; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Borrowers shall promptly pay to such Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder.  Such Lender
shall deliver to Company (with a copy to Administrative Agent) a written
statement, setting forth in reasonable detail the basis for calculating the
additional amounts owed to such Lender under this clause (a), which statement
shall be conclusive and binding upon all parties hereto absent manifest error.
 
- 42 -

--------------------------------------------------------------------------------

(b)         Capital Adequacy Adjustment.  In the event that any Lender shall
have determined that the adoption, effectiveness, phase in or applicability
after the Closing Date of any law, rule or regulation (or any provision thereof)
regarding capital adequacy, or any change therein or in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender's Loans or other obligations hereunder with respect to the Term
Loans to a level below that which such Lender or such controlling corporation
could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Borrowers shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after tax basis for such
reduction.  Such Lender shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to Lender under this Section 2.14(b),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error.
 
(c)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Borrower shall not be required to
compensate a Lender pursuant to this Section for any of the foregoing increased
costs or reduced returns incurred more than 180 days prior to the date that such
Lender notifies Borrower of the foregoing changes in law, rule or regulation
giving rise to such increased costs or reduced returns and of such Lender’s
intention to claim compensation therefor; provided further that, if the change
in law, rule or regulation giving rise to such increased costs or reduced
returns is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
Section 2.15.        Taxes; Withholding, etc.
 
(a)          Withholding of Taxes.  All sums payable by any Loan Party hereunder
and under the other Loan Documents shall (except to the extent required by law)
be paid free and clear of, and without any deduction or withholding on account
of, any Tax.  If any Loan Party or any other Person is required by law to make
any deduction or withholding on account of any Tax from any sum paid or payable
by any Loan Party to any Agent, any Lender or any other Recipient under any of
the Loan Documents:  (1) Company shall notify Administrative Agent of any such
requirement or any change in any such requirement as soon as Company becomes
aware of it; (2) such Loan Party or other Person shall pay such Tax before the
date on which penalties attach thereto, such payment to be made (if the
liability to pay is imposed on any Loan Party) for its own account or (if that
liability is imposed on any Agent or such Lender, as the case may be) on behalf
of and in the name of such Agent or such Lender; (3) if such Tax is an
Indemnified Tax, then the sum payable by such Loan Party shall be increased to
the extent necessary to ensure that, after the making of that deduction,
withholding or payment (including such deductions, withholdings or payments with
respect to additional amounts payable pursuant to this Section 2.15), such Agent
or such Lender, as the case may be, receives on the due date a net sum equal to
what it would have received had no such deduction, withholding or payment been
required or made; and (4) within thirty days after paying any sum from which it
is required by law to make any deduction or withholding, Company shall deliver
to Administrative Agent evidence satisfactory to the other affected parties of
such deduction, withholding or payment and of the remittance thereof to the
relevant Governmental Authorities.
 
- 43 -

--------------------------------------------------------------------------------

(b)          Other Taxes.  The Loan Parties shall pay to the relevant
Governmental Authorities in accordance with applicable law any present or future
stamp, court or documentary Taxes, intangible, recording, filing or similar
Taxes, or any excise or property Taxes that arise from any payment made
hereunder or from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, this Agreement or any other Loan Document (“Other
Taxes”).  Within thirty days after paying any such Other Taxes, each Loan Party
shall deliver to Administrative Agent and any Lender evidence satisfactory to
Administrative Agent and Lenders that such Other Taxes have been paid to the
relevant Governmental Authority.
 
(c)         Tax Indemnification.  The Loan Parties hereby jointly and severally
indemnify and agree to hold each Agent and Lender harmless from and against all
Indemnified Taxes and Other Taxes (including, without limitation, Indemnified
Taxes and Other Taxes imposed on any amounts payable under this Section 2.15)
and any reasonable expenses arising therefrom or with respect thereto paid by
such Person, whether or not such Indemnified Taxes or Other Taxes were correctly
or legally asserted.  Such indemnification shall be paid within ten days from
the date on which any Agent or Lender makes written demand therefor specifying
in reasonable detail the nature and amount of such Indemnified Taxes or Other
Taxes.
 
(d)          Evidence of Exemption from U.S. Withholding Tax.
 
(i)          Each Lender that is not a United States Person (as such term is
defined in Section 7701(a)(30) of the Internal Revenue Code) for United States
federal income tax purposes (a "Non-US Lender") shall deliver to Administrative
Agent (for transmission to Company), on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date such Person becomes a Lender hereunder, and at such
other times as may be necessary in the determination of Administrative Agent (in
its reasonable exercise of its discretion), (i) two executed copies of Internal
Revenue Service Form W-8IMY (with appropriate attachments), W-8BEN, W-8BEN-E, or
W-8ECI (or any successor forms), as applicable, properly completed and duly
executed by such Lender and, to the extent such Lender is eligible, such form
shall note that such Lender is not subject to deduction or withholding, or is
subject to a reduced deduction or withholding of United States federal income
tax with respect to any payments to such Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents, and (ii) if such Lender
is claiming exemption from United States federal income tax under Section 871(h)
or 881(c) of the Internal Revenue Code, a Certificate Regarding Non-Bank Status,
properly completed and duly executed by such Lender.  Each Lender required to
deliver any forms or certificates with respect to United States federal income
tax withholding matters pursuant to this clause (d) hereby agrees, from time to
time after the initial delivery by such Lender of such forms or certificates,
whenever a lapse in time or change in circumstances renders such forms or
certificates obsolete or inaccurate in any material respect, that such Lender
shall deliver to Administrative Agent (for transmission to Company) two updated
executed copies of Internal Revenue Service Form W-8IMY (with appropriate
attachments thereto), W-8BEN, W-8BEN-E, or W-8ECI, as applicable, and, if
applicable, a Certificate Regarding Non-Bank Status (or any successor forms), as
the case may be, properly completed and duly executed by such Lender, or notify
Administrative Agent and Company of its inability to deliver any such forms or
certificates.
 
(ii)        If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to Company and Administrative
Agent at the time or times prescribed by Requirements of Law and at such time or
times reasonably requested by Company or Administrative Agent such documentation
prescribed by applicable Requirements of Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by Company or Administrative Agent as may be necessary for
Borrowers and Administrative Agent to comply with their obligations under FATCA
and to determine that such Lender has complied with such Lender's obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this subclause (ii), FATCA shall include any
amendments made to FATCA after the date of this Agreement.
 
- 44 -

--------------------------------------------------------------------------------

(iii)        Each Lender that is a United States Person (as such term is defined
in Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes shall deliver to Administrative Agent (for transmission to
Company), on or prior to the Closing Date (in the case of each such Lender
listed on the signature pages hereof on the Closing Date) or on or prior to the
date such Person becomes a Lender hereunder, and at such other times as may be
necessary in the determination of Administrative Agent (in its reasonable
exercise of its discretion), two executed copies of Internal Revenue Service
Form W-9 (or any successor forms) properly completed and duly executed by such
Lender to establish that such Lender is not subject to United States backup
withholding taxes with respect to any payments to such Lender of principal,
interest, fees or other amounts payable under any of the Loan Documents.
 
(e)         Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (e) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this clause (e), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (e) the payment of
which would place the indemnified party in a less favorable net after-tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(f)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.6(h) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (f).
 
- 45 -

--------------------------------------------------------------------------------

(g)        Survival.  Each party’s obligations under this Section 2.14 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
Section 2.16.       Obligation to Mitigate.  Each Lender agrees that, as
promptly as practicable after the officer of such Lender responsible for
administering its Term Loans becomes aware of the occurrence of an event or the
existence of a condition that would entitle such Lender to receive payments
under Section 2.14 or 2.15, it will, to the extent not inconsistent with the
internal policies of such Lender and any applicable legal or regulatory
restrictions, use reasonable efforts to (a) make, issue, fund or maintain its
Credit Extensions through another office of such Lender, or (b) take such other
measures as such Lender may deem reasonable, if as a result thereof the
circumstances which would cause the additional amounts which would otherwise be
required to be paid to such Lender pursuant to Section 2.14 or 2.15 would be
materially reduced and if, as determined by such Lender in its sole discretion,
the making, issuing, funding or maintaining of such Loans through such other
office or in accordance with such other measures, as the case may be, would not
otherwise adversely affect such Term Loans or the interests of such Lender;
provided such Lender will not be obligated to utilize such other office pursuant
to this Section 2.16 unless Borrowers agree to pay all incremental expenses
incurred by such Lender as a result of utilizing such other office as described
above.  A certificate as to the amount of any such expenses payable by Borrowers
pursuant to this Section 2.16 (setting forth in reasonable detail the basis for
requesting such amount) submitted by such Lender to Company (with a copy to
Administrative Agent) shall be conclusive absent manifest error.
 
ARTICLE III
 
CONDITIONS PRECEDENT
 
Section 3.1.         Closing Date.  The obligation of each Lender to make a
Credit Extension on the Closing Date is subject to the satisfaction, or waiver
by the Required Lenders in accordance with Section 10.5, of the following
conditions on or before the Closing Date:
 
(a)         Loan Documents.  Agents shall have received sufficient copies of
each Loan Document originally executed and delivered by each applicable Loan
Party for each Lender.
 
(b)         Organizational Documents; Incumbency.  Agents shall have received:
(i) copies of each Organizational Document executed and delivered by each Loan
Party, certified as of a recent date by the appropriate governmental official,
each dated the Closing Date or a recent date prior thereto; (ii) signature and
incumbency certificates of the officers of such Person executing the Loan
Documents to which it is a party; (iii) resolutions of the Board of Directors or
similar governing body of each Loan Party approving and authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party or by which it or its assets may be bound as of
the Closing Date, certified as of the Closing Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment; (iv) a good standing certificate from the applicable Governmental
Authority of each Loan Party's jurisdiction of incorporation, organization or
formation, and each other jurisdiction where the failure to be so qualified
could reasonably be expected to result in a Material Adverse Effect, in each
case, dated a recent date prior to the Closing Date; and (v) such other
documents as the Agents or the Required Lenders may reasonably request.
 
(c)          Organizational and Capital Structure.  The organizational structure
and capital structure of Company and its Subsidiaries shall be as set forth in
Section 4.1 and on Schedule 4.1.
 
- 46 -

--------------------------------------------------------------------------------

(d)         Existing Indebtedness.  On the Closing Date, Company and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness, (ii)
terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Agents all documents or instruments necessary to
release all Liens securing Existing Indebtedness or other obligations of Company
and its Subsidiaries thereunder being repaid on the Closing Date, and (iv) made
arrangements satisfactory to the Required Lenders with respect to the
cancellation and/or replacement of any letters of credit outstanding thereunder
to support the obligations of Company and its Subsidiaries with respect thereto.
 
(e)          Sources and Uses.  On or prior to the Closing Date, Company shall
have delivered to Agents the sources and uses of the proceeds of the Term Loans
borrowed on the Closing Date.
 
(f)         Governmental Authorizations and Consents.  Each Loan Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case, that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents and each of the foregoing shall
be in full force and effect and in form and substance reasonably satisfactory to
the Required Lenders.  All applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the transactions
contemplated by the Loan Documents and no action, request for stay, petition for
review or rehearing, reconsideration, or appeal with respect to any of the
foregoing shall be pending, and the time for any applicable agency to take
action to set aside its consent on its own motion shall have expired.
 
(g)         Personal Property Collateral.  Subject to the post-closing
conditions set forth in Section 5.15, in order to create in favor of Agents, for
the benefit of Secured Parties, a valid, perfected First Priority security
interest (subject only to existing secured obligations scheduled on Schedule
6.1) in the Collateral.  Agents shall have received:
 
(i)         evidence satisfactory to the Required Lenders of the compliance by
each Loan Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including, without limitation, their obligations
to authorize or execute, as the case may be, and deliver UCC financing
statements, originals of securities, instruments and chattel paper and any
agreements governing deposit and/or securities accounts as provided therein on
the Closing Date), together with (A) appropriate financing statements on Form
UCC‑1 duly filed in such office or offices as may be necessary or, in the
opinion of Agents or the required Lenders, desirable to perfect the security
interests purported to be created by the Pledge and Security Agreement and (B)
evidence satisfactory to the Required Lenders of the filing of such UCC-1
financing statements;
 
(ii)        a completed Perfection Certificate dated as of the Closing Date and
executed by an Authorized Officer of each Loan Party, together with all
attachments contemplated thereby, including (A) the results of a recent search,
by a Person satisfactory to the Required Lenders, of all effective UCC financing
statements (or equivalent filings) made with respect to any assets or property
of any Loan Party in the jurisdictions specified in the Perfection Certificate,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly authorized by all applicable
Persons for filing in all applicable jurisdictions as may be necessary to
terminate any effective UCC financing statements (or equivalent filings)
disclosed in such search (other than any such financing statements in respect of
Permitted Liens); and
 
(iii)      evidence that each Loan Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including without limitation, any
intercompany notes evidencing Indebtedness permitted to be incurred pursuant to
clause (b) of the definition of “Permitted Indebtedness”) and made or caused to
be made any other filing and recording (other than as set forth herein)
reasonably required by the Required Lenders.
 
- 47 -

--------------------------------------------------------------------------------

(h)         Financial Statements.  Lenders shall have received from Company (i)
the Historical Financial Statements and (ii) upon the written request of the
Required Lenders, the consolidated balance sheets of Company and its
Subsidiaries as of the Fiscal Quarter ending September 30, 2019 and the related
consolidated statements of income, stockholders' equity and cash flows of
Company and its Subsidiaries for such Fiscal Quarter, setting forth in
comparative form the corresponding figures, with respect to the balance sheet,
statements of income and statements of cash flows, for the corresponding period
of the previous Fiscal Year.
 
(i)          Opinions of Counsel to Loan Parties.  Lenders and their respective
counsel shall have received originally executed copies of the favorable written
opinions of counsel for Loan Parties, and, in each case, as to such other
matters as the Required Lenders may reasonably request, dated as of the Closing
Date and otherwise in form and substance reasonably satisfactory to the Required
Lenders (and each Loan Party hereby instructs such counsel to deliver such
opinions to Agents and Lenders).
 
(j)          Fees.  Borrowers shall have paid to each Agent and each Lender, the
fees and expenses then due and payable pursuant to the Fee Letter and Section
10.2.
 
(k)         Closing Date Certificate.  Each Loan Party shall have delivered to
the Agents an originally executed Closing Date Certificate, together with all
attachments thereto.
 

(l)          No Litigation.  Except as disclosed on the Annual Report on form
10-K for the fiscal year ended June 30, 2019 (the “2019 Form 10-k”), there shall
not exist any action, suit, investigation, litigation or proceeding or other
legal or regulatory developments, pending or threatened in writing, in any court
or before any arbitrator or Governmental Authority that, in the reasonable
discretion of the Required Lenders, singly or in the aggregate, materially
impairs any of the transactions contemplated by the Loan Documents, or that
could have a Material Adverse Effect.
 
(m)        No Material Adverse Effect.  Since June 30, 2019 and except as
disclosed in the 2019 Form 10-K, no event, circumstance or change shall have
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
 
(n)         Bank Regulations.  Administrative Agent shall have received all
documentation and other information reasonably requested that is required by
bank regulatory authorities under applicable "know-your-customer" and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation, and all such documentation and other information shall be
in form and substance reasonably satisfactory to the Administrative Agent, which
shall include, for the avoidance of doubt, a duly executed IRS Form W-9 or other
applicable tax form.  As of the Closing Date, the information included in the
Beneficial Ownership Certification with respect to any beneficial owner of
Company is true and correct in all respects.
 
Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent or Lender, as applicable, on the Closing Date.
 
- 48 -

--------------------------------------------------------------------------------

Section 3.2.          Conditions to Each Credit Extension.
 
(a)         Conditions Precedent.  The obligation of each Lender to make any
Term Loan or the Subsequent Draw on any Credit Date, including the Closing Date,
are subject to the satisfaction, or waiver by the Required Lenders in accordance
with Section 10.5, of the following conditions precedent:
 
(i)          Administrative Agent shall have received a fully executed and
delivered Funding Notice;
 
(ii)        as of such Credit Date, the representations and warranties contained
herein and in each other Loan Document, certificate or other writing delivered
to any Agent or any Lender pursuant hereto or thereto on or prior to the Credit
Date shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of that Credit Date to the same extent as though made
on and as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date;
 
(iii)        as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default;
 
(iv)       the Loan Parties shall have paid all fees, costs and expenses then
payable by the Loan Parties pursuant to this Agreement and the other Loan
Documents, including, without limitation, the Fee Letter and Section 10.2;
 
(v)        With respect to the Subsequent Draw, there shall not exist any
material action, suit, investigation, litigation or proceeding or other legal or
regulatory developments, pending or threatened in writing against Company or any
of its Subsidiaries, in any court or before any arbitrator or Governmental
Authority that, in the sole discretion of the Required Lenders, singly or in the
aggregate, could reasonably be expected to result in a judgment, writ or warrant
of attachment or settlement involving any amount that is not adequately covered
by insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage with respect to such amount;
 
(vi)        the making of such shall not contravene any law, rule or regulation
applicable to any Agent or any Lender; and
 
(vii)       Administrative Agent shall have received a Solvency Certificate of
Company substantially in form of Exhibit J attached hereto.
 
Any Agent or Required Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Required
Lender, such request is warranted under the circumstances.
 
- 49 -

--------------------------------------------------------------------------------

(b)         Notices.  Any Funding Notice shall be executed by an Authorized
Officer of Company in a writing delivered to Administrative Agent.  Neither
Administrative Agent nor any Lender shall incur any liability to Borrowers in
acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by a duly authorized officer or other
person authorized on behalf of Company or for otherwise acting in good faith.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lender on the Closing Date and on each Credit Date,
that the following statements are true and correct:
 
Section 4.1.         Organization; Requisite Power and Authority;
Qualification.  Each of Company and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of a Borrower, to make the borrowings hereunder, and (c) is
qualified to do business and in good standing in every jurisdiction wherever
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.  No Loan Party is
an EAA Financial Institution.
 
Section 4.2.         Capital Stock and Ownership.  The Capital Stock of each of
Company and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable.  Except as set forth in this this Section 4.2 and
on Schedule 4.2(a), as of the Closing Date, there is no existing option,
warrant, call, right, commitment or other agreement to which Company or any of
its Subsidiaries is a party requiring, and there is no membership interest or
other Capital Stock of Company or any of its Subsidiaries outstanding which upon
conversion or exchange would require, the issuance by Company or any of its
Subsidiaries of any additional membership interests or other Capital Stock of
Company or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase, a
membership interest or other Capital Stock of Company or any of its
Subsidiaries. This Section 4.2 and Schedule 4.2(a) correctly sets forth the
ownership interest of Company and each of its Subsidiaries in their respective
Subsidiaries as of the Closing Date.  Except for Liens that have been
subordinated pursuant to a Subordination Agreement acceptable to the Required
Lenders, no Capital Stock owned by a Loan Party is subject to a Lien other than
the Liens in favor of Collateral Agent under the Collateral Documents.  The
authorized capital stock of Company consists of (a) 640,000,000 shares of common
stock, without par value, (b) 1,800,000 shares of preferred stock, without par
value (“Preferred Stock”), (c) 900,000 shares of Series A convertible preferred
stock (“Convertible Preferred Stock”) and (d) 765,000 shares of Series B
preferred stock (“Series B Preferred Stock”). As of the the Closing Date,
63,808,481 shares of common stock were outstanding, no shares of Preferred Stock
were outstanding, 445,063 shares of Convertible Preferred Stock were outstanding
and no shares of Series B Preferred Stock were outstanding.   As of the Closing
Date, 1,127,097 shares of common stock are subject to options issued pursuant to
employee benefit plans of Company and 23,978 shares of common stock are subject
to warrants issued by Company.
 
Section 4.3.          Due Authorization.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action on the part of each Loan Party that is a party thereto.
 
- 50 -

--------------------------------------------------------------------------------

Section 4.4.          No Conflict.  The execution, delivery and performance by
the Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (a) violate any of the Organizational Documents of Company or any of
its Subsidiaries, (b) violate any provision of any law or any governmental rule
or regulation applicable to Company or any of its Subsidiaries or any order,
judgment or decree of any court or other agency of government binding on Company
or any of its Subsidiaries, in each case except to the extent any such violation
could not reasonably be expected to result in a Material Adverse Effect, (c)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of Company or any of
its Subsidiaries, except where such conflict, breach or default could not
reasonably be expected to result in a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Loan Documents in favor of Agents, on behalf of Secured Parties), (e)
result in any default, non-compliance, suspension revocation, impairment,
forfeiture or non-renewal of any permit, license, authorization or approval
applicable to its operations or any of its properties, except where the
foregoing could not reasonably be expected to result in a Material Adverse
Effect or (f) require any approval of stockholders, members or partners or any
approval or consent of any Person under any Contractual Obligation of Company or
any of its Subsidiaries, except for such approvals or consents which will be
obtained on or before the Closing Date and disclosed in writing to Lenders.
 
Section 4.5.         Governmental Consents.  The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents do
not and will not, except as provided in Section 5.15, require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agents for filing and/or
recordation, as of the Closing Date.
 
Section 4.6.          Binding Obligation.  Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors' rights generally or by equitable principles
relating to enforceability.
 
Section 4.7.         Historical Financial Statements.  The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments.  As of the Closing Date, neither
Company nor any of its Subsidiaries has any contingent liability or liability
for taxes, long term lease or unusual forward or long term commitments that is
not reflected in the Historical Financial Statements or the notes thereto and
which in any such case is material in relation to the business, operations,
properties, assets or condition (financial or otherwise) of Company and any of
its Subsidiaries taken as a whole.
 
Section 4.8.          [Reserved].
 
Section 4.9.          No Material Adverse Effect.  Since June 30, 2019 and
except as disclosed in the 2019 Form 10-K, no event, circumstance or change has
occurred that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect.
 
- 51 -

--------------------------------------------------------------------------------

Section 4.10.        Adverse Proceedings, etc.
 
  There are no Adverse Proceedings, individually or in the aggregate, that (a)
relate to any Loan Document or the transactions contemplated hereby or thereby
or (b) could reasonably be expected to have a Material Adverse Effect.  Neither
Company nor any of its Subsidiaries (i) is in violation of any applicable laws
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
Section 4.11.        Payment of Taxes.  Except as otherwise permitted under
Section 5.3 or otherwise disclosed on Schedule 4.11, all U.S. federal, state and
local income tax returns and other material tax returns and reports of Company
and its Subsidiaries required to be filed by any of them have been timely filed,
and all Taxes due and payable (whether or not shown on such tax returns or
reports) and all assessments, fees and other governmental charges upon Company
and its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which are due and payable have been paid when due and
payable.  Neither Company nor any of its Subsidiaries are currently the subject
of any audit relating to Taxes and there are no proposed tax assessments against
Company or any of its Subsidiaries which is not being actively contested by
Company or such Subsidiary in good faith and by appropriate proceedings;
provided such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor. 
Each Subsidiary of Company is, and since inception has been, disregarded as
separate from Company for U.S. federal income tax purposes.  Neither Company nor
any Subsidiary is subject to any tax sharing or other similar agreement relating
to Taxes.  Company and its Subsidiaries do not have any liability for Taxes with
respect to income under Section 965 of the Internal Revenue Code.
 
Section 4.12.        Properties.
 
(a)         Title.  Each of Company and its Subsidiaries has (i) good,
sufficient, marketable and legal title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good and valid title to (in the case of
all other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.5 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case, except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.9.  All such properties and assets are in working
order and condition, ordinary wear and tear excepted, and except as permitted by
this Agreement, all such properties and assets are free and clear of Liens.
 
(b)         Real Estate.  As of the Closing Date, Schedule 4.12 contains a true,
accurate and complete list of (i) all Real Estate Assets, (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Loan Party, regardless of whether such Loan Party is the landlord
or tenant (whether directly or as an assignee or successor in interest) under
such lease, sublease or assignment and (iii) the termination date and annual
base rent under each lease or sublease.  Each agreement described in clause (ii)
of the immediately preceding sentence is in full force and effect and Company
does not have knowledge of any default that has occurred and is continuing
thereunder, and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles.  To the knowledge of
each Loan Party, no other party to any such agreement is in default of its
obligations thereunder, and no Loan Party (or any other party to any such
agreement) has at any time delivered or received any notice of default which
remains uncured under any such Lease and, as of the Closing Date, no event has
occurred which, with the giving of notice or the passage of time or both, would
constitute a default under any such agreement.
 
- 52 -

--------------------------------------------------------------------------------

Section 4.13.        Environmental Matters.  Except as set forth on Schedule
4.13:
 
(a)          No material Environmental Claim has been asserted against any Loan
Party or any predecessor in interest nor has any Loan Party received notice of
any threatened or pending material Environmental Claim against Loan Party or any
predecessor in interest.
 
(b)         There has been no material Release of Hazardous Materials and there
are no Hazardous Materials present in violation of Environmental Law at any of
the properties currently or formerly owned or operated by any Loan Party or any
predecessor in interest, or to the knowledge of any Loan Party, at any disposal
or treatment facility which received Hazardous Materials generated by any Loan
Party or any predecessor in interest.
 
(c)          The operation of the business of, and each of the properties owned
or operated by, each Loan Party is in compliance in all material respects with
all Environmental Laws.
 
(d)         Each Loan Party holds and is in compliance in all material respects
with Governmental Authorizations required under any Environmental Laws in
connection with the operations carried on by it and the properties owned or
operated by it.
 
(e)         No event or condition has occurred or is occurring with respect to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which could reasonably be expected to form the basis of a
material Environmental Claim against any Loan Party.
 
(f)          No Loan Party has received any notification pursuant to any
Environmental Laws that (i) any material work, repairs, construction or capital
expenditures are required to be made in respect as a condition of continued
compliance with any Environmental Laws, or any license, permit or approval
issued pursuant thereto or (ii) any material license, permit or approval
referred to above is about to be reviewed, made, subject to limitations or
conditions, revoked, withdrawn or terminated.
 
(g)         The Loan Parties have made available to the Agents true and complete
copies of all environmental reports, audits and investigations related to the
Real Property or the operations of the Loan Parties, if any.
 
Section 4.14.       No Defaults.  Except as set forth on Schedule 4.14, neither
Company nor any of its Subsidiaries is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
any of its Contractual Obligations, and no condition exists which, with the
giving of notice or the lapse of time or both, could constitute such a default,
except where the consequences, direct or indirect, of such default or defaults,
if any, could not reasonably be expected to have a Material Adverse Effect.
 
Section 4.15.       Material Contracts.  Schedule 4.15 contains a true, correct
and complete list of all the Material Contracts in effect on the Closing Date,
which, together with any updates provided pursuant to Section 5.1(l), all such
Material Contracts are in full force and effect and no Loan Party party thereto
or, to the knowledge of such Loan Party, any other party thereto, has defaulted
in any material respect in any of its material obligations thereunder (other
than as described in Schedule 4.15 or in such updates).
 
- 53 -

--------------------------------------------------------------------------------

Section 4.16.       Governmental Regulation.  Neither Company nor any of its
Subsidiaries is subject to regulation under the Public Utility Holding Company
Act of 2005, the Federal Power Act or the Investment Company Act of 1940 or
under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable.  Neither Company nor any of its Subsidiaries
is a "registered investment company" or a company "controlled" by a "registered
investment company" or a "principal underwriter" of a "registered investment
company" as such terms are defined in the Investment Company Act of 1940.
 
Section 4.17.       Margin Stock.  Neither Company nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. 
No part of the proceeds of the Terms Loans made to such Loan Party will be used
to purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.
 
Section 4.18.       Employee Matters.  Neither Company nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected to have a Material Adverse Effect.  There is (a) no unfair labor
practice complaint pending against Company or any of its Subsidiaries, or to the
best knowledge of Company and each Borrower, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Company or any of its Subsidiaries or to the best knowledge
of Company and each Borrower, threatened against any of them, (b) no strike or
work stoppage in existence or threatened involving Company or any of its
Subsidiaries, and (c) to the best knowledge of Company and each other Loan
Party, no union representation question existing with respect to the employees
of Company or any of its Subsidiaries and, to the best knowledge of Company and
each other Loan Party, no union organization activity that is taking place,
except (with respect to any matter specified in clause (a), (b) or (c) above,
either individually or in the aggregate) such as is not reasonably likely to
have a Material Adverse Effect.
 
Section 4.19.        Employee Benefit Plans.  Company, each of its Subsidiaries
and each of their respective ERISA Affiliates are in compliance in all material
respects with all applicable provisions and requirements of ERISA and the
Internal Revenue Code and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed, in
all material respects, all their obligations under each Employee Benefit Plan. 
Each Employee Benefit Plan which is intended to qualify under Section 401(a) of
the Internal Revenue Code has received a favorable determination letter from the
Internal Revenue Service and, to the best knowledge of Company and each other
Loan Party, nothing has occurred subsequent to the issuance of such
determination letter which would cause such Employee Benefit Plan to lose its
qualified status.  No material liability to the PBGC (other than required
premium payments), the Internal Revenue Service, any Employee Benefit Plan or
any trust established under Title IV of ERISA has been or is expected to be
incurred by Company, any of its Subsidiaries or any of their ERISA Affiliates. 
No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to result in material liability to any Loan Party or any
of Subsidiaries of such Loan Party.  Except to the extent required under Section
4980B of the Internal Revenue Code or similar state laws, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Company, any of its
Subsidiaries or any of their respective ERISA Affiliates.  The present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by any Loan Party or any of its  ERISA Affiliates (determined
as of the end of the most recent plan year on the basis of the actuarial
assumptions specified for funding purposes in the most recent actuarial
valuation for such Pension Plan), did not exceed the aggregate current value of
the assets of such Pension Plan by $5,000,000.  As of the most recent valuation
date for each Multiemployer Plan to which any Loan Party or any of its ERISA
Affiliates contributes or has an obligation to contribute for which the
actuarial report is available, the potential liability of any Loan Party and its
ERISA Affiliates for a complete withdrawal from such Multiemployer Plan (within
the meaning of Section 4203 of ERISA), when aggregated with such potential
liability for a complete withdrawal from all Multiemployer Plans, based on
information available pursuant to Section 4221(e) of ERISA does not exceed
$5,000,000.  Each Loan Party and each of its ERISA Affiliates has complied, in
all material respects, with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in material "default" (as defined
in Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer
Plan.
 
- 54 -

--------------------------------------------------------------------------------

Section 4.20.        Certain Fees.  Unless disclosed to the Lenders in writing
prior to the Closing Date, no broker's or finder's fee or commission will be
payable with respect hereto or any of the transactions contemplated hereby.
 
Section 4.21.        Compliance with Organizational Documents and Statutes. 
Each of Company and its Subsidiaries is in compliance with (i) its
Organizational Documents and (ii) all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property (including compliance with all applicable Environmental Laws with
respect to any Real Estate Asset or governing its business and the requirements
of any permits issued under such Environmental Laws with respect to any such
Real Estate Asset or the operations of Company or any of its Subsidiaries),
except, with respect to clause (ii) only, such non‑compliance that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
Section 4.22.      Intellectual Property.  Each of Company and its Subsidiaries
own, or hold licenses in, all trademarks, trade names, copyrights, patents, and
licenses that are material and necessary to the conduct of its business as
currently conducted, and attached hereto as Schedule 4.22 is a true, correct,
and complete listing of all material trademarks, trade names, copyrights,
patents, and licenses as to which Company or one of its Subsidiaries is the
owner or is an exclusive licensee; provided that Borrowers may amend Schedule
4.22 to add additional intellectual property so long as such amendment occurs by
written notice to Agents at the time that Company provides its Compliance
Certificate pursuant to Section 5.1(d).  Subject to the filing of the Collateral
Documents, Agents possess, to the extent permitted by applicable law or such
inbound intellectual property license, a First Priority security interest with
respect to each Loan Party’s rights under each inbound intellectual property
license that is a Material Contract and that is not generally commercially
available, and no such material license requires any further consent from the
applicable licensor to grant to Agents a security interest with respect thereto.
 
Section 4.23.       Equipment.  Except equipment that has been leased to
customers of the Company or any Subsidiary or that is otherwise in transit, the
equipment (other than equipment out for repair) of Company and its Subsidiaries
are not stored with a bailee, warehouseman, or similar party and are located
only at, or in-transit between or to, the locations identified on Schedule 4.23
(as such Schedule may be updated pursuant to Section 5.12).
 
Section 4.24.       Customers and Suppliers.  There exists no actual or
threatened termination, cancellation or limitation of, or modification to or
change in, the business relationship (it being understood that the foregoing
shall not be deemed to refer to any agreement or business relationship that is
made subject to a competitive bidding or request-for-proposal process in the
ordinary course, which processes occur with respect to the Company’s agreements
or business relationships from time to time) between (a) any of Company or its
Subsidiaries, on the one hand, and any customer or any group thereof, on the
other hand, whose agreements with any of Company or its Subsidiaries are
individually or in the aggregate material to the business or operations of the
Company and its Subsidiaries, taken as a whole, or (b) any of Company or its
Subsidiaries, on the one hand, and any supplier or any group thereof, on the
other hand, whose agreements with any of Company or its Subsidiaries are
individually or in the aggregate material to the business or operations of
Company and its Subsidiaries, taken as whole.  There exists no present state of
facts or circumstances that could give rise to or result in any such
termination, cancellation, limitation, modification or change with respect to
the foregoing agreements that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
 
- 55 -

--------------------------------------------------------------------------------

Section 4.25.      Insurance.  Each of Company and its Subsidiaries keeps its
property adequately insured and maintains (a) insurance to such extent and
against such risks, including fire, as is customary with companies in the same
or similar businesses, (b) workmen's compensation insurance in the amount
required by applicable law, (c) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (d) such other insurance as may be
required by law or as may be reasonably required by the Required Lenders
(including, without limitation, against larceny, embezzlement or other criminal
misappropriation).  Schedule 4.25 sets forth a list of all insurance maintained
by each Loan Party on the Closing Date.
 
Section 4.26.        Common Enterprise.  The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party.  Each Loan Party expects to derive
benefit (and its Board of Directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Loan Parties hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
 
Section 4.27.        Permits, Etc. Each Loan Party has, and is in compliance
with, all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, which, if not obtained or not
complied with, could not reasonably be expected to have a Material Adverse
Effect.  No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any such permit, license,
authorization, approval, entitlement or accreditation, and there is no claim
that any thereof is not in full force and effect, except, to the extent any such
condition, event or claim could not be reasonably be expected to have a Material
Adverse Effect.
 
Section 4.28.      Bank Accounts and Securities Accounts.  Schedule 4.28 sets
forth a complete and accurate list as of the Closing Date of all deposit,
checking and other bank accounts, all securities and other accounts maintained
with any broker dealer and all other similar accounts maintained by each Loan
Party, together with a description thereof (i.e., the bank or broker dealer at
which such deposit or other account is maintained and the account number and the
purpose thereof).
 
Section 4.29.       Security Interests.  The Pledge and Security Agreement
creates in favor of Agents, for the benefit of Secured Parties, a legal, valid
and enforceable security interest in the Collateral secured thereby.  Upon the
filing of the UCC-1 financing statements described in Section 3.1(g), the
recording of the Collateral Assignments for Security referred to in the Pledge
and Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and the execution of Control
Agreements, such security interests in and Liens on the Collateral granted
thereby shall be perfected First Priority security interests, and no further
recordings, filings or agreements are or will be required in connection with the
creation, perfection or enforcement of such security interests and Liens, other
than (a) the filing of continuation statements in accordance with applicable
law, (b) the recording of the Collateral Assignments for Security pursuant to
the Pledge and Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, with respect to
after-acquired U.S. patent and trademark applications and registrations and U.S.
copyrights and (c) the recordation of appropriate evidence of the security
interest in the appropriate foreign registry with respect to all foreign
intellectual property.
 
- 56 -

--------------------------------------------------------------------------------

Section 4.30.       PATRIOT ACT and FCPA.  To the extent applicable, each Loan
Party is in compliance with (a) the laws, regulations and Executive Orders
administered by OFAC, and (b) the Bank Secrecy Act, as amended by the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA PATRIOT Act ) of 2001 (the "PATRIOT Act").  Neither
the Loan Parties nor any of their officers, directors, employees, agents or
shareholders acting on the Loan Parties' behalf shall use the proceeds of the
Term Loans to make any payments, directly or indirectly (including through any
third party intermediary), to any Foreign Official in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended (the "FCPA").  None of
the Loan Parties nor, to the knowledge of the Loan Parties, any Affiliates of
any Loan Parties, is in violation of any Anti-Terrorism Law or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the Anti-Terrorism Laws. 
None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Affiliates of any Loan Parties, or their respective agents acting or benefiting
in any capacity in connection with the Term Loans or other transactions
hereunder, is a Blocked Person.  None of the Loan Parties, nor, to the knowledge
of the Loan Parties, any of their agents acting in any capacity in connection
with the Term Loans or other transactions hereunder (A) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Blocked Person, or (B) deals in, or otherwise engages
in any transaction relating to, any property or interests in property blocked
pursuant to any OFAC Sanctions Programs.
 
Section 4.31.       Disclosure.  No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates or
written statements furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated hereby
contains any untrue statement of a material fact or omits to state a material
fact (known to Company or a Borrower, in the case of any document not furnished
by either of them) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  Any projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by
Company or a Borrower to be reasonable at the time made, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.  There are no
facts known (or which should upon the reasonable exercise of diligence be known)
to Company or any other Loan Party (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to Lenders for
use in connection with the transactions contemplated hereby.
 
Section 4.32.       Indebtedness.  Set forth on Schedule 4.32 is a true and
complete list of all Indebtedness of each Loan Party and each of its
Subsidiaries outstanding immediately prior to the Closing Date that is to remain
outstanding immediately after giving effect to the closing hereunder on the
Closing Date and such Schedule 4.32 accurately sets forth the aggregate
principal amount of such Indebtedness as of the Closing Date.
 
- 57 -

--------------------------------------------------------------------------------

Section 4.33.       Use of Proceeds.  The proceeds of the Term Loans shall be
used by the Loan Parties as described in Section 2.4.  No portion of the
proceeds of any Credit Extension shall be used in any manner that causes or
might cause such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.
 
Section 4.34.       Solvency.  Immediately following the making of the Term
Loans on the Closing Date and after giving effect to the application of the
proceeds of the Term Loans on the Closing Date, (a) the fair value of the assets
of the Loan Parties on a consolidated basis, at a fair valuation, will exceed
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of the Loan Parties on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Loan Parties on a consolidated basis will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted following the Closing Date.  Such foregoing
determination has been made by the chief financial officer of Company after
having conducted a diligent inquiry on a good faith basis.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations, each Loan Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Article
V.
 
Section 5.1.          Financial Statements and Other Reports.  Unless otherwise
provided below, Company will deliver to Agents and Lenders:
 
(a)          Monthly Reports.  As soon as available, and in any event within 30
days (or 45 days in the case of the third month of a Fiscal Quarter) after the
end of each month (including the month which began prior to the Closing Date),
at the written request of the Required Lenders (which shall be reasonably made),
the consolidated balance sheet of Company and its Subsidiaries as at the end of
such month and the related consolidated statements of income, consolidated
statements of stockholders' equity and consolidated statements of cash flows of
Company and its Subsidiaries for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in comparative form the corresponding figures, with respect to the balance
sheet, statements of income and statements of cash flows, for the corresponding
periods of the previous Fiscal Year and, with respect to statements of income,
the corresponding figures from the Financial Plan for the current Fiscal Year,
all in reasonable detail, together with a Financial Officer Certification and a
report, each in form satisfactory to the Required Lenders;
 
(b)         Quarterly Financial Statements.  As soon as available, and in any
event within 45 days after the end of each Fiscal Quarter (provided that if
Company files quarterly reports with the Securities Exchange Commission, then
delivery of quarterly financial statements hereunder shall be deemed timely if
delivered no later than the last date for timely delivery of Company’s 10Q
filing to the Securities Exchange Commission for such Fiscal Quarter) of each
Fiscal Year (including the fourth Fiscal Quarter), the consolidated balance
sheets of Company and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income, stockholders' equity and cash
flows of Company and its Subsidiaries for such Fiscal Quarter and for the period
from the beginning of the then current Fiscal Year to the end of such Fiscal
Quarter, setting forth in comparative form the corresponding figures, with
respect to the balance sheet, statements of income and statements of cash flows,
for the corresponding periods of the previous Fiscal Year and, at the written
request of the Required Lenders (which shall be reasonably made), with respect
to statements of income, the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification;
 
- 58 -

--------------------------------------------------------------------------------

(c)         Annual Financial Statements.  As soon as available, and in any event
within 90 days after the end of each Fiscal Year (provided that if Company files
annual reports with the Securities Exchange Commission, then delivery of annual
financial statements hereunder shall be deemed timely if delivered no later than
the last date for timely delivery of Company’s 10K filing to the Securities
Exchange Commission for such Fiscal Year), (i) the consolidated balance sheets
of Company and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated  statements of income, stockholders' equity and cash flows
of Company and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and,
at the written request of the Required Lenders (which shall be reasonably made),
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and (ii) with respect to such consolidated financial
statements a report thereon of an independent certified public accounting firm
of recognized national standing selected by Company and reasonably satisfactory
to the Required Lenders (which report shall be unqualified as to going concern
and scope of audit (any other qualifications therein shall be satisfactory to
the Required Lenders in their reasonable credit judgment), and shall state that
such consolidated financial statements fairly present, in all material respects,
the consolidated financial position of Company and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards).
 
(d)          Compliance Certificate.  Together with each delivery of financial
statements of Company and its Subsidiaries pursuant to Section 5.1(a), Section
5.1(b) or Section 5.1(c), a duly executed and completed Compliance Certificate;
 
(e)          [Reserved];
 
(f)          Notice of Default.  Promptly (but in any event within two (2)
Business Days) upon any officer of Company or any other Loan Party obtaining
knowledge (i) of any condition or event that constitutes a Default or an Event
of Default or that notice has been given to Company or a Borrower with respect
thereto, (ii) that any Person has given any notice to Company or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 8.1(b) or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Authorized Officers specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action such
Borrower has taken, is taking and proposes to take with respect thereto.  No
later than three Business Days (the “Disclosure Time”) following the date that
the Loan Parties deliver any notice pursuant to this clause (f) with respect to
the existence of an Event of Default only (such notice, the “Cleansing
Materials”), Company shall, in a manner consistent with this clause (f),
publicly disclose the Cleansing Materials.  The Cleansing Materials shall be
disclosed on Form 8-K or any periodic report required or permitted to be filed
by Company under the Exchange Act with the Securities and Exchange Commission
or, if the Securities and Exchange Commission’s EDGAR filing system is not
available, in such other manner that results in prompt public dissemination of
such information.  Notwithstanding anything contained herein to the contrary,
the Disclosure Time may be extended upon request of Company with the written
consent of the Required Lenders (which consent shall not be unreasonably
withheld).  Company acknowledges and agrees that from and after the Disclosure
Time none of the Lenders owes Company any duty that would restrict or prevent
the Lenders from purchasing, selling or otherwise trading securities or any
other financial instrument of Company.  If the Required Lenders believe, in good
faith and after having received advice from counsel (which may be internal
counsel), that Company has failed to disclose all Cleansing Materials on or
after the Disclosure Time, or Company’s manner of disclosure does not result in
appropriate public dissemination of the Cleansing Materials, as determined by
the Required Lenders in their sole discretion, then Company agrees that the
Lenders shall be authorized to make available to the public (including, but not
limited to, through the issuance of a press release) on or after 8:00 am (New
York Time) on the Business Day after the Disclosure Time such Cleansing
Materials or a summary that reflects such Cleansing Materials (the “Additional
Cleansing Materials”); provided that the Lenders shall provide to Company
written notice of any Additional Cleansing Materials at least 24 hours prior to
the time that such Additional Cleansing Materials is made available to the
public, and shall make a good faith efforts within such period to consult with
Company regarding the contents of the Additional Cleansing Materials prior to
the disclosure thereof.  Company agrees that the Lenders shall not have any
liability at law or equity, including, without limitation, for any special,
indirect, punitive, or consequential damages in contract, tort, warranty, strict
liability, or otherwise, to Company or any of its Affiliates or their respective
representatives for publicly disclosing such Additional Cleansing Materials
pursuant to the terms of this Agreement to the extent such disclosure is made in
compliance with the terms of this clause (f).  Nothing herein shall prohibit
Company from making any public statements with respect to the Additional
Cleansing Materials following their public disclosure by any Lender.
 
- 59 -

--------------------------------------------------------------------------------

(g)         Notice of Litigation.  Promptly (but in any event within two (2)
Business Days) upon any officer of Company or any other Loan Party obtaining
knowledge of (i) the institution of, or non-frivolous written threat of, any
Adverse Proceeding involving a claim in excess of $500,000 and not previously
disclosed in writing by Borrowers to Lenders, or (ii) any material development
in any Adverse Proceeding that, in the case of either clause (i) or (ii) if
adversely determined, could be reasonably expected to have a Material Adverse
Effect, or seeks to enjoin or otherwise prevent the consummation of, or to
recover any damages or obtain relief as a result of, the transactions
contemplated hereby, written notice thereof together with such other information
as may be reasonably available to such Loan Party to enable Lenders and their
counsel to evaluate such matters;
 
(h)          ERISA.  (i) Promptly (but in any event within five (5) Business
Days) after Company or any other Loan Party obtains knowledge of the occurrence
of or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action any Loan Party or any of its  ERISA Affiliates has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto; and (ii) with reasonable promptness,
copies of (A) each Schedule B (Actuarial Information) to the annual report (Form
5500 Series) filed by any Loan Party or any of its ERISA Affiliates with the
Internal Revenue Service with respect to each Pension Plan, (B) all notices
received by any Loan Party or any of their respective ERISA Affiliates from a
Multiemployer Plan sponsor concerning an ERISA Event and (C) copies of such
other documents or governmental reports or filings relating to any Employee
Benefit Plan as the Required Lenders shall reasonably request;
 
(i)         Financial Plan.  Promptly, upon the written request of the Required
Lenders (which shall be reasonably made), a consolidated plan and financial
forecast (a "Financial Plan") for such Fiscal Year and for each Fiscal Year (or
portion thereof) through the final maturity date of the Term Loans (the
"Extended Covered Period"), including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of Company
and its Subsidiaries for such Fiscal Year and, if applicable, each such Fiscal
Year in the Extended Covered Period, together with pro forma Compliance
Certificates for such Fiscal Year and, if applicable, each such Fiscal Year in
the Extended Covered Period and an explanation of the assumptions on which such
forecasts are based, (ii) forecasted consolidated statements of income and cash
flows of Company and its Subsidiaries for each month of such Fiscal Year and, if
applicable, each such Fiscal Year in the Extended Covered Period, (iii)
forecasts demonstrating projected compliance with the requirements of Section
6.8 through the end of such Fiscal Year and, if applicable, the end of the
Extended Covered Period and (iv) forecasts demonstrating adequate liquidity
through the end of such Fiscal Year and, if applicable, the end of the Extended
Covered Period, together, in each case, with an explanation of the assumptions
on which such forecasts are based all in form and level of detail reasonably
satisfactory to the Required Lenders;
 
- 60 -

--------------------------------------------------------------------------------

(j)          Insurance Report.  At the written request of the Required Lenders
(which shall be reasonably made), as soon as practicable and in any event at the
earlier of the actual time of delivery of the annual financial statements
required pursuant to Section 5.1(c), or if such annual financial statements are
not timely delivered in any Fiscal Year, at the time that such annual financial
statements otherwise came due pursuant to Section 5.1(c) in respect of such
Fiscal Year, a report in form and substance satisfactory to the Required Lenders
outlining all material insurance coverage maintained as of the date of such
report by Company and its Subsidiaries and all material insurance coverage
planned to be maintained by Company and its Subsidiaries in the immediately
succeeding Fiscal Year;
 
(k)          Notice of Change in Board of Directors.  Promptly (but in any event
within two (2) Business Days), written notice of any change in the Board of
Directors (or similar governing body) of Company or any of its Subsidiaries;
 
(l)         Notice Regarding Material Contracts.  Promptly (but in any event
within five (5) Business Days) (i) after any Material Contract of Company or any
of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Company or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to Agents,
and an explanation of any actions being taken with respect thereto;
 
(m)       Environmental Reports and Audits.  Within five (5) Business Days
following the receipt thereof, copies of all environmental audits and reports
with respect to any environmental matter which have resulted in or are
reasonably likely to result in a material Environmental Claim asserted against
any Loan Party or any of their Subsidiaries or in any material Environmental
Liabilities and Costs of any Loan Party or any of their Subsidiaries;
 
(n)         Information Regarding Collateral.  Company will furnish to Agents
prior 30 days’ written notice of any change (i) in any Loan Party's corporate
name, (ii) in any Loan Party's identity or corporate structure or (iii) in any
Loan Party's federal taxpayer identification number.  Each Loan Party agrees not
to effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
Agents to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral and for the Collateral at all
times following such change to have a valid, legal and perfected security
interest as contemplated in the Collateral Documents.  Each Loan Party also
agrees promptly to notify Agents if any material portion of the Collateral is
damaged or destroyed;
 
(o)         Tax Returns.  As soon as practicable and in any event within ten
(10) days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Loan Party; and
 
- 61 -

--------------------------------------------------------------------------------

(p)         Other Information.  (i) Promptly upon becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by Company to its security holders acting in such capacity
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company and (B) all regular and periodic reports and all
registration statements and prospectuses, if any, filed by Company or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental or private regulatory authority, (ii) promptly
after submission to any Governmental Authority, all documents and information
furnished to such Governmental Authority in connection with any investigation of
any Loan Party (other than a routine inquiry), (iii) promptly upon receipt
thereof, copies of all financial reports (including, without limitation,
management letters) submitted to any Loan Party by its auditors in connection
with any annual interim audit of the books thereof and (iv) such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Agent or Lender.
 
Documents required to be delivered pursuant to Section 5.1 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the earlier of the date (A) on which Company posts such documents, or provides a
link thereto, on Company’s or one of its Affiliates’ website on the Internet or
(B) on which such documents are posted on Company’s behalf on
IntraLinks/IntraAgency or another website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that (i) Company shall
deliver such documents to the Administrative Agent until a written notice to
cease delivering such documents is given by the Administrative Agent and (ii)
Company shall notify the Administrative Agent (by telecopier or electronic mail)
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
 
Each Loan Party hereby acknowledges that the Administrative Agent shall make
available to the Lenders materials and/or information provided by or on behalf
of the Loan Parties hereunder (collectively, “Company Materials”) by posting the
Company Materials on IntraLinks, DebtDomain, SyndTrak, ClearPar or another
similar electronic system chosen by the Administrative Agent and the Required
Lenders to be the electronic transmission system or another similar electronic
system (the “Platform”).  Although the Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Platform is
secured through a per-deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, each of the Lenders and the Loan Parties
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure, that the Administrative Agent is not
responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Platform, and that there may be confidentiality and
other risks associated with such distribution. Each of the Lenders and the Loan
Parties hereby approves distribution of the Communications through the Platform
and understands and assumes the risks of such distribution.
 
THE PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. THE
APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE PLATFORM. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to this Section 5.1, including through the
Platform.
 
- 62 -

--------------------------------------------------------------------------------

Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s email address to which the foregoing notice may be sent by
electronic transmission and (ii) that the foregoing notice may be sent to such
email address.
 
The Administrative Agent shall store the Communications on the Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.
 
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
 
Section 5.2.        Existence.  Except as otherwise permitted under Section 6.9,
each Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
Governmental Authorizations, qualifications, franchises, licenses and permits
material to its business and to conduct its business in each jurisdiction in
which its business is conducted; provided that no Loan Party or any of its
Subsidiaries shall be required to preserve any such existence, right or
Governmental Authorizations, qualifications, franchise, licenses and permits if
such Person's Board of Directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to such Person or to Lenders.
 
Section 5.3.         Payment of Taxes and Claims.  Except as set forth on
Schedule 4.11, each Loan Party will, and will cause each of its Subsidiaries to,
file all federal tax returns and other material tax returns required to be filed
by such Loan Party or any of its Subsidiaries and pay all Taxes imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided no such Tax or claim need be
paid if it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefor, and (b) in the case of a Tax or claim which has or may
become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay imposition of any penalty, fine or Lien resulting
from the non-payment thereof.  No Loan Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than Company or any of its Subsidiaries).  No
election or other action (including merger, conversion or otherwise) will be
made to change the tax characterization of Company or any of its Subsidiaries.
 
- 63 -

--------------------------------------------------------------------------------

Section 5.4.         Maintenance of Properties.  Each Loan Party will, and will
cause each of its Subsidiaries to (a) maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
material properties used or useful in the business of Company and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, and (b) comply at all times with the
provisions of all material leases to which it is a party as lessee or under
which it occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
Section 5.5.          Insurance.
 
(a)         The Loan Parties will maintain or cause to be maintained, with
financially sound and reputable insurers, casualty insurance, business
interruption insurance, such public liability insurance, third party property
damage insurance or such other insurance with respect to liabilities, losses or
damage in respect of the assets, properties and businesses of the Loan Parties
as may customarily be carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses, in each case in
such amounts (giving effect to self-insurance), with such deductibles, covering
such risks and otherwise on such terms and conditions as shall be customary for
such Persons.  Without limiting the generality of the foregoing, the Loan
Parties will maintain or cause to be maintained (A) flood insurance with respect
to each Flood Hazard Property that is located in a community that participates
in the National Flood Insurance Program, in each case in compliance with any
applicable regulations of the Board of Governors of the Federal Reserve System,
and (B) replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (1) name Agents, on
behalf of Lenders as an additional insured thereunder as its interests may
appear, and (2) in the case of each casualty insurance policy, contain a loss
payable clause or endorsement, satisfactory in form and substance to the
Required Lenders, that names Agents, on behalf of Secured Parties as the loss
payee thereunder.  If any Loan Party or any of its Subsidiaries fails to
maintain such insurance, Agents may arrange for such insurance, but at
Borrowers' expense and without any responsibility on Agents’ part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Upon the occurrence and during the
continuance of an Event of Default, Agents shall have the sole right, in the
name of the Lenders, any Loan Party and its Subsidiaries, to file claims under
any insurance policies, to receive, receipt and give acquittance for any
payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.
 
(b)         Each of the insurance policies required to be maintained under this
Section 5.5 shall provide for at least thirty (30) days' (or ten (10) days’ in
the case of nonpayment of premiums) prior written notice to Agents of the
cancellation or substantial modification thereof.  Receipt of such notice shall
entitle Agents (but Agents shall not be obligated) to renew any such policies,
cause the coverages and amounts thereof to be maintained at levels required
pursuant to this Section 5.5 or otherwise to obtain similar insurance in place
of such policies, in each case at the expense of the Loan Parties.
 
(c)          In the event that the Lenders once in any six month period
reasonably determine that insurance coverage maintained by Company and its
Subsidiaries on or after the Closing Date does not satisfy the requirements of
clause (a) above in any material respect, then within 60 days following the
receipt by Company of written notice from the Agents of the insurance coverage
deficiencies identified by the Lenders, Company shall deliver to the Agents
satisfactory evidence of insurance in force that fully rectifies such
deficiencies.
 
- 64 -

--------------------------------------------------------------------------------

Section 5.6.         Inspections.  Each Loan Party will, and will cause each of
its Subsidiaries to, (a) keep adequate books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by the Required Lenders (including employees of any Agent or Lender
or any consultants, auditors, accountants, lawyers and appraisers retained by
the Required Lenders) to visit and inspect any of the properties of any Loan
Party and any of its respective Subsidiaries (including Phase I Environmental
Site Assessments and, based upon the results of the Phase I Environmental Site
Assessments, Phase II Environmental Site Assessments), to conduct audits,
valuations and/or field examinations of any Loan Party and any of its respective
Subsidiaries, to inspect, copy and take extracts from its and their financial
and accounting records, and to discuss its and their affairs, finances and
accounts with its and their officers and independent accountants and auditors
(in the presence of officers of the Company), all upon reasonable notice and at
such times during normal business hours (so long as no Default or Event of
Default has occurred and is continuing) and as often as may reasonably be
requested.  The Loan Parties agree to pay the (i) the examiner's reasonable and
documented out-of-pocket costs and expenses incurred in connection with all such
visits, audits, inspections, valuations and field examinations and (ii) the
reasonable costs of all visits, audits, inspections, valuations and field
examinations conducted by a third party on behalf of the Lenders.  The Loan
Parties acknowledge that any Agent, after exercising its rights of inspection,
may prepare and distribute to the Lenders certain reports pertaining to the Loan
Parties' assets for internal use by Agents and the Lenders.
 
Section 5.7.          Lenders Meetings and Conference Calls.
 
(a)         Company and Borrowers will, upon the request of Required Lenders
(which request shall be reasonably made), participate in a meeting of Agents and
Lenders at least once every Fiscal Quarter to be held at Company's corporate
offices (or at such other location as may be agreed to by Company and Agents) at
such time as may be agreed to by Company and Agents.
 
(b)        Within ten (10) Business Days of delivery of financial statements and
other information required to be delivered pursuant to Section 5.1(b), upon the
written request of Required Lenders, Company shall cause its chief financial
officer to participate in a conference call with Agents and all Lenders who
choose to participate in such conference call during which conference call the
chief financial officer shall review the financial statements and the other
information required to be delivered pursuant to Section 5.1(b).
 
Section 5.8.          Compliance with Laws.
 
(a)        Each Loan Party will comply, and shall cause each of its Subsidiaries
and all other Persons, if any, on or occupying any Real Estate Assets to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including all Environmental Laws), non-compliance
with which could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; provided that with respect to
Anti-Terrorism Laws and OFAC Sanctions Programs, each Loan Party shall, and
shall cause its Subsidiaries to, comply in all material respects.
 
(b)          In addition, each Loan Party will comply with the material
requirements of all applicable material laws, rules, regulations and orders of
any Governmental Authority in respect of timely (including extensions)
completion of state and federal income tax filings and federal securities law
filings.
 
- 65 -

--------------------------------------------------------------------------------

Section 5.9.          Environmental.
 
(a)        Each Loan Party shall (i) keep all Real Property free of any
Environmental Liens, (ii) comply, and take all steps to cause all tenants and
other Persons who may come upon any property owned or operated by it to comply,
with all Environmental Laws in all material respects and provide to Agents any
documentation of such compliance which the Required Lenders may reasonably
request, (iii) maintain and comply in all material respects with all
Governmental Authorizations required under applicable Environmental Laws, (iv)
take all steps to prevent any material Release of Hazardous Materials from any
property owned or operated by any Loan Party, (v) ensure that there are no
Hazardous Materials on, at or migrating from any property owned or operated by
any Loan Party, (vi) undertake or cause to be undertaken any and all Remedial
Actions in response to any Environmental Claim, Release of Hazardous Materials
or violation of Environmental Law, to the extent required by Environmental Law
or any Governmental Authority and to repair and remedy any impairment to the
Real Property consistent with its current use and, upon request of the Required
Lenders, provide Agents all data, information and reports generated in
connection therewith.
 
(b)         The Loan Parties shall promptly (but in any event within five (5)
Business Days) (i) notify Agents in writing (A) if it knows, suspects or
believes there may be a material Release in excess of any reportable quantity or
material violation of Environmental Laws in, at, on, under or from any part of
the Real Property or any improvements constructed thereon, (B) of any material
Environmental Claims asserted against or Environmental Liabilities and Costs of
any Loan Party or predecessor in interest or concerning any Real Property, (C)
of any failure to comply with Environmental Law in all material respects at any
Real Property or that is reasonably likely to result in an Environmental Claim
asserted against any Loan Party, (D) any Loan Party's discovery of any
occurrence or condition on any real property adjoining or in the vicinity of any
Real Property that could cause such Real Property or any part thereof to be
subject to any material restrictions on the ownership, occupancy,
transferability or use thereof under any Environmental Laws, and (E) any notice
of Environmental Lien filed against any Real Property, and (ii) provide such
other documents and information as reasonably requested by Required Lenders in
relation to any matter pursuant to this Section 5.9(b).
 
Section 5.10.      Subsidiaries.  In the event that any Person becomes a
Subsidiary of a Loan Party, such Loan Party shall (a) within thirty (30) days
after such Person becomes a Subsidiary (or such longer period as may be agreed
to by the Administrative Agent) cause such Subsidiary to become a Guarantor
hereunder and a Grantor under and as defined in the Pledge and Security
Agreement by executing and delivering to each Agent a Counterpart Agreement, and
(b) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates that
Required Lenders shall reasonably request.  With respect to each such
Subsidiary, Company shall promptly send to Agents prior written notice setting
forth with respect to such Person (i) the date on which such Person will become
a Subsidiary of a Loan Party, and (ii) all of the data required to be set forth
in the Schedules hereto with respect to such joining Subsidiary of Company, and
such written notice shall be deemed to supplement the applicable Schedules for
all purposes hereof.  For avoidance of doubt, each future domestic and foreign
subsidiary of Company, whether formed or acquired, shall be a Subsidiary.
 
Section 5.11.        Material Real Estate Assets.  In the event that any Loan
Party acquires a Material Real Estate Asset or a Real Estate Asset owned on the
Closing Date becomes a Material Real Estate Asset and such interest has not
otherwise been made subject to the Lien of the Collateral Documents in favor of
Agents, for the benefit of Secured Parties, then such Loan Party shall within 60
days (or such longer period of time as agreed to by the Administrative Agent)
after acquiring such Material Real Estate Asset, or after a Real Estate Asset
owned on the Closing Date becomes a Material Real Estate Asset, take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Mortgages, documents, instruments, agreements, opinions, surveys, Title
Policies, “life of loan” flood hazard determinations with executed notices to
the Borrower thereto, if applicable, evidence of flood insurance, if applicable,
and other certificates, documents and other information as are reasonably
requested by the the Required Lenders and necessary to grant and perfect a First
Priority Lien on such Material Real Estate Asset in favor of the Collateral
Agent, for the benefit of the Secured Parties, all in form and substance
reasonably acceptable to the Required Lenders.  In addition to the foregoing,
Borrowers shall, at the request of Required Lenders, deliver, from time to time,
to Agents such appraisals as are required by law or regulation of Real Estate
Assets with respect to which Collateral Agent has been granted a Lien.
 
- 66 -

--------------------------------------------------------------------------------

Section 5.12.       Location of Equipment.  Except equipment that has been
leased to customers of the Company or any Subsidiary pursuant to a Permitted
Lease Receivables Financing Program or a Permitted Equipment/Lease Sale Program
or that is otherwise in transit, keep each of Company’s and its Subsidiaries'
Equipment (other than Equipment out for repair) only at the locations identified
on Schedule 4.23; provided that Borrowers may amend Schedule 4.23 so long as
such amendment occurs by written notice to Agents not less than 10 days prior to
the date on which such Inventory or Equipment is moved to such new location or
such chief executive office is relocated and so long as such new location is
within the continental United States, and so long as, at the time of such
written notification, Company provides Agents a Collateral Access Agreement with
respect thereto.
 
Section 5.13.       Further Assurances.  At any time or from time to time upon
the request of any Agent, each Loan Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as such Agent or the Lenders may reasonably request in order to
effect fully the purposes of the Loan Documents, including providing Lenders
with any information reasonably requested pursuant to Section 10.21.  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as any Agent or Lenders may reasonably request from time to time to
ensure that the Obligations are guarantied by the Guarantors and are secured by
substantially all of the assets of Company and its Subsidiaries and all of the
outstanding Capital Stock of Company’s Subsidiaries.  The Loan Parties shall
take all steps necessary to provide that at all times, the Liens granted
pursuant to the Collateral Documents shall be First Priority Liens.
 
Section 5.14.        Miscellaneous Business Covenants.  Unless otherwise
consented to by the Required Lenders:
 
(a)         Non-Consolidation.  Company will and will cause each of its
Subsidiaries to:  (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity; (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity except pursuant to a cash management system that is
reasonably acceptable to the Required Lenders; and (iii) provide that its Board
of Directors or other analogous governing body will hold all appropriate
meetings to authorize and approve such entity's actions, which meetings will be
separate from those of other entities.
 
(b)          Cash Management Systems.  Company and its Subsidiaries shall
establish and maintain cash management systems reasonably acceptable to the
Required Lenders, including, without limitation, with respect to sweep and
pledged account arrangements.
 
(c)        Communication with Accountants.  Each Loan Party executing this
Agreement authorizes each Agent and Lender to communicate directly (in the
presence of an officer of the Company) with such Loan Party's independent
certified public accountants and authorizes and shall instruct those accountants
to communicate (including the delivery of audit drafts and letters to
management) with each Agent and each Lender information relating to the audit
report and their review of the financial statements of Company and its
Subsidiaries; provided that the applicable Agent or Lender, as the case may be,
shall provide such Loan Party with notice at least two (2) Business Days prior
to first initiating any such communication.
 
- 67 -

--------------------------------------------------------------------------------

Section 5.15.        Post-Closing Matters  Borrowers shall, and shall cause each
of the Loan Parties to, satisfy the requirements set forth on Schedule 5.15 on
or before the date specified for such requirement or such later date to be
determined by the Required Lenders.
 
Section 5.16.        Books and Records.  Company and its Subsidiaries shall
maintain at all times at the chief executive office of Company copies of all
books and records of Company and its Subsidiaries.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI.
 
Section 6.1.          Indebtedness.  No Loan Party shall, nor shall it permit
any of its Subsidiaries to, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except Permitted Indebtedness.
 
Section 6.2.         Liens.  No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income or
profits under the UCC of any State or under any similar recording or notice
statute, except Permitted Liens.
 
Section 6.3.         Equitable Lien.  If any Loan Party or any of its
Subsidiaries shall create or assume any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, other than Permitted Liens, it
shall make or cause to be made effective provisions whereby the Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
secured thereby as long as any such Indebtedness shall be so secured; provided
that, notwithstanding the foregoing, this covenant shall not be construed as a
consent by Agents or Required Lenders to the creation or assumption of any such
Lien not otherwise permitted hereby.
 
Section 6.4.         No Further Negative Pledges.  Except (a) with respect to
specific property encumbered to secure payment of particular Indebtedness or to
be sold pursuant to an executed agreement with respect to an Asset Sale
permitted under Section 6.9, (b) with respect to restrictions by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses and similar agreements entered into in the
ordinary course of business (provided that such restrictions are limited to the
property or assets secured by such Liens or the property or assets subject to
such leases, licenses or similar agreements, as the case may be) and (c) as
permitted under the Loan Documents, no Loan Party nor any of its Subsidiaries
shall enter into any agreement prohibiting the creation or assumption of any
Lien upon any of its properties or assets, whether now owned or hereafter
acquired.
 
- 68 -

--------------------------------------------------------------------------------

Section 6.5.         Restricted Junior Payments.  No Loan Party shall, nor shall
it permit any of its Subsidiaries through any manner or means or through any
other Person to, directly or indirectly, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment; provided that Company may redeem, acquire, retire or repurchase
its Capital Stock (or any options, warrants, restricted stock, stock
appreciation rights or other equity-linked interests issued with respect to any
of such Capital Stock) in an aggregate amount not to exceed $30,000,000 so long
as the Consolidated Total Leverage Ratio on a pro forma basis as of the date of
the most recently ended Fiscal Quarter for which financial statements have been
delivered does not exceed 5.00:1.00.
 
Section 6.6.        Restrictions on Subsidiary Distributions.  Except as
provided herein, no Loan Party shall, nor shall it permit any of its
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of a Loan Party to (a) pay dividends or make any other
distributions on any of such Subsidiary's Capital Stock owned by a Loan Party or
any other Subsidiary of a Loan Party, (b) repay or prepay any Indebtedness owed
by such Subsidiary to a Loan Party or any other Subsidiary of a Loan Party, (c)
make loans or advances to a Loan Party or any other Subsidiary of a Loan Party,
or (d) transfer any of its property or assets to a Loan Party or any other
Subsidiary of a Loan Party other than, in each case, restrictions (i) in
agreements evidencing Capital Leases and purchase money Indebtedness permitted
by clause (h) of the definition of “Permitted Indebtedness” that impose
restrictions on the property so acquired, (ii) by reason of customary provisions
restricting assignments, subletting or other transfers contained in leases,
licenses, joint venture agreements and similar agreements entered into in the
ordinary course of business and (iii) that are or were created by virtue of any
transfer of, agreement to transfer or option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this
Agreement.  No Loan Party shall, nor shall it permit its Subsidiaries to, enter
into any Contractual Obligations which would prohibit a Subsidiary of Company
from being a Loan Party.
 
Section 6.7.         Investments.  No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, make or own any Investment in
any Person, including without limitation any Joint Venture, except Permitted
Investments.  Notwithstanding the foregoing, in no event shall any Loan Party
make any Investment which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.5.
 
Section 6.8.          Financial Covenants.
 
(a)          Minimum Fixed Charge Coverage Ratio.  Company and its Subsidiaries
shall not permit the Consolidated Fixed Charge Coverage Ratio as of the last day
of any Fiscal Quarter, beginning with the Fiscal Quarter ending June 30, 2020,
to be less than 1.00:1.00.
 
(b)         Capital Expenditures.  Company and its Subsidiaries shall not permit
their aggregate amount of Capital Expenditures (i) during any Fiscal Quarter,
beginning with the Fiscal Quarter ending December 31, 2019, to exceed $2,000,000
and (ii) during any Fiscal Year, beginning with the Fiscal Year ending June 30,
2020, to exceed $6,000,000; provided that, for purposes of this Section 6.8(b),
Capital Expenditures shall not include Capital Expenditures made by a Loan Party
to acquire Capital Assets to the extent such Capital Assets are to be
contemporaneously sold or leased by such Loan Party in accordance with the terms
of this Agreement.
 
(c)         Consolidated EBITDA.  Company and its Subsidiaries shall not permit
the Consolidated EBITDA (i) for the Fiscal Year ending June 30, 2020 to be less
than $8,000,000 and (ii) as of the day of any Fiscal Quarter, beginning with the
Fiscal Quarter ending September 30, 2020, to be less than the amounts specified
below as of the correlative dates indicated:
 
- 69 -

--------------------------------------------------------------------------------

Four Fiscal Quarters
Ending
 
Consolidated EBITDA
 
September 30, 2020
 
$9,000,000
 
December 31, 2020
 
$9,000,000
 
March 31, 2021
 
$9,000,000
 
June 30, 2021
 
$9,000,000
 
September 30, 2021
 
$10,000,000
 
December 31, 2021
 
$10,000,000
 
March 31, 2022
 
$10,000,000
 
June 30, 2022
 
$10,000,000
 
September 30, 2022
 
$11,000,000
 
December 31, 2022
 
$11,000,000
 
March 31, 2023
 
$11,000,000
 
June 30, 2023
 
$11,000,000
 
September 30, 2023
 
$12,000,000
 
December 31, 2023
 
$12,000,000
 
March 31, 2024
 
$12,000,000
 
June 30, 2024
 
$12,000,000
 
September 30, 2024
 
$13,000,000
 

 
(d)         Certain Calculations.  With respect to any period during which a
Permitted Acquisition or an Asset Sale has occurred (each, a "Subject
Transaction"), for purposes of determining compliance with the Consolidated
EBITDA covenant set forth in this Section 6.8 and any Consolidated Total
Leverage Ratio test herein (but excluding the Minimum Fixed Charge Ratio set
forth in Section 6.8(a) and the Capital Expenditure covenant set forth in
Section6.8(b)), Consolidated EBITDA shall be calculated with respect to such
period on a pro forma basis (including pro forma adjustments approved by the
Required Lenders in their sole discretion) using the historical audited
financial statements of any business so acquired or to be acquired or sold or to
be sold and the consolidated financial statements of Company and its
Subsidiaries which shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Term Loans incurred during such period).
 
Section 6.9.         Fundamental Changes; Disposition of Assets; Acquisitions. 
No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or sub
lease (as lessor or sublessor), exchange, transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
 
(a)        Subject to compliance with Section 5.14, any Subsidiary of Company
that may be merged with or into a Borrower or any Guarantor, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased (including leases of equipment), transferred or
otherwise disposed of, in one transaction or a series of transactions, to a
Borrower or any Guarantor; provided that in the case of such a merger, (i) a
Borrower or such Guarantor, as applicable, shall be the continuing or surviving
Person, (ii) any Liens in favor of any Person other than Lenders that encumber
the assets of the Person so merged shall not attach to any assets of the
surviving Person, other than those assets being acquired to the extent such Lien
is a Permitted Lien, (iii) any Liens in favor of Lenders that encumber the
assets of the surviving Person shall attach to any assets of the person so
merged in a first and senior priority position on terms acceptable to the
Required Lenders pursuant to a written intercreditor agreement and (iv) no
increase in the Tax obligations of Company or the holders of Capital Stock of
Company shall result therefrom,;
 
- 70 -

--------------------------------------------------------------------------------

(b)         disposals of obsolete or worn out property;
 
(c)         the sale or lease of equipment and/or inventory in the ordinary
course of business;
 
(d)         pursuant to Permitted Lease Receivables Finance Programs, Permitted
Equipment/Lease Sale Programs or a Qualified Collection/Processing Arrangement;
 
(e)         Asset Sales (other than those provided in this Section 6.09), the
proceeds of which are less than $2,500,000 in the aggregate in any Fiscal Year;
provided that (A) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the Board of Directors of Company or the applicable Subsidiary (or similar
governing body) and evidenced by customary resolutions to that effect (a copy of
which resolutions shall be promptly delivered to the Agent), (B) no less than
100% thereof shall be paid in Cash, and (C) the Net Proceeds thereof shall be
applied as required by Section 2.9(a);
 
(f)         Permitted Acquisitions in an aggregate amount not to exceed (i)
$25,000,000 for any one transaction or series of related transactions or (ii)
$50,000,000 during the term of this Agreement, in each case, so long as the
Permitted Acquisition requirements are satisfied in the sole discretion of the
Required Lenders or otherwise waived by the Required Lenders in their sole
discretion pursuant to Section 10.5; and
 
(g)          other Permitted Investments.
 
Section 6.10.       Disposal of Subsidiary Interests.  Except for any sale of
all of its interests in the Capital Stock of any of its Subsidiaries in
compliance with the provisions of Section 6.9, no Loan Party shall, nor shall it
permit any of its Subsidiaries to, (a) directly or indirectly sell, assign,
pledge or otherwise encumber or dispose of any Capital Stock of any of its
Subsidiaries or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Loan Party (subject to the
restrictions on such disposition otherwise imposed hereunder).
 
Section 6.11.       Sales and Lease Backs.  Except as set forth on Schedule
6.11, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease of any property (whether real, personal
or mixed), whether now owned or hereafter acquired, which such Loan Party (a)
has sold or transferred or is to sell or to transfer to any other Person (other
than Company or any of its Subsidiaries), or (b) intends to use for
substantially the same purpose as any other property which has been or is to be
sold or transferred by such Loan Party to any Person (other than Company or any
of its Subsidiaries) in connection with such lease.
 
- 71 -

--------------------------------------------------------------------------------

Section 6.12.       Transactions with Shareholders and Affiliates.  No Loan
Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of Company
or any of its Subsidiaries or with any Affiliate of Company or of any such
holder; provided that the Loan Parties and their Subsidiaries may enter into or
permit to exist any such transaction if (a) such transaction is on Arm’s Length
Terms, (b) such transaction has been approved by the disinterested members of
the Board of Directors of Company, (c) if the aggregate value of the transaction
is more than $1,000,000, Company has obtained from a valuation firm or
investment bank in each case of national reputation and experienced in
evaluating such transactions a customary opinion reasonably acceptable in form
and substance to the Required Lenders confirming that the transaction is fair to
the Loan Parties, and (d) if the aggregate value of the transaction is more than
$5,000,000, such transaction has been consented to by the Required Lenders;
provided further that the foregoing restrictions shall not apply to any of the
following:
 
(a)          any transaction among the Loan Parties;
 
(b)          reasonable and customary fees paid to members of the Board of
Directors (or similar governing body) of Company and its Subsidiaries who are
not officers or employees of any Loan Party so long as such fees are paid to
individuals (or such individual’s personal service company);
 
(c)          compensation arrangements for officers and other employees of
Company and its Subsidiaries entered into in the ordinary course of business;
and
 
(d)          transactions described in Schedule 6.12.
 
Company shall disclose in writing each transaction with any holder of 5% or more
of any class of Capital Stock of Company or any of its Subsidiaries or with any
Affiliate of Company or of any such holder to Agents and Lenders.
 
Section 6.13.       Conduct of Business.  From and after the Closing Date, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) any business that is the same as, similar, incidental or
complementary to the businesses engaged in by such Loan Party on the Closing
Date, and (b) such other lines of business as may be consented to by the
Required Lenders.
 
Section 6.14.        Changes to Certain Agreements and Organizational Documents.
 
(a)         Except to the extent permitted by Section 5.1(n), no Loan Party
shall without the consent of the Required Lenders (such consent not to be
unreasonably withheld, delayed or conditioned) (i) amend or permit any
amendments to any Loan Party's Organizational Documents if such amendment would
be adverse in any material respect to the interests of Agents or the Lenders or
(ii) amend or permit any amendments to, or terminate or waive any provision of,
any Material Contract if such amendment, termination, or waiver would be adverse
in any material respect to the interests of Agents or the Lenders.
 
(b)        No Loan Party shall, nor shall it permit any of its Subsidiaries to,
amend or otherwise change the terms of any subordinated Indebtedness, except as
may be permitted pursuant to the applicable subordination and/or intercreditor
arrangements, the terms and conditions of which are satisfactory to the Required
Lenders.
 
Section 6.15.       Accounting Methods.  The Loan Parties will not and will not
permit any of their Subsidiaries to modify or change its fiscal year or its
method of accounting (other than as permitted by Section 1.2(a) or as may be
required to conform to GAAP).
 
- 72 -

--------------------------------------------------------------------------------

Section 6.16.       Deposit Accounts and Securities Accounts.  No Loan Party
shall establish or maintain a Deposit Account or a Securities Account (other
than an Excluded Account) that is not subject to a Control Agreement.  No Loan
Party may close any Deposit Account or Securitites Account that is subject to a
Control Agreement without the consent of the Required Lenders.  No Loan Party
shall permit the proceeds of accounts receivable to be deposited into any
Deposit Account or Securitites Account that is not subject to a Control
Agreement.
 
Section 6.17.       Prepayments of Certain Indebtedness; Timely Payment in the
Ordinary Course of Business.  No Loan Party shall, directly or indirectly,
voluntarily purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations, (b) Indebtedness secured
by a Permitted Lien if the asset securing such Indebtedness has been sold or
otherwise disposed of in accordance with Section 6.9, and (c) intercompany
Indebtedness to the extent permitted pursuant to the Intercompany Subordination
Agreement.  Each Loan Party shall keep all of its trade payables and other
ordinary course of business obligations and expenses paid on a current basis
according to the terms thereof
 
Section 6.18.        Anti-Terrorism Laws.  None of the Loan Parties, nor any of
their controlled Affiliates or agents shall:
 
(a)         conduct any business or engage in any transaction or dealing with
any Blocked Person, including the making or receiving any contribution of funds,
goods or services to or for the benefit of any Blocked Person unless authorized
by an OFAC general or specific license,
 
(b)          deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to the OFAC Sanctions
Programs unless authorized by an OFAC general or specific license or
 
(c)         engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in the OFAC Sanctions Programs, the PATRIOT Act or
any other applicable Anti-Terrorism Law.
 
The Borrowers shall deliver to the Lenders any certification or other evidence
requested from time to time by any Lender in its sole discretion, confirming the
Borrowers' compliance with this Section 6.18.
 
ARTICLE VII
 
GUARANTY
 
Section 7.1.         Guaranty of the Obligations.  Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)) (collectively, the "Guaranteed Obligations").
 
Section 7.2.         Contribution by Guarantors.  All Guarantors desire to
allocate among themselves, in a fair and equitable manner, their obligations
arising under this Guaranty.  Accordingly, in the event any payment or
distribution is made on any date by a Guarantor under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Guarantor
shall be entitled to a contribution from each of the other Guarantors in an
amount sufficient to cause each Guarantor's Aggregate Payments to equal its Fair
Share as of such date.  "Fair Share" means, with respect to any Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor, to (ii) the aggregate
of the Fair Share Contribution Amounts with respect to all Guarantors multiplied
by, (b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the Guaranteed Obligations.  "Fair
Share Contribution Amount" means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
Title 11 of the United States Code or any comparable applicable provisions of
state law; provided solely for purposes of calculating the "Fair Share
Contribution Amount" with respect to any Guarantor for purposes of this Section
7.2, any assets or liabilities of such Guarantor arising by virtue of any rights
to subrogation, reimbursement or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor.  "Aggregate Payments" means, with respect to any Guarantor as of
any date of determination, an amount equal to (A) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.2), minus (B) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 7.2.  The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor.  The allocation among Guarantors of their
obligations as set forth in this Section 7.2 shall not be construed in any way
to limit the liability of any Guarantor hereunder.  Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.2.
 
- 73 -

--------------------------------------------------------------------------------

Section 7.3.         Payment by Guarantors.  Subject to Section 7.2, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrowers to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), Guarantors will upon demand pay, or cause to be paid, in Cash,
to Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for Borrowers becoming the subject of
a case under the Bankruptcy Code, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against Borrowers for such
interest in the related bankruptcy case) and all other Guaranteed Obligations
then owed to Beneficiaries as aforesaid.
 
Section 7.4.         Liability of Guarantors Absolute.  Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations.  In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(a)          this Guaranty is a guaranty of payment when due and not of
collectability.  This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
 
(b)          any Agent may enforce this Guaranty upon the occurrence and during
the continuation of an Event of Default notwithstanding the existence of any
dispute between a Borrower and any Beneficiary with respect to the existence of
such Event of Default;


- 74 -

--------------------------------------------------------------------------------

(c)        the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against any Borrower or any of such other guarantors and
whether or not a Borrower is joined in any such action or actions;
 
(d)          payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor's liability for any portion of the Guaranteed Obligations which has
not been paid.  Without limiting the generality of the foregoing, if any Agent
is awarded a judgment in any suit brought to enforce any Guarantor's covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor's liability hereunder in respect of the Guaranteed
Obligations;
 
(e)          any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor's liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations, (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations, (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or non-judicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against a Borrower or any security for
the Guaranteed Obligations and (vi) exercise any other rights available to it
under the Loan Documents; and
 
(f)         this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them:  (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary's consent to the change,
reorganization or termination of the corporate structure or existence of Company
or any of its Subsidiaries and to any corresponding restructuring of the
Guaranteed Obligations; (vi) any failure to perfect or continue perfection of a
security interest in any collateral which secures any of the Guaranteed
Obligations; (vii) any defenses, set offs or counterclaims which a Borrower may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, which may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.
 
- 75 -

--------------------------------------------------------------------------------

Section 7.5.         Waivers by Guarantors.  Each Guarantor hereby waives, for
the benefit of Beneficiaries:  (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
any Borrower, any other guarantor (including any other Guarantor) of the
Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from any Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of a Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
any Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary's errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith; (e)
(i) any principles or provisions of law, statutory or otherwise, which are or
might be in conflict with the terms hereof and any legal or equitable discharge
of such Guarantor's obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor's liability hereunder or the enforcement
hereof, (iii) any rights to set offs, recoupments and counterclaims, and (iv)
promptness, diligence and any requirement that any Beneficiary protect, secure,
perfect or insure any security interest or lien or any property subject thereto;
(f) notices, demands, presentments, protests, notices of protest, notices of
dishonor and notices of any action or inaction, including acceptance hereof,
notices of default hereunder or any agreement or instrument related thereto,
notices of any renewal, extension or modification of the Guaranteed Obligations
or any agreement related thereto, notices of any extension of credit to any
Borrower and notices of any of the matters referred to in Section 7.4 and any
right to consent to any thereof; and (g) any defenses or benefits that may be
derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof.
 
Section 7.6.        Guarantors' Rights of Subrogation, Contribution, etc.   
Until the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor hereby waives any claim, right or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against any Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against any Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary.  In addition, until the Guaranteed
Obligations shall have been indefeasibly paid in full, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 7.2.  Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor.  If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Administrative
Agent on behalf of Beneficiaries and shall forthwith be paid over to
Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof.
 
- 76 -

--------------------------------------------------------------------------------

Section 7.7.          Subordination of Other Obligations.  Any Indebtedness of
any Borrower or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for Administrative Agent
on behalf of Beneficiaries and shall forthwith be paid over to Administrative
Agent for the benefit of Beneficiaries to be credited and applied against the
Guaranteed Obligations but without affecting, impairing or limiting in any
manner the liability of such Guarantor under any other provision hereof.
 
Section 7.8.         Continuing Guaranty.  This Guaranty is a continuing
guaranty and shall remain in effect until all of the Guaranteed Obligations
shall have been indefeasibly paid in full.  Each Guarantor hereby irrevocably
waives any right to revoke this Guaranty as to future transactions giving rise
to any Guaranteed Obligations.
 
Section 7.9.          Authority of Guarantors or Borrowers.  It is not necessary
for any Beneficiary to inquire into the capacity or powers of any Guarantor or
any Borrower or the officers, directors or any agents acting or purporting to
act on behalf of any of them.
 
Section 7.10.        Financial Condition of Borrowers.  Any Credit Extension may
be made to any Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of any Borrower at the time of any such grant or continuation is entered into,
as the case may be.  No Beneficiary shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor's assessment, of the
financial condition of any Borrower.  Each Guarantor has adequate means to
obtain information from Borrowers on a continuing basis concerning the financial
condition of each Borrower and its ability to perform its obligations under the
Loan Documents, and each Guarantor assumes the responsibility for being and
keeping informed of the financial condition of each Borrower and of all
circumstances bearing upon the risk of non-payment of the Guaranteed
Obligations.  Each Guarantor hereby waives and relinquishes any duty on the part
of any Beneficiary to disclose any matter, fact or thing relating to the
business, operations or conditions of each Borrower now known or hereafter known
by any Beneficiary.
 
- 77 -

--------------------------------------------------------------------------------

Section 7.11.        Bankruptcy, etc.
 

(a)        So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Agents acting pursuant to
the instructions of Required Lenders, commence or join with any other Person in
commencing any bankruptcy, reorganization or insolvency case or proceeding of or
against any Borrower or any other Guarantor.  The obligations of Guarantors
hereunder shall not be reduced, limited, impaired, discharged, deferred,
suspended or terminated by any case or proceeding, voluntary or involuntary,
involving the bankruptcy, insolvency, receivership, reorganization, liquidation
or arrangement of any Borrower or any other Guarantor or by any defense which
any Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
 
(b)          Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations which accrues after the commencement of
any case or proceeding referred to in clause (a) above (or, if interest on any
portion of the Guaranteed Obligations ceases to accrue by operation of law by
reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve any
Borrower of any portion of such Guaranteed Obligations.  Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors or similar person to pay Administrative Agent, or allow the
claim of Administrative Agent in respect of, any such interest accruing after
the date on which such case or proceeding is commenced.
 
(c)         In the event that all or any portion of the Guaranteed Obligations
are paid by Borrowers, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.
 
Section 7.12.        Discharge of Guaranty upon Sale of Guarantor.  If all of
the Capital Stock of any Guarantor or any of its successors in interest
hereunder shall be sold or otherwise disposed of (including by merger or
consolidation) in accordance with the terms and conditions hereof, the Guaranty
of such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by any
Beneficiary or any other Person effective as of the time of such Asset Sale.
 
Section 7.13.        Limitation.  It is the intent of each Guarantor and the
Agents that the maximum Guaranteed Obligations hereunder shall be, but not in
excess of:
 
(a)         in a case or proceeding commenced by or against any Guarantor under
the provisions of Title 11 of the Bankruptcy Code, on or within one year from
the date on which any of the Guaranteed Obligations are incurred, the maximum
amount which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor owed to the Beneficiaries) to be avoidable or
unenforceable against such Guarantor under (i) Section 548 of the Bankruptcy
Code or (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
 
- 78 -

--------------------------------------------------------------------------------

(b)          in a case or proceeding commenced by or against any Guarantor under
the Bankruptcy Code subsequent to one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Beneficiaries) to be avoidable or unenforceable against such
Guarantor under any state fraudulent transfer or fraudulent conveyance act or
statute applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or
 
(c)         in a case or proceeding commenced by or against any Guarantor under
any law, statute or regulation other than the Bankruptcy Code (including,
without limitation, any other bankruptcy, reorganization, arrangement,
moratorium, readjustment of debt, dissolution, liquidation or similar debtor
relief laws), the maximum amount which would not otherwise cause the Guaranteed
Obligations (or any other obligations of such Guarantor to the Beneficiaries) to
be avoidable or unenforceable against such Guarantor under such law, statute or
regulation, including, without limitation, any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding.
 
(d)         The substantive laws under which the possible avoidance or
unenforceability of the Guaranteed Obligations (or any other obligations of such
Guarantor to the Beneficiaries) as may be determined in any case or proceeding
shall hereinafter be referred to as the “Avoidance Provisions”.  To the extent
set forth in Section 7.13(a), (b) and (c) but only to the extent that the
Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Beneficiaries), as so reduced, to be subject to avoidance or unenforceability
under the Avoidance Provisions.
 
(e)          This Section 7.13 is intended solely to preserve the rights of the
Beneficiaries hereunder to the maximum extent that would not cause the
Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Guarantors nor
any other Person shall have any right or claim under this Section 7.13 as
against the Beneficiaries that would not otherwise be available to such Person
under the Avoidance Provisions.
 
ARTICLE VIII

EVENTS OF DEFAULT
 
Section 8.1.          Events of Default.  If any one or more of the following
conditions or events shall occur:
 
(a)          Failure to Make Payments When Due.  Failure by any Borrower to pay
(i) the principal of and premium, if any, on any Loan whether at stated
maturity, by acceleration or otherwise, (ii) when due any installment of
principal of any Loan, by notice of voluntary prepayment, by mandatory
prepayment or otherwise or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee, including without limitation the Prepayment
Premium and Commitment Termination Fee, or any other amount due hereunder; or
 
- 79 -

--------------------------------------------------------------------------------

(b)          Default in Other Agreements.  (i) Failure of any Loan Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an individual or
aggregate principal amount of $500,000 or more, in each case beyond the grace
period, if any, provided therefor, or (ii) breach or default by any Loan Party
with respect to any other material term of (A) one or more items of Indebtedness
in the individual or aggregate principal amounts referred to in clause (i)
above, or (B) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness (or a trustee on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) or to
require the prepayment, redemption, repurchase or defeasance of, or to cause
Company or any of its Subsidiaries to make any offer to prepay, redeem,
repurchase or defease such Indebtedness, prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or
 
(c)          Breach of Certain Covenants.  Failure of any Loan Party to perform
or comply with any term or condition contained in (i) Section 2.4, Section 5.1
(other than clauses (h) and (m)), Section 5.2 (as to existence), Section 5.3,
Section 5.5, Section 5.6, Section 5.8(a), Section 5.10, Section 5.14, Section
5.15 or Section 5.16, or Article VI or (ii) Section 5.1(h), Section 5.1(m),
Section 5.2 (other than with respect to existence), Section 5.4, Section 5.7,
Section 5.11 or Section 5.13 and, in the case of this clause (ii), such default
shall not have been remedied or waived within ten (10) Business Days after the
earlier of (x) an officer of such Loan Party becoming aware of such default or
(y) receipt by Company of notice from Agents or any Lender of such default; or
 
(d)         Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to "materiality" or
"Material Adverse Effect" in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made; or
 
(e)         Other Defaults under Loan Documents.  Any Loan Party shall default
in the performance of or compliance with any term contained herein or in any of
the other Loan Documents, other than any such term referred to in any other
Section of this Section 8.1, and such default shall not have been remedied or
waived within thirty days after the earlier of (i) an officer of such Loan Party
becoming aware of such default or (ii) receipt by Company of notice from any
Agent or any Lender of such default; or
 
(f)          Involuntary Bankruptcy; Appointment of Receiver, etc.  (i) A court
of competent jurisdiction shall enter a decree or order for relief in respect of
Company or any of its Subsidiaries in an involuntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order is not stayed; or any other similar
relief shall be granted under any applicable federal or state law; or (ii) an
involuntary case shall be commenced against Company or any of its Subsidiaries
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over Company or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered; or there shall have occurred the
involuntary appointment of an interim receiver, trustee or other custodian of
Company or any of its Subsidiaries for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of Company or any of
its Subsidiaries, and any such event described in this clause (ii) shall
continue for sixty days without having been dismissed, bonded or discharged; or


- 80 -

--------------------------------------------------------------------------------

(g)        Voluntary Bankruptcy; Appointment of Receiver, etc.  (i) Company or
any of its Subsidiaries shall have an order for relief entered with respect to
it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or Company or any of its Subsidiaries shall make any assignment for
the benefit of creditors; or (ii) Company or any of its Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the Board of Directors (or similar
governing body) of Company or any of its Subsidiaries (or any committee thereof)
shall adopt any resolution or otherwise authorize any action to approve any of
the actions referred to herein or in Section 8.1(f); or
 
(h)         Judgments and Attachments.  Any money judgment, regulatory fine
levied by a Governmental Authority, writ or warrant of attachment or similar
process involving an amount in excess of the amounts set forth on Schedule
8.1(h) in an individual case or other legal or regulatory proceeding or in the
aggregate at any time (in either case to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage) shall be entered, decided or filed against Company or any
of its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty days; or
 
(i)           Dissolution.  Any order, judgment or decree shall be entered
against any Loan Party decreeing the dissolution or split up of such Loan Party
and such order shall remain undischarged or unstayed for a period in excess of
thirty days; or
 
(j)          Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events which individually or in the aggregate results in or could reasonably be
expected to result in liability of any Loan Party or any of its ERISA Affiliates
in excess of $1,000,000 during the term hereof; or (ii) there exists any fact or
circumstance that reasonably could be expected to result in the imposition of a
Lien or security interest under Section 412(n) of the Internal Revenue Code or
under ERISA; or
 
(k)          Change of Control.  A Change of Control shall have occurred; or
 
(l)         Guaranties, Collateral Documents and other Loan Documents.  At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the satisfaction in full of all Obligations, shall cease to be in
full force and effect (other than in accordance with its terms) or shall be
declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Agents shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Agents or any Secured Party to take any action within its
control, or (iii) any Loan Party shall contest the validity or enforceability of
any Loan Document in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document to which it is a party; or
 
- 81 -

--------------------------------------------------------------------------------

(m)        Proceedings.  The indictment of any Loan Party or any of its
Subsidiaries under any criminal statute, or commencement of criminal or civil
proceedings against any Loan Party or any of its Subsidiaries pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of such Person; or
 
(n)          Cessation of Business.  (i) Any Loan Party or any of its
Subsidiaries is enjoined, restrained or in any way prevented by the order of any
court or any Governmental Authority from conducting all or any material part of
its business for more than 15 days; (ii) any other cessation of a substantial
part of the business of Company or any of its Subsidiaries engaged in material
operations for a period which materially and adversely affects Company or any of
its Subsidiaries; or (iii) any material damage to, or loss, theft or destruction
of, any Collateral whether or not insured or any strike, lockout, labor dispute,
embargo, condemnation, act of God or public enemy, or other casualty which
causes, for more than 15 consecutive days, the cessation or substantial
curtailment of revenue producing activities at a Real Property, if any such
event or circumstance referred to in this clause (iii) could reasonably be
expected to have a Material Adverse Effect;
 
(o)         Subordinated Indebtedness.  There shall occur and be continuing any
"Event of Default" (or any comparable term) under, and as defined in the
documents evidencing or governing any Subordinated Indebtedness.  Any of the
Obligations for any reason shall cease to be "Senior Indebtedness" or
"Designated Senior Indebtedness" (or any comparable terms) under, and as defined
in the documents evidencing or governing any Subordinated Indebtedness.  Any
Indebtedness other than the Obligations shall constitute "Designated Senior
Indebtedness" (or any comparable term) under, and as defined in, the documents
evidencing or governing any Subordinated Indebtedness.  The subordination
provisions of the documents (including, without limitation, any subordination
agreement) evidencing or governing any Subordinated Indebtedness shall, in whole
or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
indebtedness;
 
THEN, (A) upon the occurrence of any Event of Default described in Section
8.1(f) or Section 8.1(g), automatically, and (B) upon the occurrence and during
the continuation of any other Event of Default, at the request of (or with the
consent of) Required Lenders, upon notice to Company by Agents, (1) the
Commitments, if any, of each Lender having such Commitments shall immediately
terminate; (2) each of the following shall immediately become due and payable,
in each case without presentment, demand, protest or other requirements of any
kind, all of which are hereby expressly waived by each Loan Party:  (x) the
unpaid principal amount of and accrued interest on the Term Loans, and (y) all
other Obligations; and (3) Agents may enforce any and all Liens and security
interests created pursuant to Collateral Documents.
 
- 82 -

--------------------------------------------------------------------------------

ARTICLE IX

AGENTS
 
Section 9.1.          Appointment.
 
(a)          Each of the Lenders hereby (i) irrevocably appoints Administrative
Agent to serve as administrative agent under the Loan Documents and Collateral
Agent to serve as collateral agent under the Loan Documents, and authorizes such
Agents to execute, deliver and administer the Loan Documents and to take such
actions and to exercise such powers as are delegated to each such Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each of the
Lenders hereby grants to the Agents any required powers of attorney to execute
any Collateral Document governed by the laws of such jurisdiction on such
Lender's behalf.  Neither the Borrowers nor any other Loan Party shall have
rights as a third-party beneficiary of any such provisions.
 
(b)          Each Person serving as an Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Company, the Borrowers, any Guarantor, or any other
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.
 
Section 9.2.          Nature of Duties; Delegation.
 
(a)         The Agents shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and their duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(i) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term "agent"
herein or in any other Loan Documents (or any other similar term) with reference
to an Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Requirement of Law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (ii) the Agents shall not have any duty to take any discretionary
action or to exercise any discretionary power, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Agents are required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as either Agent shall
believe in good faith to be necessary, under the circumstances as provided in
the Loan Documents); provided that neither Agent shall be required to take any
action that, in its opinion, could expose either Agent to liability or be
contrary to any Loan Document or any Requirement of Law, and (iii) except as
expressly set forth in the Loan Documents, the Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Company, any Borrower, any Guarantor, any other Subsidiary or any
other Affiliate of any of the foregoing that is communicated to or obtained by
the Person serving as an Agent or any of its Affiliates in any capacity. 
Neither Agent shall be liable for any action taken or not taken by it with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own gross negligence or willful misconduct
(such absence to be presumed unless otherwise determined by a court of competent
jurisdiction by a final and nonappealable judgment); provided that no action
taken or not taken at the direction of the Required Lenders shall be considered
gross negligence or willful misconduct.  The Agents shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof (conspicuously stating that it is a "notice of default" and providing
sufficient detail of such Default or Event of Default) is given to the
Administrative Agent by Company, any Borrower or a Lender, and the Agents shall
not be responsible for or have any duty to ascertain or inquire into (A) any
statement, warranty or representation made in or in connection with any Loan
Document, (B) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document or the occurrence of any Default or Event of Default,
(D) the sufficiency, validity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in this Agreement or elsewhere in any
Loan Document, other than to confirm receipt of items expressly required to be
delivered to an Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the applicable
Agent.  The Agents shall be entitled to rely, and shall not incur any liability
for relying, upon any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the signatory, sender or authenticator thereof). 
The Agents also shall be entitled to rely, and shall not incur any liability for
relying, upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof), and may act upon any such statement prior to receipt of
written confirmation thereof.  In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received written notice to the contrary from such Lender prior to the
making of such Loan.  The Agents may consult with legal counsel (who may be
counsel for any Lender), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
- 83 -

--------------------------------------------------------------------------------

(b)          Each Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by such Agent.  Each Agent and any such
sub-agent may perform any of and all their duties and exercise their rights and
powers through their respective controlled Affiliates.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the
controlled Affiliates of each of either Agent or any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities of the Agents.  The
Agents shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the applicable Agent acted
with gross negligence or willful misconduct in the selection of such sub-agents.
 
Section 9.3.          Successor Agent.
 
(a)         Subject to the terms of this Section 9.3, either Agent may resign at
any time from its capacity as such or the Required Lenders can elect to remove
any Agent at any time.  In connection with such resignation, such Agent shall
give notice of its intent to resign to the Lenders and the Borrowers.  In
connection with such removal, the Required Lenders shall give notice of their
intent to remove such Agent to the Agents, the Lenders and the Borrowers.  Upon
receipt of any such notice of resignation or the giving of such notice of
removal, the Required Lenders shall have the right, in consultation with (but
without need for consent of) the Borrower, to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after such Agent gives notice of its
intent to resign or the Required Lenders give notice of their intent to replace
such Agent, as the case may be, then such Agent may, on with the consent of the
Required Lenders, appoint a successor Agent, which shall be (i) a bank with an
office in New York, New York, or an Affiliate of any such bank, (ii) a Lender or
(iii) any other Person with the prior written consent of the Required Lenders;
provided that no consent of the Borrowers shall be required.  Upon the
acceptance of its appointment as Administrative Agent and/or Collateral Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the Agent so retiring or
removed, and such Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents.  The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrowers and such successor.
 
- 84 -

--------------------------------------------------------------------------------

(b)          Notwithstanding the foregoing, in the event no successor Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Agent gives notice of its intent to resign or the
Required Lenders give notice of their intent to replace the Agent being removed,
in the case of a retirement, such Agent may give notice of the effectiveness of
its resignation to the Lenders and the Borrowers, or, in the case of a removal,
the Required Lenders may give notice of the effectiveness of the removal to the
Agents, the Lenders and the Borrowers, in each case, whereupon, on the date of
effectiveness of such resignation or removal stated in such notice, (i) the
Agent so retiring or removed shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to an Agent under any Collateral
Document for the benefit of the Secured Parties, the Agent so retiring or
removed shall continue to be vested with such security interest as collateral
agent for the benefit of the Secured Parties and, in the case of any Collateral
in the possession of such Agent, shall continue to hold such Collateral, in each
case until such time as a successor Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that no Agent so retiring or removed shall have any duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the Agent so retiring or removed; provided that (A) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender.
 
(c)         Following the effectiveness of either Agent's resignation or removal
from its capacity as such, the provisions of this Article IX, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retired or
removed Agent, its sub‑agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
an Agent and in respect of the matters referred to in the proviso under clause
(b)(i) above.
 
Section 9.4.          Non-Reliance on Agents; Lender Consent.
 
(a)         Each Lender acknowledges that it has, independently and without
reliance upon either Agent or any other Lender, or any of the controlled
Affiliates of any of the foregoing, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender, or any of the
controlled Affiliates of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
- 85 -

--------------------------------------------------------------------------------

(b)         Each Lender, by delivering its signature page to this Agreement and
funding its Term Loans on the Closing Date, or delivering its signature page to
an Assignment and Assumption in the form of Exhibit C or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Closing Date.
 
Section 9.5.          Collateral Matters.
 
(a)          Except with respect to the exercise of setoff rights of any Lender
in accordance with this Agreement or with respect to a Lender's right to file a
proof of claim in an insolvency proceeding, no Secured Party (other than an
Agent in its capacity as such) shall have any right individually to realize upon
any of the Collateral or to enforce any Guarantee of the Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by an Agent on behalf of the Secured Parties
in accordance with the terms thereof.  In the event of a foreclosure by an Agent
or sub-agent on any of the Collateral pursuant to a public or private sale or
other disposition, the Agent, any sub-agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition, and either Agent or any sub-agent, as agent for and representative
of the Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Loan Document Obligations as a
credit on account of the purchase price for any collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition.
 
(b)         In furtherance of the foregoing and not in limitation thereof, no
hedging agreement the obligations under which constitute Secured Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document.  By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such hedging agreement shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Secured Party
thereunder, subject to the limitations set forth in this paragraph.
 
(c)          The Secured Parties irrevocably authorize each of the Agents, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by an Agent under any Loan Document to the holder of any Lien
on such property that is a Permitted Lien and to release any Loan Party or Lien
in the event there is a disposition of Collateral permitted under this Agreement
or approved by the requisite amount of Lenders.  The Agents shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Agent's Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Agents be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
Section 9.6.         Administrative Agent May File Proofs of Claim.  In case of
the pendency of any proceeding with respect to any Loan Party under any federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered (but
not obligated) by intervention in such proceeding or otherwise:
 
- 86 -

--------------------------------------------------------------------------------

(a)         to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Term Loans and all other Secured
Obligations including any Prepayment Premium, and indemnified or reimbursable
amounts that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such proceeding is hereby authorized by each Lender and each other
Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lenders or the other Secured Parties, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under this Article IX).
 
Section 9.7.         No Third Party Beneficiaries.  The provisions of this
Article IX are solely for the benefit of the Agents and the Lenders, and, none
of Company, any other Borrower or any Guarantor or Subsidiary shall have any
rights as a third party beneficiary of any such provisions.  Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations (as defined
in the Pledge and Security Agreement) provided under the Loan Documents, to have
agreed to the provisions of this Article IX.
 
Section 9.8.        Right to Indemnity.  EACH LENDER, IN PROPORTION TO ITS PRO
RATA SHARE, SEVERALLY AGREES TO INDEMNIFY AND HOLD EACH AGENT, THEIR AFFILIATES
AND THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND
AGENTS OF EACH AGENT (EACH, AN "INDEMNITEE AGENT PARTY"), TO THE EXTENT THAT
SUCH INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY,
HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES
AND DISBURSEMENTS) OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY
BE IMPOSED ON, INCURRED BY OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN
EXERCISING ITS POWERS, RIGHTS AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER OR
UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH INDEMNITEE
AGENT PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE AGENT PARTY; PROVIDED NO LENDER SHALL BE LIABLE FOR ANY PORTION OF
SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING FROM SUCH INDEMNITEE AGENT
PARTY'S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF
COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER.  IF ANY INDEMNITY
FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE OPINION OF
SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH INDEMNITEE
AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT COMMENCE, TO DO
THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS FURNISHED;
PROVIDED IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO INDEMNIFY ANY
INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY,
ACTION, JUDGMENT, SUIT, COST, EXPENSE OR DISBURSEMENT IN EXCESS OF SUCH LENDER'S
PRO RATA SHARE THEREOF; AND PROVIDED FURTHER THIS SENTENCE SHALL NOT BE DEEMED
TO REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY
LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST,
EXPENSE OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE IMMEDIATELY PRECEDING
SENTENCE.
 
- 87 -

--------------------------------------------------------------------------------

Section 9.9.         Agency for Perfection.  Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfection the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and the Lenders as secured party.  Should Administrative Agent or any
Lender obtain possession or control of any such Collateral, Administrative Agent
or such Lender shall notify Collateral Agent thereof, and, promptly upon
Collateral Agent's request therefore shall deliver such Collateral to Collateral
Agent or in accordance with Collateral Agent's instructions.  In addition,
Collateral Agent shall also have the power and authority hereunder to appoint
such other sub-agents as may be necessary or required under applicable state law
or otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents.  Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.
 
ARTICLE X

MISCELLANEOUS
 
Section 10.1.        Notices.
 
(a)        Notices Generally.  Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given to a
Loan Party, Collateral Agent or Administrative Agent, shall be sent to such
Person's address as set forth on Appendix B or in the other relevant Loan
Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing.  Each notice
hereunder shall be in writing and may be personally served, telexed or sent by
facsimile or United States mail or courier service and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile, or three Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided no notice to any Agent shall be effective until received by
such Agent.
 
(b)          Electronic Communications.
 
(i)         Each Agent and Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Notices and other
communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.
 
(ii)         Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both subclauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
for the recipient.
 
- 88 -

--------------------------------------------------------------------------------

Section 10.2.       Expenses.  Whether or not the transactions contemplated
hereby shall be consummated, Borrowers agree to pay promptly (a) all of each
Agent's and each Lender’s actual documented and reasonable out-of-pocket costs
and expenses of preparation of the Loan Documents and any consents, amendments,
waivers or other modifications thereto, (b) all the actual documented and
reasonable out-of-pocket costs and expenses fees, expenses and disbursements of
counsel to Agents and Lenders in connection with the negotiation, preparation,
execution and administration of the Loan Documents and any consents, amendments,
waivers or other modifications thereto and any other documents or matters
requested by Borrowers, (c) all the actual documented and reasonable
out-of-pocket costs and expenses of creating and perfecting Liens in favor of
Collateral Agent, for the benefit of Secured Parties, including filing and
recording fees, expenses and taxes, stamp or documentary taxes, search fees,
title insurance premiums and reasonable fees, expenses and disbursements of
counsel to each Agent and of counsel providing any opinions that any Agent or
Required Lenders may request in respect of the Collateral or the Liens created
pursuant to the Collateral Documents, (d) all of each Agent's and each Lender’s
actual documented and reasonable out-of-pocket costs and expenses for, and
disbursements of any of such Agent's or Lender’s auditors, accountants,
consultants or appraisers whether internal or external, and all reasonable
documented and out-of-pocket attorneys' fees (including actual documented and
reasonable out-of-pocket expenses and disbursements of outside counsel) incurred
by each Agent and each Lender, (e) all actual documented and reasonable
out-of-pocket costs and expenses (including the reasonable fees, expenses and
disbursements of any appraisers, consultants, advisors and agents employed or
retained by Agents or Lenders and their respective counsel) in connection with
the custody or preservation of any of the Collateral, (f) all the actual costs
and reasonable expenses of Agents and Lenders in connection with the attendance
at any meetings in connection with this Agreement and the other Loan Documents
(including the meetings referred to in Section 5.7), (g) all other actual and
reasonable documented out-of-pocket costs and expenses incurred by each Agent
and each Lender in connection with the negotiation, preparation and execution of
the Loan Documents and any consents, amendments, waivers or other modifications
thereto and the transactions contemplated thereby and (h) after the occurrence
and during the continuation of a Default or an Event of Default, all reasonable
and documented out-of-pocket costs and expenses, including reasonable and
documented out-of-pocket attorneys' fees  and costs of settlement, incurred by
any Agent and Lenders in enforcing any Obligations of or in collecting any
payments due from any Loan Party hereunder or under the other Loan Documents by
reason of such Default or Event of Default (including in connection with the
sale of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
"work out" or pursuant to any insolvency or bankruptcy cases or proceedings.
 
Section 10.3.        Indemnity.
 
(a)          IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION 10.2,
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED, EACH
LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES' SELECTION OF COUNSEL),
INDEMNIFY, PAY AND HOLD HARMLESS, EACH AGENT AND LENDER, THEIR AFFILIATES AND
THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES AND AGENTS
OF EACH AGENT AND EACH LENDER (EACH, AN "INDEMNITEE"), FROM AND AGAINST ANY AND
ALL INDEMNIFIED LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE; PROVIDED NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES TO THE EXTENT
SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL,
NON-APPEALABLE ORDER, OF THAT INDEMNITEE.  TO THE EXTENT THAT THE UNDERTAKINGS
TO DEFEND, INDEMNIFY, PAY AND HOLD HARMLESS SET FORTH IN THIS SECTION 10.3 MAY
BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE THEY ARE VIOLATIVE OF ANY LAW OR
PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL CONTRIBUTE THE MAXIMUM PORTION
THAT IT IS PERMITTED TO PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND
SATISFACTION OF ALL INDEMNIFIED LIABILITIES INCURRED BY INDEMNITEES OR ANY OF
THEM.
 
- 89 -

--------------------------------------------------------------------------------

(b)        To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against Lenders and Agents
and their respective Affiliates, directors, employees, attorneys or agents, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof or any act or omission or event occurring in connection therewith, and
Company and each Borrower hereby waives, releases and agrees not to sue upon any
such claim or any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.
 
Section 10.4.      Set-Off.  In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence and during the continuation of any Event of Default each Lender and
their respective Affiliates is hereby authorized by each Loan Party at any time
or from time to time subject to the consent of Agents (such consent not to be
unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than an Agent), any such notice being hereby expressly
waived, to set off and to appropriate and to apply any and all deposits (general
or special, including Indebtedness evidenced by certificates of deposit, whether
matured or unmatured, but not including trust accounts or any Excluded Accounts
(in whatever currency)) and any other Indebtedness at any time held or owing by
such Lender to or for the credit or the account of any Loan Party (in whatever
currency) against and on account of the obligations and liabilities of any Loan
Party to such Lender hereunder and under the other Loan Documents, including all
claims of any nature or description arising out of or connected hereto, or with
any other Loan Document, irrespective of whether or not (a) such Lender shall
have made any demand hereunder, (b) the principal of or the interest on the Term
Loans or any other amounts due hereunder shall have become due and payable
pursuant to Article II and although such obligations and liabilities, or any of
them, may be contingent or unmatured or (c) such obligation or liability is owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligation or such Indebtedness.
 
Section 10.5.        Amendments and Waivers.
 
(a)         Required Lenders' Consent.  Subject to Sections 10.5(b) and 10.5(c),
no amendment, modification, termination or waiver of any provision of the Loan
Documents, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of the Required Lenders,
which may be effected unilaterally by the Required Lenders (with a copy to the
Administrative Agent, if not already a party thereto).
 
- 90 -

--------------------------------------------------------------------------------

(b)          Affected Lenders' Consent.  Without the written consent of each
Lender that would be affected thereby, no amendment, modification, termination,
or consent shall be effective if the effect thereof would:
 
(i)          extend the scheduled final maturity of any Term Loan or Note;
 
(ii)         waive, reduce or postpone any scheduled repayment (but not
prepayment);
 
(iii)        reduce the rate of interest on any Term Loan (other than any waiver
of any increase in the interest rate applicable to any Loan pursuant to Section
2.77) or any fee payable hereunder;
 
(iv)        extend the time for payment of any such interest or fees;
 
(v)         reduce the principal amount of any Loan;
 
(vi)        amend, modify, terminate or waive any provision of this Section
10.5(b) or Section 10.5(c);
 
(vii)      amend the definition of "Required Lenders" or "Pro Rata Share" or
change the Lender consent standard for any provision requiring Required Lender
consent to a standard that is less than Required Lenders;
 
(viii)      release all or substantially all of the Collateral or all or any
Guarantor from the Guaranty except in connection with a transaction (or to the
extent as) expressly permitted in the Loan Documents;
 
(ix)        other than as contemplated by Section 9.5(c), subordinate any of the
Obligations or any Lien created by this Agreement or any other Loan Document; or
 
(x)         consent to the assignment or transfer by any Loan Party of any of
its rights and obligations under any Loan Document.
 
(c)          Other Consents.  No amendment, modification, termination or waiver
of any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall amend, modify, terminate or waive any provision of
Article IX as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent.
 
(d)          Execution of Amendments, etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Loan Party in any
case shall entitle any Loan Party to any other or further notice or demand in
similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Loan Party, on such Loan Party.
 
- 91 -

--------------------------------------------------------------------------------

Section 10.6.        Successors and Assigns; Participations.
 
(a)          Generally.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders.  No Loan Party's
rights or obligations hereunder nor any interest therein may be assigned or
delegated by any Loan Party without the prior written consent of all Lenders. 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, Indemnitee Agent Parties under
Section 9.8, Indemnitees under Section 10.3, their respective successors and
assigns permitted hereby and, to the extent expressly contemplated hereby,
Affiliates of each of the Agents and Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
 
(b)         Register.  Borrowers, Administrative Agent and Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Term
Loan shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.6(e).  Prior to such recordation, all amounts owed with respect to
the applicable Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding
Commitments or Loans.
 
(c)         Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including, without limitation, all or a portion of its
Commitment or Term Loans owing to it or other Obligations (provided that each
such assignment shall be of a uniform, and not varying, percentage of all rights
and obligations under and in respect of any Term Loan and any related
Commitments):
 
(i)           to any Person meeting the criteria of clause (a) of the definition
of the term of "Eligible Assignee" upon the giving of notice to Company and
Administrative Agent; and
 
(ii)         to any Person otherwise constituting an Eligible Assignee with the
consent of Administrative Agent; provided each such assignment pursuant to this
Section 10.6(c)(ii) shall be in an aggregate amount of not less than $100,000
(or such lesser amount as may be agreed to by Administrative Agent or as shall
constitute the aggregate amount of the Term Loan of the assigning Lender) with
respect to the assignment of Term Loans.
 
(d)         Mechanics.  The assigning Lender and the assignee thereof shall
execute and deliver to Administrative Agent an Assignment Agreement, a
processing and recordation fee in the amount of $3,500.00, and, if not already a
Lender, an administrative questionnaire and other requested know-your-customer
documentation, including such forms or certificates with respect to United
States federal income tax withholding matters as the assignee under such
Assignment Agreement may be required to deliver to Administrative Agent pursuant
to Section 2.15(d).
 
(e)          Notice of Assignment.  Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms or certificates required
by this Agreement in connection therewith, Administrative Agent shall record the
information contained in such Assignment Agreement in the Register, shall give
prompt notice thereof to Company and shall maintain a copy of such Assignment
Agreement.
 
- 92 -

--------------------------------------------------------------------------------

(f)          Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee, (ii) it has experience and
expertise in the making of or investing in commitments or loans such as the
applicable Commitments or Term Loans, as the case may be, (iii) it will make or
invest in, as the case may be, its Commitments or Term Loans for its own account
in the ordinary course of its business and without a view to distribution of
such Commitments or Loans within the meaning of the Securities Act or the
Exchange Act or other federal securities laws (it being understood that, subject
to the provisions of this Section 10.6, the disposition of Term Loans or any
interests therein shall at all times remain within its exclusive control) and
(iv) such Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Loan Party other than the
Obligations or any Capital Stock of any Loan Party.
 
(g)         Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the later (i) of the "Effective Date" specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register:  (A) the assignee thereunder shall have the rights and obligations
of a "Lender" hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a "Lender" for all purposes hereof; (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.8) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender's rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided anything contained in any of the Loan Documents to the contrary
notwithstanding, such assigning Lender shall continue to be entitled to the
benefit of all indemnities hereunder as specified herein with respect to matters
arising out of the prior involvement of such assigning Lender as a Lender
hereunder); (C) the Commitments shall be modified to reflect the Commitment of
such assignee and any Commitment of such assigning Lender, if any; and (D) if
any such assignment occurs after the issuance of any Note hereunder, the
assigning Lender shall, upon the effectiveness of such assignment or as promptly
thereafter as practicable, surrender its applicable Notes to Administrative
Agent for cancellation, and thereupon Borrowers shall issue and deliver new
Notes, if so requested by the assignee and/or assigning Lender, to such assignee
and/or to such assigning Lender, with appropriate insertions, to reflect the new
Commitments and/or outstanding Term Loans of the assignee and/or the assigning
Lender.
 
(h)          Participations.
 
(i)          Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Company, any of its Subsidiaries or any
of its Affiliates) in all or any part of its Commitments, Term Loans or in any
other Obligation.  The holder of any such participation, other than an Affiliate
of the Lender granting such participation, shall not be entitled to require such
Lender to take or omit to take any action hereunder except with respect to any
amendment, modification or waiver that would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or fees thereon
(except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant's participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Term Loan
shall be permitted without the consent of any participant if the participant's
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, or (iii) release all or substantially all of the
Collateral under the Collateral Documents or any Guarantor from the Guaranty (in
each case, except as expressly provided in the Loan Documents) supporting the
Term Loans hereunder in which such participant is participating.  Borrowers
agree that each participant shall be entitled to the benefits of Section 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 10.6(c); provided a participant that would be
a Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.15 unless, at the time such participant is claiming such benefits,
Company is notified of the participation sold to such participant and such
participant agrees, for the benefit of Borrowers, to comply with Section 2.15 as
though it were a Lender.  To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.12 as though it were
a Lender.
 
- 93 -

--------------------------------------------------------------------------------

(ii)         In the event that any Lender sells participations in its
Commitments, Term Loans or in any other Obligation hereunder, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of Borrowers, maintain a
register on which it enters the name of all participants in the Commitments,
Term Loans or Obligations held by it and the principal amount (and stated
interest thereon) of the portion of such Commitments, Term Loans or Obligations
which are the subject of the participation (the "Participant Register").  A
Commitment, Term Loan or Obligation hereunder may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each Note shall expressly so provide).  No Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
 
(i)          Certain Other Assignments.  In addition to any other assignment
permitted pursuant to this Section 10.6, any Lender or Agent may assign, pledge
and/or grant a security interest in, all or any portion of its Term Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or Agent or any of its Affiliates to any Person
providing any loan, letter of credit or other extension of credit or financial
arrangement to or for the account of such Lender or Agent or any of its
Affiliates and any agent, trustee or representative of such Person (without the
consent of, or notice to, or any other action by, any other party hereto),
including, without limitation, any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors of the Federal Reserve System
and any operating circular issued by such Federal Reserve Bank; provided no
Lender or Agent, as between Borrowers and such Lender or Agent, shall be
relieved of any of its obligations hereunder as a result of any such assignment
and pledge; provided further in no event shall such Person, agent, trustee or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a "Lender" or "Agent" or be entitled to require the assigning
Lender or Agent to take or omit to take any action hereunder.
 
Section 10.7.       Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
 
- 94 -

--------------------------------------------------------------------------------

Section 10.8.        Survival of Representations, Warranties and Agreements. 
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension. 
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.13, 2.14, 10.2, 10.3,
10.4, and 10.10 and the agreements of Lenders set forth in Section 2.12 and
Article IX shall survive the payment of the Term Loans and the termination
hereof.
 
Section 10.9.        No Waiver; Remedies Cumulative.  No failure or delay on the
part of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Loan Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege.  The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents.  Any forbearance or failure to exercise, and any
delay in exercising, any right, power or remedy hereunder shall not impair any
such right, power or remedy or be construed to be a waiver thereof, nor shall it
preclude the further exercise of any such right, power or remedy.
 
Section 10.10.     Marshalling; Payments Set Aside.  Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
 
Section 10.11.     Severability.  In case any provision in or obligation
hereunder or any Note or other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 10.12.     Obligations Several.  The obligations of Lenders hereunder
are several and no Lender shall be responsible for the obligations or Commitment
of any other Lender hereunder.  Nothing contained herein or in any other Loan
Document, and no action taken by Lenders pursuant hereto or thereto, shall be
deemed to constitute Lenders as a partnership, an association, a joint venture
or any other kind of entity.  The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, provided that the Lenders shall
not have the right to individually exercise any rights or remedies under any of
the Collateral Documents, all of which shall be exercised solely by the
Administrative Agent or Collateral Agent (or any duly appointed sub-agent) upon
instruction of Required Lenders for the ratable benefit of all Lenders.
 
Section 10.13.      Headings.  Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
 
- 95 -

--------------------------------------------------------------------------------

Section 10.14.      APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.
 
Section 10.15.      CONSENT TO JURISDICTION.
 
(a)        ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY LOAN PARTY ARISING OUT
OF OR RELATING HERETO OR ANY OTHER LOAN DOCUMENT, OR ANY OF THE OBLIGATIONS, MAY
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH
LOAN PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I)
ACCEPTS GENERALLY AND UNCONDITIONALLY THE NON-EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE
LOAN PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.1 AND TO ANY
PROCESS AGENT SELECTED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (IV) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.
 
(b)         EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.1 OR COGENCY GLOBAL INC., LOCATED AT 10 E. 40TH STREET,
NEW YORK, NEW YORK 10016, AND HEREBY APPOINTS COGENCY GLOBAL INC. AS ITS AGENT
TO RECEIVE SUCH SERVICE OF PROCESS.  ANY AND ALL SERVICE OF PROCESS AND ANY
OTHER NOTICE IN ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST
ANY LOAN PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, OR BY ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT,
POSTAGE PREPAID, MAILED AS PROVIDED ABOVE.  IN THE EVENT COGENCY GLOBAL INC.
SHALL NOT BE ABLE TO ACCEPT SERVICE OF PROCESS AS AFORESAID AND IF ANY LOAN
PARTY SHALL NOT MAINTAIN AN OFFICE IN NEW YORK CITY, SUCH LOAN PARTY SHALL
PROMPTLY APPOINT AND MAINTAIN AN AGENT QUALIFIED TO ACT AS AN AGENT FOR SERVICE
OF PROCESS WITH RESPECT TO THE COURTS SPECIFIED IN THIS SECTION 10.15 ABOVE, AND
ACCEPTABLE TO COLLATERAL AGENT, AS EACH LOAN PARTY'S AUTHORIZED AGENT TO ACCEPT
AND ACKNOWLEDGE ON EACH LOAN PARTY'S BEHALF SERVICE OF ANY AND ALL PROCESS WHICH
MAY BE SERVED IN ANY SUCH ACTION, SUIT OR PROCEEDING.
 
Section 10.16.     WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION
10.16 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING
TO THE TERM LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
- 96 -

--------------------------------------------------------------------------------

Section 10.17.    Confidentiality.  Each Agent and Lender shall hold all
non-public information regarding Company and its Subsidiaries and their
businesses identified as such by Company and obtained by such Lender from
Company or its Subsidiaries pursuant to the requirements hereof in accordance
with such Lender's customary procedures for handling confidential information of
such nature, it being understood and agreed by each Loan Party that, in any
event, any Agent or Lender may make (i) disclosures of such information to
Affiliates of such Agent or Lender and to their agents, advisors, directors and
shareholders (and to other persons authorized by a Lender or Agent to organize,
present or disseminate such information in connection with disclosures otherwise
made in accordance with this Section 10.17), (ii) disclosures of such
information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation by any such Lender of any Loans or any participations
therein; provided that such bona fide or potential assignee, transferee or
participant shall be subject to a customary confidentiality agreement, (iii)
disclosure to any rating agency when required by it, provided that, prior to any
disclosure, such rating agency shall undertake in writing to preserve the
confidentiality of any confidential information relating to the Loan Parties
received by it from any of the Agents or any Lender, (iv) disclosure to any
Lender's financing sources, provided that prior to any disclosure, such
financing source is informed of the confidential nature of the information, (v)
disclosures of such information to any investors and partners of any Lender,
provided that prior to any disclosure, such investor or partner is informed of
the confidential nature of the information, and (vi) disclosure required or
requested in connection with any public filings, whether pursuant to any
securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Agent and Lender shall make reasonable
efforts to notify Company of any request by any Governmental Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition or other routine examination of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information.  Notwithstanding anything
to the contrary set forth herein, each party (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitations of any kind, the tax treatment and tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions and other tax analyses) that are provided to any such party
relating to such tax treatment and tax structure.  However, any information
relating to the tax treatment or tax structure shall remain subject to the
confidentiality provisions hereof (and the foregoing sentence shall not apply)
to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates' directors and
employees to comply with applicable securities laws.  For this purpose, "tax
structure" means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.  Notwithstanding the foregoing, on or after the Closing Date, any
Agent may, at its own expense issue news releases and publish "tombstone"
advertisements and other announcements relating to this transaction in
newspapers, trade journals and other appropriate media (which may include use of
logos of one or more of the Loan Parties) (collectively, "Trade
Announcements").  No Loan Party shall issue any Trade Announcement or disclose
the name of any Agent or any Lender except (A) disclosures required by
applicable law, regulation, legal process or the rules of the Securities and
Exchange Commission or (B) with the prior approval of such Agent and such
Lender.
 
- 97 -

--------------------------------------------------------------------------------

Section 10.18.     Usury Savings Clause.  Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate.  If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Term Loans made hereunder shall bear
interest at the Highest Lawful Rate until the total amount of interest due
hereunder equals the amount of interest which would have been due hereunder if
the stated rates of interest set forth in this Agreement had at all times been
in effect.  In addition, if when the Term Loans made hereunder are repaid in
full the total interest due hereunder (taking into account the increase provided
for above) is less than the total amount of interest which would have been due
hereunder if the stated rates of interest set forth in this Agreement had at all
times been in effect, then to the extent permitted by law, Borrowers shall pay
to Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect.  Notwithstanding the
foregoing, it is the intention of Lenders and Borrowers to conform strictly to
any applicable usury laws.  Accordingly, if any Lender contracts for, charges,
or receives any consideration which constitutes interest in excess of the
Highest Lawful Rate, then any such excess shall be cancelled automatically and,
if previously paid, shall at such Lender's option be applied to the outstanding
amount of the Term Loans made hereunder or be refunded to Borrowers.  In
determining whether the interest contracted for, charged, or received by
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by applicable law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest, throughout the contemplated term of the Obligations hereunder.
 
Section 10.19.     Counterparts.  This Agreement may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.  Delivery of an executed signature page to this agreement by
electronic transmittal shall be as effective as delivery of a manually executed
counterpart of this Agreement.
 
Section 10.20.      Effectiveness.  This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Company and each Agent of written or telephonic notification of such
execution and authorization of delivery thereof.
 
Section 10.21.     PATRIOT Act Notice.  Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies the Loan Parties that pursuant to
the requirements of the PATRIOT Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or Agent, as applicable, to identify the Loan Parties in accordance
with the PATRIOT Act, including the Beneficial Ownership Regulation.
 
- 98 -

--------------------------------------------------------------------------------

Section 10.22.     Company.  Each Borrower hereby designates the Company to act
as its representative and agent on its behalf, for the purposes of issuing
Funding Notices and notices of conversion or continuation, giving instructions
with respect to the disbursement of the proceeds of the Term Loans, selecting
interest rate options, giving and receiving all other notices and consents
hereunder or under any of the other Loan Documents and taking all other actions
on behalf of each Borrower under the Loan Documents.  The Administrative Agent
and each Lender may regard any notice or other communication pursuant to any
Loan Document from the Company in its capacity as Company as a notice or
communication from each Borrower.  Each warranty, covenant, agreement and
undertaking made on behalf of each Borrower by the Company in its capacity as
Company for the Borrowers shall be deemed for all purposes to have been made by
each Borrower and shall be binding upon and enforceable against each Borrower to
the same extent as it if the same had been made directly by each of the
Borrowers.  Such appointment shall remain in full force and effect unless and
until each Agent shall have received written notice signed by each Borrower
terminating such appointment.  The Borrowers shall have the right, to appoint
another Borrower as agent under this Section 10.22 with the prior written
consent of each Agent (such consent not to be unreasonably withheld or
delayed).  It is understood that the handling of the loan account and Collateral
of the Borrowers in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to the Borrowers in order to utilize the collective
borrowing powers of the Borrowers in the most efficient and economical manner
and at their request, and that neither the Agents nor the Lenders shall incur
liability to the Borrowers as a result hereof.  Each of the Borrowers expects to
derive benefit, directly or indirectly, from the handling of the loan account
and the Collateral in a combined fashion since the successful operation of each
Borrower is dependent on the continued successful performance of the integrated
group.  To induce the Agents and the Lenders to do so, and in consideration
thereof, each of the Borrowers hereby jointly and severally agrees to indemnify
the Indemnitees and hold the Indemnitees harmless against any and all liability,
expense, loss or claim of damage or injury, made against such Indemnitee by any
of the Borrowers or by any third party whosoever, arising from or incurred by
reason of (a) the handling of the loan account and Collateral of the Borrowers
as herein provided, (b) the Agents and the Lenders relying on any instructions
of the Company, or (c) any other action taken by any Agent or any Lender
hereunder or under the other Loan Documents.
 
Section 10.23.      Joint and Several Liability of Borrowers.
 
(a)          Each Borrower is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Beneficiaries under the Loan Documents, for
the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.
 
(b)        Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 10.23), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.
 
(c)          If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligation until such time as all of the Obligations are paid in full.
 
- 99 -

--------------------------------------------------------------------------------

(d)          The Obligations of each Borrower under the provisions of this
Section 10.23 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this clause (d))
or any other circumstances whatsoever.
 
(e)         Except as otherwise expressly provided in this Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of any Term Loans, notice of the occurrence of any Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agents or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement).  Each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Agents or Lenders at any time or times in respect of
any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agents or Lenders in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. 
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of any Agent or
Lender with respect to the failure by any Borrower to comply with any of its
respective Obligations, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder, which might, but for the provisions
of this Section 10.23 afford grounds for terminating, discharging or relieving
any Borrower, in whole or in part, from any of its Obligations under this
Section 10.23, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 10.23 shall not be discharged except by performance and then
only to the extent of such performance.  The Obligations of each Borrower under
this Section 10.23 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any other Borrower or any Agent or Lender.
 
(f)          Each Borrower represents and warrants to Agents and Lenders that
such Borrower is currently informed of the financial condition of Borrowers and
of all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment of the Obligations.  Each Borrower further
represents and warrants to Agents and Lenders that such Borrower has read and
understands the terms and conditions of the Loan Documents.  Each Borrower
hereby covenants that such Borrower will continue to keep informed of Borrowers'
financial condition and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Obligations.
 
(g)         The provisions of this Section 10.23 are made for the benefit of
each Beneficiary, and its successors and assigns, and may be enforced by it or
them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of each Beneficiary, or
any of its successors or assigns first to marshal any of its or their claims or
to exercise any of its or their rights against any Borrower or to exhaust any
remedies available to it or them against any Borrower or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 10.23 shall remain in
effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
10.23 will forthwith be reinstated in effect, as though such payment had not
been made.
 
- 100 -

--------------------------------------------------------------------------------

(h)          Each Borrower hereby agrees that it will not enforce any of its
rights of contribution or subrogation against any other Borrower with respect to
any liability incurred by it hereunder or under any of the other Loan Documents,
any payments made by it to Agents or Lenders with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been paid in full in Cash.  Any claim which any Borrower may
have against any other Borrower with respect to any payments to any Beneficiary
hereunder are hereby expressly made subordinate and junior in right of payment,
without limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in Cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in Cash before any payment or distribution of
any character, whether in Cash, securities or other property, shall be made to
any other Borrower therefor.
 
(i)          Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in Cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for Agents, and such Borrower shall deliver any such amounts to Administrative
Agent for application to the Obligations in accordance with this Agreement.
 
Section 10.24.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and
 
(b)         the effects of any Bail-In Action on any such liability, including,
if applicable (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document or (iii) the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.


[Remainder of page intentionally left blank]


- 101 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 

 
BORROWER:
     
USA TECHNOLOGIES, INC.
     
By:
/s/ Donald W. Layden, Jr.
 
Name: Donald W. Layden, Jr.
 
Title: Interim Chief Executive Officer
     
GUARANTORS:
     
CANTALOUPE SYSTEMS, INC.
     
By:
/s/ Donald W. Layden, Jr.
 
Name: Donald W. Layden, Jr.
 
Title: Interim Chief Executive Officer
     
STITCH NETWORKS CORPORATION
     
By:
/s/ Donald W. Layden, Jr.
 
Name: Donald W. Layden, Jr.
 
Title: Interim Chief Executive Officer
     
USAT CAPITAL CORP LLC
     
By:
/s/ Donald W. Layden, Jr.
 
Name: Donald W. Layden, Jr.
 
Title: Interim Chief Executive Officer




--------------------------------------------------------------------------------

 
COLLATERAL AGENT AND ADMINISTRATIVE AGENT:
     
CORTLAND CAPITAL MARKET SERVICES LLC
     
By:
/s/ Emily Ergang Pappas
 
Name: Emily Ergang Pappas
 
Title:   Associate Counsel



- 2 -

--------------------------------------------------------------------------------

 
LENDER:
     
ANTARA CAPITAL MASTER FUND LP
     
By:
Antara Capital LP
   
not in its individual corporate capacity,
   
but solely as Investment Advisor and agent
           
By:
Antara Capital GP LLC
     
Its general partner




 
By:
/s/ Himanshu Gulati
 
Name: Himanshu Gulati
 
Title:   Managing Member




--------------------------------------------------------------------------------

APPENDIX A
TO FINANCING AGREEMENT
 
Commitments
 
Lender
 
Term Loan Commitment

   
Pro Rata Share
 
Antara Capital Master Fund LP
 
$
15,000,000
     
100
%
Total
 
$
15,000,000
     
100
%



Lender
 
Subsequent Draw Commitment

   
Pro Rata Share
 
Antara Capital Master Fund LP
 
$
15,000,000
     
100
%
                 
Total
 
$
15,000,000
     
100
%




--------------------------------------------------------------------------------

APPENDIX B
TO FINANCING AGREEMENT
 
Notice Addresses
 
Loan Parties


USA Technologies, Inc.
100 Deerfield Lane, Suite 300
Malvern, PA 19355
Attention: Glen Goold, Interim Chief Financial Officer
Phone:   610-989-0340
Email:   ggoold@usatech.com


with a copy to (which shall not constitute notice):


Lurio & Associates, P.C.
Suite 3120, One Commerce Square
2005 Market Street
Philadelphia, PA 19103
Attention: Douglas M. Lurio, Esquire
Phone 215-665-9300
Fax 215-665-8582
Email:   dlurio@luriolaw.com



--------------------------------------------------------------------------------

Administrative Agent and Collateral Agent
 
Cortland Capital Market Services LLC
225 West Washington Street, 9th Floor
Chicago, Illinois 60606
Attention: Kaleigh Rowe and Legal Department
Email:    cpcagency@cortlandglobal.com and legal@cortlandglobal.com


with a copy to (which shall not constitute notice):


Milbank LLP
2029 Century Park East, Suite 3300
Los Angeles, CA 90067
Attention:  Eric Reimer, Esq.
Facsimile: 213 892-7477
Email:   ereimer@milbank.com


APPENDIX B





--------------------------------------------------------------------------------